
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.11


REVOLVING CREDIT AGREEMENT


        Dated as of May 20, 2002

among

THE MILLS LIMITED PARTNERSHIP,
as Borrower

THE INSTITUTIONS FROM TIME TO TIME PARTY HERETO,
as Lenders

FLEET NATIONAL BANK,
as Administrative Agent

and

FLEET SECURITIES, INC.,
as Lead Arranger

and

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,

as Syndication Agent

and

JPMORGAN CHASE BANK and DRESDNER BANK, AG, NEW YORK BRANCH
as Co-Documentation Agents

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS
1.1
 
Certain Defined Terms
 
1
1.2
 
Computation of Time Periods
 
22
1.3
 
Accounting Terms
 
22
1.4
 
Other Terms
 
22
ARTICLE II
AMOUNTS AND TERMS OF LOANS
2.1
 
Loans
 
22
2.2
 
Use of Proceeds of Loans
 
24
2.3
 
Revolving Credit Termination Date
 
24
2.4
 
Letters of Credit
 
24
2.5
 
Maximum Credit Facility
 
27
2.6
 
Authorized Agents
 
27
ARTICLE III
PAYMENTS AND PREPAYMENTS
3.1
 
Prepayments; Reductions in Revolving Credit Commitments
 
27
3.2
 
Payments
 
28
3.3
 
Promise to Repay; Evidence of Indebtedness
 
32
ARTICLE IV
INTEREST AND FEES
4.1
 
Interest on the Loans and other Obligations
 
33
4.2
 
Special Provisions Governing LIBOR Rate Loans
 
35
4.3
 
Fees
 
37
ARTICLE V
CONDITIONS TO LOANS AND ISSUANCE OF LETTERS OF CREDIT
5.1
 
Conditions Precedent to the Initial Loans and Letters of Credit
 
39
5.2
 
Conditions Precedent to All Subsequent Loans and Letters of Credit
 
40
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.1
 
Representations and Warranties of the Borrower
 
41
ARTICLE VII
REPORTING COVENANTS
7.1
 
Borrower Accounting Practices
 
48
 
 
 
 
 

i

--------------------------------------------------------------------------------


7.2
 
Financial Reports
 
48
7.3
 
Events of Default
 
51
7.4
 
Lawsuits
 
51
7.5
 
Insurance
 
51
7.6
 
ERISA Notices
 
51
7.7
 
Environmental Notices
 
52
7.8
 
Labor Matters
 
53
7.9
 
Notices of Asset Sales and/or Acquisitions
 
53
7.10
 
Tenant Notifications
 
53
7.11
 
Other Reports
 
53
7.12
 
Other Information
 
54
ARTICLE VIII
AFFIRMATIVE COVENANTS
8.1
 
Existence, Etc
 
54
8.2
 
Powers; Conduct of Business
 
54
8.3
 
Compliance with Laws, Etc
 
54
8.4
 
Payment of Taxes and Claims
 
54
8.5
 
Insurance
 
55
8.6
 
Inspection of Property; Books and Records; Discussion
 
55
8.7
 
ERISA Compliance
 
55
8.8
 
Maintenance of Property
 
55
8.9
 
Company Status
 
55
8.10
 
Ownership of Property
 
55
8.11
 
Distributions of Income to the Borrower
 
55
8.12
 
More Restrictive Agreements
 
56
8.13
 
Variable Rate Debt
 
56
ARTICLE IX
NEGATIVE COVENANTS
9.1
 
Sales of Assets
 
56
9.2
 
Liens
 
57
9.3
 
Conduct of Business
 
57
9.4
 
Transactions with Partners and Affiliates
 
58
9.5
 
Restriction on Fundamental Changes
 
58
9.6
 
Margin Regulations; Securities Laws
 
58
 
 
 
 
 

ii

--------------------------------------------------------------------------------


9.7
 
ERISA
 
58
9.8
 
Organizational Documents
 
59
9.9
 
Fiscal Year
 
59
9.10
 
Indebtedness
 
59
9.11
 
Investments
 
59
9.12
 
Other Financial Covenants
 
60
9.13
 
Stock Repurchase
 
61
9.14
 
Prohibition on Creation of Lien
 
61
9.15
 
Restriction on Prepayment of Indebtedness
 
61
ARTICLE X
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
10.1
 
Events of Default
 
62
10.2
 
Rights and Remedies
 
65
ARTICLE XI
THE AGENT
11.1
 
Appointment
 
66
11.2
 
Nature of Duties
 
67
11.3
 
Right to Request Instructions
 
67
11.4
 
Reliance
 
67
11.5
 
Indemnification
 
67
11.6
 
Administrative Agent Individually
 
68
11.7
 
Successor Administrative Agent
 
68
11.8
 
Relations Among the Lenders
 
69
11.9
 
Notices
 
69
11.10
 
No Representations
 
69
11.11
 
Co-Agents
 
69
ARTICLE XII
YIELD PROTECTION
12.1
 
Taxes
 
69
12.2
 
Increased Capital
 
71
12.3
 
Change in Legal Restrictions
 
72
ARTICLE XIII
MISCELLANEOUS
13.1
 
Assignments
 
72
13.2
 
Expenses
 
74
 
 
 
 
 

iii

--------------------------------------------------------------------------------


13.3
 
Indemnity
 
75
13.4
 
Change in Accounting Principles
 
75
13.5
 
Setoff
 
75
13.6
 
Ratable Sharing
 
76
13.7
 
Amendments and Waivers
 
76
13.8
 
Notices
 
78
13.9
 
Survival of Warranties and Agreements
 
78
13.10
 
Failure or Indulgence Not Waiver; Remedies Cumulative
 
78
13.11
 
Marshaling; Payments Set Aside
 
78
13.12
 
Severability
 
78
13.13
 
Headings
 
78
13.14
 
Governing Law
 
79
13.15
 
Limitation of Liability
 
79
13.16
 
Successors and Assigns
 
79
13.17
 
Certain Consents and Waivers
 
79
13.18
 
Counterparts; Effectiveness; Inconsistencies
 
80
13.19
 
Limitation on Agreements
 
81
13.20
 
Confidentiality
 
81
13.21
 
Disclaimers
 
81
13.22
 
Entire Agreement
 
81
13.23
 
Replacement Notes
 
81

iv

--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibit A   —   Form of Assignment and Acceptance Exhibit B   —   Form of Note
Exhibit C   —   Form of Notice of Borrowing Exhibit D   —   Form of Notice of
Conversion/Continuation Exhibit E   —   Form of Letter of Credit Request
Exhibit F   —   List of Closing Documents Exhibit G   —   Form of Officer's
Certificate Exhibit H   —   Form of Sample Calculation of Financial Covenants
Exhibit I   —   Form of Guaranty Exhibit J   —   Revolving Credit Commitments
and Pro Rata Share Schedule D-1   —   Community Centers Schedule D-2   —   CVS
Portfolio Schedule 6.1-A   —   Organizational Documents Schedule 6.1-C   —  
Structure Schedule 6.1-H   —   Indebtedness for Borrowed Money Schedule 6.1-I  
—   Pending Actions Schedule 6.1-P   —   Environmental Matters Schedule 6.1-Q  
—   ERISA Matters Schedule 6.1-T   —   Insurance Policies

v

--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

        This REVOLVING CREDIT AGREEMENT, dated as of May 20, 2002 (as amended,
supplemented or modified from time to time, the "Agreement"), is entered into
among THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership (the
"Borrower"), the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment and Acceptance, and
FLEET NATIONAL BANK ("Fleet"), as the administrative agent (the "Administrative
Agent").

        The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        1.1    Certain Defined Terms.    The following terms used in this
Agreement shall have the following meanings, applicable both to the singular and
the plural forms of the terms defined:

        "Adjusted Combined EBITDA" means an amount equal to A (i) Combined
EBITDA for any period, minus B (ii) Recurring Land Sales of the Borrower and its
wholly owned subsidiaries for the same period as Combined EBITDA is measured,
minus (iii) the portion of Recurring Land Sales of Minority Holdings allocable
to the Borrower for the same period as Combined EBITDA is measured, minus
(iv) Service Revenues of the Borrower and its wholly owned subsidiaries for the
same period as Combined EBITDA is measured, minus (v) the portion of Service
Revenues of Minority Holdings allocable to the Borrower for the same period as
Combined EBITDA is measured, plus (vi) to the extent any debt is actually
outstanding under a construction loan made to a Minority Holding which is
guaranteed by Borrower, the EBITDA or total revenues or total expenses for the
same period as Combined EBITDA is measured, as applicable, allocable to
non-Investment Grade rated partners or members with Borrower in such Minority
Holdings, from such time as any of such debt shall be outstanding until such
time as the guaranty of payment has been reduced to the percentage of such loan
equal to the percentage ownership of the Borrower in such Minority Holding.

        "Administrative Agent" is defined in the preamble.

        "Administrative Agent's Head Office" means Administrative Agent's head
office located at 100 Federal Street, Boston, Massachusetts 02110, or at such
other location as the Administrative Agent may designate from time to time by
notice to the Borrower and the Lenders.

        "Affiliate", as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to vote fifteen percent (15.0%) or more of the equity
Securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity Securities or by
contract or otherwise; provided, however, notwithstanding any of the
aforementioned, KanAm shall not be considered an "Affiliate" of the Borrower or
TMC.

        "Agreement" is defined in the preamble.

        "Agreement Regarding Fees" means the Agreement Regarding Fees dated of
even date herewith between the Borrower, Fleet and Fleet Securities, Inc.

        "Annual EBITDA" means, with respect to any Property, for the immediately
preceding consecutive four fiscal quarters, an amount equal to (i) total
revenues relating to such Property for such period, less (ii) total operating
expenses relating to such Property for such period (it being understood that the
foregoing calculation shall exclude interest, income taxes (but not real estate

--------------------------------------------------------------------------------




taxes), depreciation, amortization and other non-cash charges as determined in
accordance with GAAP and shall be adjusted for non-recurring items such as sales
of Properties or sales of Minority Holdings (but allowing for Recurring Land
Sales, subject to the limitations described in the definition of Combined
EBITDA)); provided, that for each Property which has been owned by the Borrower,
a Consolidated Business or a Minority Holding and open for business (or
acquired) for a period of less than the immediately preceding consecutive four
fiscal quarters, Annual EBITDA shall be calculated on the basis of total
revenues and total operating expenses (subject to the same exclusions and
adjustments, described above), determined for the immediately preceding
consecutive one, two or three fiscal quarters, as applicable with respect to the
length of such ownership and/or time the project has been operating, for the
period of the Borrower's ownership or since opening, annualized; provided
further, that for each Property which has been owned by the Borrower, a
Consolidated Business or a Minority Holding and open for business (or acquired)
for a period of less than one quarter, no amount shall be included in
calculating "Annual EBITDA"; provided, however, that Annual EBITDA shall not
include revenues or expenses attributable to the CVS Portfolio.

        "Applicable Lending Office" means, with respect to a particular Lender,
(i) its LIBOR Lending Office in respect of provisions relating to LIBOR Rate
Loans and (ii) its Domestic Lending office in respect of provisions relating to
Base Rate Loans.

        "Applicable Margin" means, with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which the
Leverage Ratio then falls, in accordance with the following table. Any change in
the Applicable Margin shall be effective (i) on the first Business Day after the
receipt by Administrative Agent of the Compliance Certificate required to be
delivered to Administrative Agent pursuant to Section 7.2; provided that if a
Compliance Certificate required in Section 7.2 hereof has not been delivered by
the date such certificates are required to be delivered to Administrative Agent,
then until the applicable information has been duly delivered, the greatest
Applicable Margin set forth below shall be deemed to apply.

Leverage Ratio


--------------------------------------------------------------------------------

  Applicable Margin for
LIBOR Rate Loans
(% per annum)

--------------------------------------------------------------------------------

  Applicable Margin for
Base Rate Loans
(% per annum)

--------------------------------------------------------------------------------

  less than 40%   1.75 % 0.25 % 40% to less than 45%   2.00 % 0.50 % 45% to less
than 50%   2.25 % 0.75 % 50% to less than 55%   2.50 % 1.00 % 55% to less than
62.5%   2.75 % 1.25 %

        "Approved Fund" means (a) a CLO and (b) with respect to any Lender that
is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

        "Assignment and Acceptance" means an Assignment and Acceptance in
substantially the form of Exhibit A attached hereto and made a part hereof (with
blanks appropriately completed) delivered to the Administrative Agent in
connection with an assignment of a Lender's interest under this Agreement in
accordance with the provisions of Section 13.1.

        "Authorized Financial Officer" means a chief executive officer, chief
financial officer, treasurer or other qualified senior officer acceptable to the
Administrative Agent.

2

--------------------------------------------------------------------------------




        "Base Rate" means, for any period, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate per annum shall at all times
be equal to the higher of:

          (i)  the rate of interest announced publicly by Administrative Agent
at Administrative Agent's Head Office from time to time, as Administrative
Agent's "prime rate"; and

        (ii)  the sum of (A) one-half of one percent (0.50%) per annum plus
(B) the Federal Funds Rate in effect from time to time during such period
(rounded upwards, if necessary, to the next one-eighth of one percent).

The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate being charged to any customer. Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

        "Base Rate Loan" means (i) a Loan which bears interest at a rate
determined by reference to the Base Rate and the Applicable Margin as provided
in Section 4.1(a) or (ii) an overdue amount which was a Base Rate Loan
immediately before it became due.

        "Benefit Plan" means a "defined benefit plan" as defined in
Section 3(35) of ERISA and any other "pension plan" as defined in Section 3(2)
of ERISA subject to Section 302 of ERISA (other than a Multiemployer Plan) in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an "employer" as defined in
Section 3(5) of ERISA or in respect of which the Borrower or any ERISA Affiliate
has assumed any liability.

        "Borrower" is defined in the preamble.

        "Borrowing" means a borrowing consisting of Loans of the same type made,
continued or converted on the same day.

        "Business Day" means a day, in the applicable local time, which is not a
Saturday or Sunday or a legal holiday and on which banks are not required or
permitted by law or other governmental action to close (i) in the city and State
as Administrative Agent's Head Office are located or in New York, New York and
(ii) in the case of LIBOR Rate Loans, a LIBOR Business Day.

        "Capital Expenditures" means, for any period, the aggregate of all
expenditures (whether payable in cash or other Property or accrued as a
liability (but without duplication)) during such period that, in conformity with
GAAP, are required to be included in or reflected by the Borrower's or any of
its Subsidiaries' fixed asset accounts as reflected in any of their respective
balance sheets; provided, however, (i) Capital Expenditures shall include,
whether or not such a designation would be in conformity with GAAP, (a) that
portion of payments under Capital Leases which is capitalized on the
Consolidated balance sheet of the Borrower and its Subsidiaries and
(b) expenditures for Equipment which is purchased simultaneously with the
trade-in of existing Equipment owned by the Borrower or any of its Subsidiaries,
to the extent the gross purchase price of the purchased Equipment exceeds the
book value of the Equipment being traded in at such time; and (ii) Capital
Expenditures shall exclude, whether or not such a designation would be in
conformity with GAAP, expenditures made in connection with the restoration of
Property, to the extent reimbursed or financed from insurance or condemnation
proceeds.

        "Capital Lease" means any lease of any property (whether real, personal
or mixed) by a Person as lessee which, in conformity with GAAP, is accounted for
as a capital lease on the balance sheet of that Person.

3

--------------------------------------------------------------------------------




        "Capital Stock" means, with respect to any Person, any capital stock of
such Person, regardless of class or designation, and all warrants, options,
purchase rights, conversion or exchange rights, voting rights, calls or claims
of any character with respect thereto.

        "Capitalization Value" means the sum of (i) the Adjusted Combined EBITDA
for the immediately preceding consecutive four fiscal quarters divided by 9.00%,
(ii) Service Revenues for such period divided by 15.00%, (iii) Cash and Cash
Equivalents of the Borrower and its Subsidiaries (including the Borrower's pro
rata share of the Minority Holdings' Cash and Cash Equivalents, and (iv) Other
Assets at Cost; provided, however, that for purposes of calculating
Capitalization Value, the value of Other Assets at Cost shall be included only
to the extent that the aggregate amount thereof included in the sum of (i),
(ii), (iii) and (iv) does not exceed twenty-two and one-half percent (22.5%) of
such sum.

        "Cash and Cash Equivalents" means (i) unrestricted cash,
(ii) unrestricted marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government; and (iii) unrestricted domestic and
LIBOR certificates of deposit and time deposits, bankers' acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations), which, at the time of acquisition, are rated A-1 (or
better) by S&P or P-1 (or better) by Moody's; provided that the maturities of
such Cash and Cash Equivalents shall not exceed one year from the date of
calculation.

        "CERCLA" means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto,
any successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

        "Change in Control" shall exist upon the occurrence of any of the
following:

        (a)  TMC shall cease to be the sole general partner of Borrower; or

        (b)  TMC shall cease to own at least fifty percent (50%) of the economic
interest of the Borrower; provided that a Change in Control shall not be deemed
to have occurred under this clause (b) solely as a result of KanAm holding fifty
percent (50%) or more of the economic interest of the Borrower so long as
(i) any nominees of any member of KanAm comprise less than fifty percent (50%)
of the Board of Directors of TMC, (ii) in any event KanAm is the beneficial
owner of securities representing less than forty percent (40%) of the combined
voting power of the outstanding securities of TMC, and (iii) in any event TMC
owns at least thirty-five percent (35%) of the economic interest of the
Borrower; or

        (c)  any Person (including a Person's Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act") and the rules and regulations
thereunder), other than TMC or any wholly-owned Subsidiary of TMC, shall have
acquired after the Closing Date beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock shall have different voting powers) of the
voting stock of TMC equal to at least twenty-five percent (25%); provided that a
Change in Control shall not be deemed to have occurred under this clause (c)
solely as a result of KanAm acquiring at least twenty-percent (25%) of the
voting stock of TMC so long as (i) any nominees of any member of KanAm comprise
less than fifty percent (50%) of the Board of Directors of TMC and (ii) in any
event KanAm is the beneficial owner of securities representing less than forty
percent (40%) of the combined voting power of the outstanding securities of TMC;
or

4

--------------------------------------------------------------------------------




        (d)  during any twelve-month period on or after the Closing Date,
individuals who at the beginning of such period constituted the Board of
Directors of TMC (together with any new directors whose election by the Board of
Directors or whose nomination for election by the shareholders of TMC was
approved by a vote of at least a majority of the members of the Board of
Directors then in office who either were members of the Board of Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) ceased for any reason to constitute a majority of the
members of the Board of Directors of TMC then in office.

        "Claim" means any claim or demand, by any Person, of whatsoever kind or
nature for any alleged Liabilities and Costs, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute,
Permit, ordinance or regulation, common law or otherwise.

        "CLO" means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

        "Closing Date" means May 20, 2002.

        "Co-Documentation Agent" means JPMorgan Chase Bank and Dresdner Bank,
AG, New York Branch.

        "Combined EBITDA" means the sum of (i) 100% of the Annual EBITDA, Other
Operations, Management Fees, Service Revenues and Recurring Land Sales of the
Borrower and its wholly-owned Subsidiaries with respect to the Properties and
entities wholly-owned by the Borrower or any such Subsidiary; and (ii) the
portion of the Annual EBITDA of the Minority Holdings allocable to the Borrower,
the Other Operations, Management Fees, the Service Revenues and Recurring Land
Sales in accordance with GAAP, provided, however, that Combined EBITDA shall
include Annual EBITDA allocable to the Recurring Land Sales (whether of the
Borrower, its wholly-owned Subsidiaries or any Minority Holdings) only to the
extent that Annual EBITDA allocable to the Recurring Land Sales does not exceed
seven percent (7.00%) of Combined EBITDA and also that Combined EBITDA shall
include Combined EBITDA allocable to the Service Revenues (whether of the
Borrower, its wholly-owned Subsidiaries or any Minority Holdings) only to the
extent that Annual EBITDA allocable to the Service Revenues does not exceed ten
percent (10.00%) of Combined EBITDA; and provided, further, Combined EBITDA
shall not include Annual EBITDA allocable to the Real Property known as the CVS
Portfolio. The Other Operations, Management Fees, Service Revenues and Recurring
Land Sales shall be measured for the same period as the Annual EBITDA.

        "Combined Equity Value" means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

        "Combined Interest Expense" means, for any period, the sum of
(i) interest expense of the Consolidated Businesses paid or accrued in
accordance with GAAP during such period and (ii) the portion of the interest
expense of Minority Holdings allocable to the Borrower paid or accrued in
accordance with GAAP during such period, in each case excluding extraordinary
interest expense and prepayment fees, premiums or penalties and net of
amortization of deferred costs associated with new financings or refinancings of
existing Indebtedness; provided, that with respect to Properties that the
Borrower, a Consolidated Business or a Minority Holding has owned and/or has
been opened for less than one year and which is included in the calculation of
Annual EBITDA above, the interest expense with respect thereto (incurred in
connection with any Loans made in connection with the acquisition and/or
construction of such Property or in connection with

5

--------------------------------------------------------------------------------




any mortgage loans entered into or assumed in connection therewith) shall be
substituted and instead determined for the immediately preceding consecutive
one, two or three fiscal quarters, as applicable with respect to the period such
Property has been owned or recently opened by the Borrower, a Consolidated
Business or a Minority Holding, by taking the principal amount of any loans
outstanding at the end of such Fiscal Quarter and multiplying it by the annual
interest rate in effect at the end of such quarter; provided further that
Combined Interest Expense shall not include any dividends payable by Borrower or
TMC on the Series A Preferred Interests prior to the sale, waiver, release,
termination or other cancellation by the holders of the Series A Preferred
Interests of their option to convert the Series A Preferred Interests to common
equity of TMC or Borrower.

        "Commission" means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

        "Community Centers" means those properties listed on Schedule D-1
hereto.

        "Compliance Certificate" is defined in Section 7.2(b).

        "Consolidated" means consolidated in accordance with GAAP.

        "Consolidated Businesses" means TMC, the Borrower and their respective
wholly-owned Subsidiaries.

        "Construction Assets" means any Property which is raw land, vacant out
parcels, or Property on which construction of material improvements has
commenced and is continuing to be performed (such commencement evidenced by
foundation excavation) but has not yet produced one full quarter of EBITDA (as
such completion shall be evidenced by such Property being opened for business to
the general public) and any other non-income producing real estate investment.

        "Construction Assets at Cost" means, with respect to all Construction
Assets, the aggregate sums expended on the construction of such improvements
including land acquisition costs; provided that, for purposes of making any
calculation under this Agreement, "Construction Assets at Cost" of Construction
Assets held by Minority Holdings that are not Consolidated in accordance with
GAAP (such as those held in a joint venture format), Capitalization Value will
consist of (without duplication) the sum of (a) the Borrower's contributed
equity, (b) the Borrower's pro-rata share of debt from items that are not
Consolidated in accordance with GAAP, (c) the Borrower's Contingent Obligations
related to items that are not Consolidated in accordance with GAAP, to the
extent not redundant with (b), plus (d) any (non-Borrower) co-venturer's equity
in such items that are not Consolidated in accordance with GAAP to the extent
that such co-venturer's share of debt was included in the calculation of the
Borrower's Total Adjusted Outstanding Indebtedness.

        "Contaminant" means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided however that "Contaminant" shall
not include the foregoing items to the extent (i) the same exist on the
applicable Property in negligible or customary amounts and are stored and used
in accordance with all Environmental, Health or Safety Requirements of Law or
(ii) are used in connection with a tire or battery retail store provided the
same are stored, sold and used in accordance with all Environmental, Health or
Safety Requirements of Law.

6

--------------------------------------------------------------------------------




        "Contingent Obligations" means as to any Person (the "guaranteeing
person"), without duplication, (i) the amount of any obligation of such Person
required to be shown on such Person's balance sheet in accordance with GAAP, and
(ii) the amount of any obligation required to be disclosed in the footnotes to
such Person's financial statements in accordance with GAAP, guaranteeing or in
effect guaranteeing any Debt, leases, dividends or other obligations (the
"primary obligations") of any other person (the "primary obligor") in any
manner, whether directly or indirectly, including, without limitation, any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, (iv) to reimburse, indemnify or otherwise protect any other person
for any advance of funds, issuance of a letter of credit or undertaking of other
obligations by such person for the benefit of the primary obligor, or
(v) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business, or (y) guarantees or
indemnification given to a lender in connection with any non-recourse
Indebtedness of Borrower, its Subsidiaries or Minority Holdings, with respect to
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at such Real Property securing such
non-recourse Indebtedness, (iii) arise from the presence of any Contaminant on
such Real Property securing such non-recourse Indebtedness, (iv) are the result
of any unpaid real estate taxes and assessments relating to the Real Property
securing such non-recourse Indebtedness, (v) arise as a result of a voluntary
bankruptcy filing, or (vi) are based on any usual and customary exclusions for
non-recourse limitations governing any non-recourse Indebtedness of Borrower,
its Subsidiaries and Minority Holdings, in each case, until such claim is made
with respect thereto, and then only to the extent of the amount of such claim.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim. Subject to the above provisions, in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is not non-recourse debt, directly or indirectly to the applicable
guarantor), the amount of the guaranty shall be deemed to be 100% thereof unless
and so long as such other Person holds an Investment Grade Credit Rating. The
amount of such Person's guaranty to be included in Contingent Obligations shall
be reduced by an amount equal to the sum of (a) the total amount of the
obligations guaranteed pursuant to such joint and several guaranty multiplied by
a fraction the numerator of which is the amount of the guaranteed obligations
attributable (pursuant to an agreement among the guarantors) to the guarantors
(other than such guaranteeing person) holding an Investment Grade Credit Rating
and the denominator of which is the total amount of the obligations guaranteed
pursuant to such joint and several guaranty and (b) the total amount of the
obligations guaranteed multiplied by the product of (I) a fraction the numerator
of which is the amount of such guaranteed obligations attributable (pursuant to
an agreement among the guarantors) to the guarantors (other than such
guaranteeing person) not holding an Investment Grade Credit Rating and the
denominator of which is the total amount of the obligations guaranteed pursuant
to such joint and several guaranty times (II) a fraction the numerator of which
is the amount of such guaranteed obligations attributable (pursuant to an
agreement among the guarantors) to the guarantors (other than such guaranteeing
person) holding an Investment Grade Credit Rating and the denominator of which
is the amount of such guaranteed obligations

7

--------------------------------------------------------------------------------




attributable (pursuant to an agreement among the guarantors) to the guarantors
(including such guaranteeing person) holding an Investment Grade Credit Rating,
or unless all of the Lenders otherwise determine, based on the creditworthiness
of such other Person to reduce the amount of the guaranty to be included in the
computation of Contingent Obligations to the extent determined by all of the
Lenders.

        "Contractual Obligation", as applied to any Person, means any provision
of any Securities issued by that Person or any indenture, mortgage, deed of
trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument to which that Person is a party or by which it or any of
its properties is bound, or to which it or any of its properties is subject.

        "Credit Rating" means the publicly announced senior unsecured debt
rating of a Person given by Moody's or S&P.

        "Cure Loans" is defined in Section 3.2(b)(v)(C).

        "Customary Permitted Liens" means

          (i)  Liens (other than Environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or utility or
governmental charges in all cases which are not yet overdue or which are being
contested in good faith by appropriate proceedings in accordance with
Section 8.4 and with respect to which adequate reserves or other appropriate
provisions, if any, are being maintained in accordance with GAAP;

        (ii)  statutory Liens of landlords or Equipment lessors against any
Property of the Borrower or any of its Subsidiaries and Liens against any
Property in favor of suppliers, mechanics, carriers, materialmen, warehousemen
or workmen and other Liens against any Property imposed by law created in the
ordinary course of business for amounts which are being contested in good faith
by appropriate proceedings in accordance with Section 8.4 and with respect to
which adequate reserves or other appropriate provisions, if any, are being
maintained in accordance with GAAP;

        (iii)  Liens (other than any Lien in favor of the PBGC) incurred or
deposits made in the ordinary course of business in connection with worker's
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds; provided
that (A) all such Liens do not in the aggregate materially detract from the
value of the Group's assets or Property or materially impair the use thereof in
the operation of their respective businesses, and (B) all Liens of attachment or
judgment and Liens securing bonds to stay judgments or in connection with
appeals do not secure at any time an aggregate amount of recourse Indebtedness
exceeding $5,000,000; and

8

--------------------------------------------------------------------------------






        (iv)  Liens against any Property arising with respect to zoning
restrictions, easements, operating agreements, licenses, reservations,
covenants, rights-of-way, utility easements, building restrictions and other
similar charges or encumbrances on the use of Real Property which do not
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries, and do not secure the payment of borrowed money, or materially
affect the value thereof or, taken together, to the extent they would not be
likely to result in a Material Adverse Effect.

        "CVS Portfolio" means the single tenant net lease properties owned by
the Subsidiaries of the Borrower that are operated by third parties as CVS
pharmacies as indicated on Schedule D-2 hereto.

        "DOL" means the United States Department of Labor and any Person
succeeding to the functions thereof.

        "Dollars" and "$" mean the lawful money of the United States.

        "Domestic Lending Office" means, with respect to any Lender, such
Lender's office, located in the United States, specified as the "Domestic
Lending Office," under its name on the signature pages hereof or on the
Assignment and Acceptance by which it became a Lender or such other United
States office of such Lender as it may from time to time specify by written
notice to the Borrower and the Administrative Agent.

        "EBITDA" means, for any period of determination, earnings before
interest, taxes, depreciation and amortization (positive or negative).

        "Eligible Assignee" means (i) a Lender or any Affiliate thereof; (ii) a
commercial bank having total assets in excess of $5,000,000,000; (iii) the
central bank of any country which is a member of the organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $500,000,000 or is otherwise acceptable to the
Administrative Agent.

        "Environmental, Health or Safety Requirements of Law" means all
Requirements of Law derived from or relating to any federal, state or local law,
ordinance, rule, regulation, Permit, license or other binding determination of
any Governmental Authority relating to, imposing liability or standards
concerning, or otherwise addressing the environment, health and/or safety,
including, but not limited to the Clean Air Act, the Clean Water Act, CERCLA,
RCRA, any so-called "Superfund" or "Superlien" law, the Toxic Substances Control
Act and OSHA, and public health codes, each as from time to time in effect, in
each case as applicable to the Borrower or its Property.

        "Environmental Lien" means a Lien in favor of any Governmental Authority
for any (i) liabilities under any Environmental, Health or Safety Requirement of
Law, or (ii) damages arising from, or costs incurred by such Governmental
Authority in response to, a Release or threatened Release of a Contaminant into
the environment.

        "Environmental Property Transfer Act" means any applicable Requirement
of Law that conditions, restricts, prohibits or requires any notification or
disclosure triggered by the transfer, sale, lease or closure of any Property or
deed or title for any Property for environmental reasons, including, but not
limited to, any so-called "Environmental Cleanup Responsibility Act" or
"Responsible Property Transfer Act".

9

--------------------------------------------------------------------------------




        "Equipment" means equipment which is personal property used in
connection with the maintenance of Properties.

        "ERISA" means the Employee Retirement Income Security Act of 1974, 29
U.S.C. §§ 1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

        "ERISA Affiliate" means (i) any corporation which is a member of the
same controlled group of corporations (within the meaning of Section 414(b) of
the Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

        "ERISA Termination Event" means (i) a Reportable Event with respect to
any Benefit Plan; (ii) the withdrawal of the Borrower or any ERISA Affiliate
from a Benefit Plan during a plan year in which the Borrower or such ERISA
Affiliate was a "substantial employer" as defined in Section 4001(a)(2) of ERISA
or the cessation of operations which results in the termination of employment of
20% of Benefit Plan participants who are employees of the Borrower or TMC or any
ERISA Affiliate; (iii) the imposition of an obligation on the Borrower or TMC or
any ERISA Affiliate under Section 4041 of ERISA to provide affected parties
written notice of intent to terminate a Benefit Plan in a distress termination
described in Section 4041(c) of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Benefit Plan; (v) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan; or (vi) the partial or
complete withdrawal of the Borrower or TMC or any ERISA Affiliate from a
Multiemployer Plan.

        "Event of Default" means any of the occurrences set forth in
Section 10.1 after the expiration of any applicable grace period and the giving
of any applicable notice, in each case as expressly provided in Section 10.1.

        "Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

        "Federal Reserve Board" means the Board of Governors of the Federal
Reserve System or any Governmental Authority succeeding to its functions.

        "FFO" means net income, as determined in accordance with GAAP, excluding
gains (or losses) from debt restructuring and sales of property (except
Recurring Land Sales), plus depreciation and amortization, and after adjustments
for unconsolidated partnerships and joint ventures (which will be calculated to
reflect funds from operations on the same basis).

        "Financial Statements" means (i) quarterly and annual Consolidated
statements of income and retained earnings, statements of cash flow, and balance
sheets, (ii) such other financial statements as the Borrower shall routinely and
regularly prepare and publish on a quarterly or annual basis, and (iii) such
other regularly prepared financial statements of the Consolidated Businesses or
Minority Holdings as the Administrative Agent or the Requisite Lenders may from
time to time

10

--------------------------------------------------------------------------------




reasonably specify; provided, however, that the Financial Statements referenced
in clauses (i) and (ii) above shall be prepared in form satisfactory to the
Administrative Agent.

        "Fiscal Year" means the fiscal year of the Borrower for accounting and
tax purposes, which shall be the 12-month period ending on December 31 of each
calendar year.

        "Fixed Charges" means, for the immediately preceding consecutive four
fiscal quarters, the sum of (a) Combined Interest Expense and (b) the aggregate
of all scheduled principal payments on Total Adjusted Outstanding Indebtedness
according to GAAP made or required to be made during such fiscal period for the
Consolidated Businesses and Minority Holdings (but excluding balloon payments of
principal due upon the stated maturity of an Indebtedness), and (c) the
aggregate of all dividends payable on the preferred stock of the Consolidated
Businesses not owned by the Borrower or any of its Affiliates.

        "Fleet" is defined in the preamble.

        "Funding Date" means, with respect to any Loan, the date of funding of
such Loan.

        "GAAP" means generally accepted accounting principles set forth in the
opinions and pronouncements of the American Institute of Certified Public
Accountants' Accounting Principles Board and Financial Accounting Standards
Board or in such other statements by such other entity as may be in general use
by significant segments of the accounting profession as in effect on the Closing
Date (unless otherwise specified herein as in effect on another date or dates).

        "Governmental Approval" means all right, title and interest in any
existing or future certificates, licenses, permits, variances, authorizations
and approvals issued by any Governmental Authority having jurisdiction with
respect to any Property.

        "Governmental Authority" means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

        "Group" means TMC, the Borrower and/or their Subsidiaries.

        "Guaranty" means that certain Guaranty, dated as of even date herewith,
made by TMC in favor of the Administrative Agent, as agent for the Lenders,
guaranteeing the payment and performance of the Obligations of the Borrower
hereunder, substantially in the form of Exhibit I attached hereto and made a
part hereof.

        "Holder" means any Person entitled to enforce any of the Obligations,
whether or not such Person holds any evidence of Indebtedness, including,
without limitation, the Administrative Agent and each other Lender.

        "Improvements" means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently or hereafter located thereon and used in the
operation thereof, excluding (a) any such items owned by utility service
providers, (b) any such items owned by tenants or other third-parties and
(c) any items of personal property.

        "Indebtedness", as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
and any accrued interest, fees and charges relating thereto, (ii) under profit
payment agreements that are not contingent or in respect of obligations to
redeem, repurchase or exchange any

11

--------------------------------------------------------------------------------




Securities of such Person or agreements to pay dividends in respect of any stock
(excluding any ordinary declaration of a dividend), (iii) with respect to
letters of credit issued for such Person's account, (iv) to pay the deferred
purchase price of property or services, except accounts payable and accrued
expenses arising in the ordinary course of business, (v) in respect of Capital
Leases, or (vi) which are Contingent Obligations; (b) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any property of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by such Person, all as of such time; (c) all
indebtedness, obligations or other liabilities of such Person in respect of
interest rate contracts and foreign exchange contracts, net of liabilities owed
to such Person by the counterparties thereon; (d) all preferred stock subject
(upon the occurrence of any contingency or otherwise) to mandatory redemption,
excluding any Series A Preferred Interests prior to the sale, waiver, release,
termination or other cancellation by the holders of the Series A Preferred
Interests of their option to convert the Series A Preferred Interests to common
equity of TMC or Borrower; and (e) all Contingent Obligations with respect to
any of the foregoing; provided, however, that Indebtedness shall not include any
indebtedness attributable to the CVS Portfolio; and provided further that
Indebtedness shall not include any obligation of TMC or Borrower to redeem any
interest of KanAm in any Minority Holding until such time as such obligation is
triggered.

        "Indemnified Matters" is defined in Section 13.3.

        "Indemnitees" is defined in Section 13.3.

        "Initial Funding Date" means the date on or after the Closing Date, on
which all of the conditions described in Section 5.1 have been satisfied (or
waived) in a manner satisfactory to the Administrative Agent and on which the
initial Loans under this Agreement are made by the Lenders to the Borrower.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

        "Investment" means, with respect to any Person, (i) any purchase or
other acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business. The amount of any
Investment shall be the original cost of such Investment, plus the cost of all
additions thereto less the amount of any return of capital or principal to the
extent such return is in cash with respect to such Investment without any
adjustments for increases or decreases in value or write-ups, write-downs or
write-offs with respect to such Investment.

        "Investment Grade" means (i) with respect to Moody's a Credit Rating of
Baa3 or higher and (ii) with respect to S&P, a Credit Rating of BBB-or higher.

        "IRS" means the Internal Revenue Service and any Person succeeding to
the functions thereof.

        "Issuing Lender" means Fleet, in its capacity as the Lender issuing the
Letters of Credit. In the event that the credit rating of Fleet shall not be
sufficient to satisfy the credit requirements of the beneficiary of a Letter of
Credit, Administrative Agent and Borrower may request that another

12

--------------------------------------------------------------------------------




Lender having the required credit rating issue such Letter of Credit, and any
such Lender, if it elects to issue such Letter of Credit, shall also be an
Issuing Lender.

        "KanAm" means KanAm US, Inc. and all of its Subsidiaries and Affiliates.

        "knowledge" with reference to any member of the Group, means the actual
knowledge of an officer of such Person after reasonable inquiry (which
reasonable inquiry shall include, without limitation, interviewing and
questioning such other Persons as the Borrower or such Subsidiary of the
Borrower, as applicable, deems reasonably necessary).

        "Lead Arranger" means Fleet Securities, Inc.

        "Lease" means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Property, including all
amendments, supplements, modifications and assignments, thereof and all side
letters or side agreements relating thereto.

        "Lender" means each of Administrative Agent and each financial
institution a signatory hereto as a Lender as of the Closing Date and, at any
other given time, each financial institution which is a party hereto as a
Lender, whether as a signatory hereto or pursuant to an Assignment and
Acceptance, and regardless of the capacity in which such entity is acting (i.e.
whether as Administrative Agent or Lender). The Issuing Lender shall be a
Lender, as applicable.

        "Letter of Credit" means any standby letter of credit issued at the
request of the Borrower and for the account of the Borrower in accordance with
Section 2.4 hereof.

        "Letter of Credit Obligations" means the sum, as of any date of
determination, of (i) the maximum amount which the Issuing Lender may be
required to pay on such date or at any future time under Letters of Credit, plus
(ii) the aggregate amount of all payments that have been made by Issuing Lender
with respect to Letters of Credit but have not been reimbursed by the Borrower
or converted into Loans pursuant to Section 2.4 hereof.

        "Letter of Credit Request" means a request substantially in the form of
Exhibit E attached hereto and made a part hereof.

        "Leverage Ratio" means the ratio, expressed as a percentage, of the
Total Adjusted Outstanding Indebtedness to the Capitalization Value.

        "Liabilities and Costs" means all liabilities, obligations,
responsibilities, losses, damages, personal injury, death, punitive damages,
economic damages, consequential damages, treble damages, intentional, willful or
wanton injury, damage or threat to the environment, natural resources or public
health or welfare, costs and expenses (including, without limitation, attorney,
expert and consulting fees and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, known or unknown, absolute or contingent, past, present or future.

        "LIBOR Affiliate" means, with respect to each Lender, the Affiliate of
such Lender (if any) set forth below such Lender's name under the heading "LIBOR
Affiliate" on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

        "LIBOR Business Day" means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in the London
Interbank Market.

        "LIBOR Interest Period" is defined in Section 4.2(b).

13

--------------------------------------------------------------------------------




        "LIBOR Interest Rate Determination Date" is defined in Section 4.2(c).

        "LIBOR Lending Office" means, with respect to any Lender, such Lender's
office (if any) specified as the "LIBOR Lending Office" under its name on the
signature pages hereof or on the Assignment and Acceptance by which it became a
Lender or such other office or offices of such Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

        "LIBOR Rate" means, as applicable to any Interest Period for any LIBOR
Rate Loan, the rate per annum as determined on the basis of the offered rates
for deposits in Dollars, for the period of time comparable to such LIBOR
Interest Period which appears on the Telerate page 3750 as of 11:00 a.m. London
time on the day that is two (2) LIBOR Business Days preceding the first day of
such LIBOR Interest Period; provided, however, if the rate described above does
not appear on the Telerate System on any applicable interest determination date,
the LIBOR Rate shall be the rate (rounded upwards to the nearest one-hundred
thousandth of one percent, if necessary) for deposits in Dollars for a period
substantially equal to the LIBOR Interest Period on the Reuters Page "LIBO" (or
such other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time), on the day that is two
(2) LIBOR Business Days prior to the beginning of such LIBOR Interest Period. If
both the Telerate and Reuters systems are unavailable, then the rate for that
date will be determined on the basis of the offered rates for deposits in
Dollars for a period of time comparable to such LIBOR Interest Period which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the day that is two (2) LIBOR Business Days preceding
the first day of such LIBOR Interest Period as selected by Administrative Agent.
The principal London office of each of the four major London banks will be
requested to provide a quotation of its U.S. dollar deposit offered rate. If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided,
the rate for that date will be determined on the basis of the rates quoted for
loans in Dollars to leading European banks for a period of time comparable to
such LIBOR Interest Period offered by major banks in New York City at
approximately 11:00 a.m. (New York City time), on the day that is two (2) LIBOR
Business Days preceding the first day of such LIBOR Interest Period. In the
event that Administrative Agent is unable to obtain any such quotation as
provided above, it will be deemed that the LIBOR Rate pursuant to a LIBOR Rate
Loan cannot be determined and the provisions of Section 4.2(d) shall apply. In
the event that the Board of Governors of the Federal Reserve System shall impose
a Reserve Percentage with respect to LIBOR deposits of Administrative Agent,
then for any period during which such Reserve Percentage shall apply, the LIBOR
Rate shall be equal to the amount determined above divided by an amount equal to
1 minus the Reserve Percentage.

        "LIBOR Rate Loan" means (i) a Loan which bears interest at a rate
determined by reference to the LIBOR Rate and the Applicable Margin for LIBOR
Rate Loans, as provided in Section 4.1(a) or (ii) an overdue amount which was a
LIBOR Rate Loan immediately before it became due.

        "Lien" means any mortgage, deed of trust, pledge, hypothecation,
assignment, conditional sale agreement, deposit arrangement, security interest,
encumbrance, lien (statutory or other and including, without limitation, any
Environmental Lien), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever in respect of any
property of a Person (that has the practical effect of creating a security
interest in respect of such asset), whether granted voluntarily or imposed by
law, and includes the interest of a lessor under a Capital Lease or under any
financing lease having substantially the same economic effect as any of the
foregoing and the filing of any financing statement or similar notice (other
than a financing

14

--------------------------------------------------------------------------------




statement filed by a "true" lessor pursuant to § 9-505 of the Uniform Commercial
Code), naming the owner of such property as debtor, under the Uniform Commercial
Code or other comparable law of any jurisdiction.

        "Limited Minority Holdings" means Minority Holdings in which (i) the
Borrower, individually or together with its Affiliates, has less than a 25%
ownership interest or (ii) the Borrower, individually or together with its
Affiliates, has not less than a 25%, nor more than a 50%, ownership interest and
does not control or share with its Affiliates or other Person by contract
control of the management of such Minority Holdings, whether as the general
partner or managing member of such Minority Holding, or otherwise. As used in
this definition only, the term "control" shall mean, in accordance with GAAP,
the authority to make major management decisions or the management of day-to-day
operations of such entity and shall include instances in which the Borrower
manages the day-to-day leasing, management, control or development of the
Properties of such Minority Holding pursuant to the terms of a management
agreement.

        "Limited Partners" means those Persons who from time to time are limited
partners of the Borrower; and "Limited Partner" means each of the Limited
Partners, individually.

        "Loan" means a loan made by a Lender pursuant to Section 2.1; provided,
that if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Conversion/Continuation, the term "Loan" shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

        "Loan Account" is defined in Section 3.3(b).

        "Loan Documents" means this Agreement, the Notes, the Guaranty, the
Letter of Credit Requests, and all other instruments, agreements and written
Contractual Obligations between the Borrower and any of the Lenders pursuant to
or in connection with the transactions contemplated hereby.

        "Management Fees" means for a specified period, all amounts recorded by
the Group, or its pro-rata share received through Minority Holdings (which are
not consolidated in accordance with GAAP), as management fees.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation U.

        "Material Adverse Effect" means a material adverse effect upon (i) the
financial condition or assets of TMC, the Borrower and their respective
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents, or (iii) the ability of the Lenders or the
Administrative Agent to enforce any of the Loan Documents.

        "Maximum Revolving Credit Amount" means, at any particular time, the
aggregate amount of the Revolving Credit Commitments at such time.

        "Minority Holdings" means partnerships, joint ventures, corporations,
limited liability companies or other business associations held or owned
directly or indirectly by the Borrower which are not directly or indirectly
wholly-owned by the Borrower.

        "Moody's" means Moody's Investor Services, Inc.

15

--------------------------------------------------------------------------------






        "Multiemployer Plan" means a "multiemployer plan" as defined in
Section 3(37) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any ERISA Affiliate or
in respect of which the Borrower or any ERISA Affiliate has assumed any
liability.

        "Non Pro Rata Loan" is defined in Section 3.2(b)(v).

        "Note" means a promissory note substantially in the form attached hereto
as Exhibit B payable to a Lender, evidencing certain of the Obligations of the
Borrower and executed by the Borrower as required by Section 3.3(a), as the same
may be amended, supplemented, modified or restated from time to time; "Notes"
means, collectively, all of such Notes outstanding at any given time.

        "Notice of Borrowing" means a notice substantially in the form of
Exhibit C attached hereto and made a part hereof.

        "Notice of Conversion/Continuation" means a notice substantially in the
form of Exhibit D attached hereto and made a part hereof with respect to a
proposed conversion or continuation of a Loan pursuant to Section 4.l(c).

        "Obligations" means all Loans, advances, debts, liabilities,
obligations, reimbursement obligations relating to Letters of Credit, covenants
and duties owing by the Borrower to the Administrative Agent, any other Lender,
any Affiliate of the Administrative Agent, any other Lender, or any Person
entitled to indemnification pursuant to Section 13.3 of this Agreement, of any
kind or nature, arising under this Agreement, the Notes or any other Loan
Document. The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys' fees and disbursements and any other sum
chargeable to the Borrower under this Agreement or any other Loan Document.

        "Officer's Certificate" means, as to a corporation, a certificate
executed on behalf of such corporation by the chairman of its board of directors
(if an officer of such corporation) or its chief executive officer, president,
any of its vice-presidents, its chief financial officer, or its treasurer and,
as to a partnership, a certificate executed on behalf of such partnership by the
chairman of the board of directors (if an officer of such corporation) or chief
executive officer, president, any vice-president, or treasurer of the general
partner of such partnership.

        "OP Units" means any class or series of interests of the Borrower now or
hereafter authorized, issued or outstanding.

        "Organizational Documents" means, with respect to any corporation,
limited liability company, or partnership (i) the articles/certificate of
incorporation, formation or limited partnership (or the equivalent
organizational documents) of such corporation or limited liability company or
limited partnership, (ii) the operating agreement executed by the members in the
LLC or the partnership agreement executed by the partners in the partnership,
(iii) the by-laws (or the equivalent governing documents) of the corporation,
limited liability company or partnership, and (iv) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any class or series of such corporation's Capital Stock or such limited
liability company's or partnership's equity or ownership interests.

        "OSHA" means the Occupational Safety and Health Act of 1970, 29 U.S.C.
§§651 et seq., any amendments thereto, any successor statutes and any
regulations or guidance having the force of law promulgated thereunder.

        "Other Asset" means for any member of the Group, (i) any other asset
(but without duplication of other assets included in Capitalization Value) which
is included in the Consolidated

16

--------------------------------------------------------------------------------




balance sheet of the Group and is not a Construction Asset and (ii) the
Borrower's pro-rata share (determined in accordance with GAAP) of any other
assets that are not on the Consolidated balance sheet of the Group, such as
those owned through Minority Holdings which are not Consolidated in accordance
with GAAP and are not Construction Assets.

        "Other Assets at Cost" means, individually or in the aggregate, the book
value or historical cost of the Other Assets in question plus Construction
Assets at Cost.

        "Other Operations" means, for a specified period, (x) all amounts
recorded by the Group as EBITDA for such period in accordance with GAAP, or the
Group's pro-rata share of EBITDA for such period received through Minority
Holdings (which are not consolidated in accordance with GAAP), minus (without
duplication) (y) the aggregate amounts of Service Revenues, Annual EBITDA,
Recurring Land Sales, and Management Fees that are included in such amounts of
EBITDA for such period.

        "PBGC" means the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.

        "Permits" means any permit, consent, approval, authorization, license,
variance, or permission required from any Person pursuant to Requirements of
Law, including any Governmental Approvals.

        "Permitted REIT Distributions" means the minimum amount necessary for
TMC to maintain its tax status as a REIT.

        "Person" means any natural person, corporation, limited liability
company, limited partnership, general partnership, joint stock company, joint
venture, association, company, trust, bank, trust company, land trust, business
trust or other organization, whether or not a legal entity, and any Governmental
Authority.

        "Plan" means an "employee benefit" plan defined in Section 3(3) of ERISA
in respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an "employer" as defined in
Section 3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any
liability.

        "Potential Event of Default" means an event which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default.

        "Prepayment Date" is defined in Section 3.1(d).

        "Process Agent" is defined in Section 13.17(a).

        "Property" means any Real Property or personal property, plant,
building, facility, structure, underground storage tank or unit, equipment,
general intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

        "Pro Rata Share" means, with respect to any Lender, the percentage
obtained by dividing (i) the sum of such Lender's Revolving Credit Commitments
(in each case, as adjusted from time to time in accordance with the provisions
of this Agreement or any Assignment and Acceptance to which such Lender is a
party) by (ii) the aggregate amount of all of the Lenders' Revolving Credit
Commitments.

17

--------------------------------------------------------------------------------




        "RCRA" means the Resource Conservation and Recovery Act of 1976, 42
U.S.C. §§6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

        "Real Property" means all of the Borrower's and its Subsidiaries' and
Minority Holdings' present and future right, title and interest (including,
without limitation, any leasehold estate) in (i) any plots, pieces or parcels of
land, (ii) any Improvements of every nature whatsoever (the rights and interests
described in clauses (i) and (ii) above being the "Premises"), (iii) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining such land, and any other interests in property
constituting appurtenances to the Premises, or which hereafter shall in any way
belong, relate or be appurtenant thereto, (iv) all hereditaments, gas, oil,
minerals (with the right to extract, sever and remove such gas, oil and
minerals), and easements, of every nature whatsoever, located in, on or
benefiting the Premises and (v) all other rights and privileges thereunto
belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

        "Recurring Land Sales" means sales of outparcels and/or pad sales.

        "Reference Bank" means Fleet.

        "Register" is defined in Section 13.1(c).

        "Regulation A" means Regulation A of the Federal Reserve Board as in
effect from time to time.

        "Regulation T" means Regulation T of the Federal Reserve Board as in
effect from time to time.

        "Regulation U" means Regulation U of the Federal Reserve Board as in
effect from time to time.

        "Regulation X" means Regulation X of the Federal Reserve Board as in
effect from time to time.

        "REIT" means a domestic trust or corporation that qualifies as a real
estate investment trust under the provisions of Sections 856, et seq. of the
Internal Revenue Code.

        "Release" means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

        "Remedial Action" means actions required to (i) clean up, remove, treat
or in any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

        "Reportable Event" means any of the events described in Section 4043(b)
of ERISA and the regulations having the force of law promulgated thereunder as
in effect from time to time but not including any such event as to which the
thirty (30) day notice requirement has been waived by applicable PBGC
regulations.

18

--------------------------------------------------------------------------------




        "Requirements of Law" means, as to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act, the Securities Exchange Act,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit and Environmental, Health or
Safety Requirement of Law.

        "Requisite Lenders" means Lenders whose Pro Rata Shares, in the
aggregate, are equal to or greater than sixty-six and two thirds percent
(662/3%); provided, however, that, in the event any of the Lenders shall have
failed to fund its Pro Rata Share of any Loan requested by the Borrower or
acquire its Pro Rata Share of any Letter of Credit Obligations which such
Lenders are obligated to fund or acquire under the terms of this Agreement and
any such failure has not been cured as provided in Section 3.2(b)(v)(B), then
for so long as such failure continues, "Requisite Lenders" means Lenders
(excluding all Lenders whose failure to fund their respective Pro Rata Shares of
such Loans or acquire their respective Pro Rata Shares of such Letter of Credit
Obligations have not been so cured) whose Pro Rata shares represent more than
sixty-six and two thirds percent (662/3%) of the aggregate Pro Rata Shares of
such Lenders; provided, further, however, that, in the event that the Revolving
Credit Commitments have been terminated pursuant to the terms of this Agreement,
"Requisite Lenders" means Lenders (without regard to such Lenders' performance
of their respective obligations hereunder) whose aggregate ratable shares
(stated as a percentage) of the aggregate outstanding principal balance of all
Loans and Pro Rata Share of Letters of Credit Obligations are greater than
sixty-six and two thirds percent (662/3%).

        "Reserve Percentage" means for any day with respect to a LIBOR Rate
Loan, the maximum rate (expressed as a decimal) at which any lender subject
thereto would be required to maintain reserves (including, without limitation,
all base, supplemental, marginal and other reserves) under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor or similar
regulations relating to such reserve requirements) against "Eurocurrency
Liabilities" (as that term is used in Regulation D or any successor or similar
regulation), if such liabilities were outstanding. The Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

        "Revolving Credit Availability" means, at any particular time, the
amount by which the Maximum Revolving Credit Amount at such time exceeds the sum
of the Revolving Credit Obligations and the Letter of Credit Obligations at such
time.

        "Revolving Credit Commitment" means, with respect to any Lender, the
obligation of such Lender to make Loans or participate in Letters of Credit
pursuant to the terms and conditions of this Agreement, and which shall not
exceed the principal amount set forth on Exhibit J attached hereto and made a
part hereof or the signature page of the Assignment and Acceptance by which it
became a Lender, as modified from time to time pursuant to the terms of this
Agreement or to give effect to any applicable Assignment and Acceptance, and
"Revolving Credit Commitments" means the aggregate principal amount of the
Revolving Credit Commitments of all the Lenders, the maximum amount of which
shall be $175,000,000, as reduced from time to time pursuant to Section 3.1.

        "Revolving Credit Obligations" means, at any particular time, the
outstanding principal amount of the Loans at such time.

19

--------------------------------------------------------------------------------




        "Revolving Credit Period" means the period from the Initial Funding Date
to the Business Day next preceding the Revolving Credit Termination Date.

        "Revolving Credit Termination Date" means the earlier to occur of
(i) May 20, 2005 (or, if not a Business Day, the next preceding Business Day);
and (ii) the date of termination of the Revolving Credit Commitments pursuant to
the terms of this Agreement.

        "S&P" means Standard & Poor's Ratings Services, a Division of The
McGraw-Hill Companies, Inc.

        "Secured Indebtedness" means any Indebtedness secured by a Lien on
Property of the Borrower and any Subsidiary of the Borrower. Secured
Indebtedness shall also include Borrower's pro rata share of any Indebtedness of
Minority Holdings that is secured by a Lien on Property of Minority Holdings.

        "Secured Leverage Ratio" means the ratio, expressed as a percentage, of
the Total Adjusted Outstanding Indebtedness that consists of Secured
Indebtedness to the Capitalization Value.

        "Securities" means any stock, shares, voting trust certificates,
partnership or LLC interests, bonds, debentures, notes or other evidences of
indebtedness, secured or unsecured, convertible, subordinated or otherwise, or
in general any instruments commonly known as "securities", including, without
limitation, any "security" as such term is defined in Section 8-102 of the
Uniform Commercial Code, or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include the Notes or any other evidence of the
Obligations.

        "Securities Act" means the Securities Act of 1933, as amended from time
to time, and any successor statute.

        "Securities Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute.

        "Series A Preferred Interests" means the outstanding Series A Cumulative
Convertible Preferred Stock of TMC and the underlying Series A Preferred OP
Units of Borrower.

        "Service Revenues" means for a specified period all amounts recorded in
accordance with GAAP by the Group, or its pro-rata share received through
Minority Holdings (which are not consolidated in accordance with GAAP) as
leasing commissions and/or development fees.

        "Solvent", when used with respect to any Person, means that at the time
of determination:

        (i)    the fair saleable value of its assets is in excess of the total
amount of its liabilities (including, without limitation, contingent
liabilities); and

        (ii)  the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

        (iii)  it is then able and expects to be able to pay its debts
(including, without limitation, contingent debts and other commitments) as they
mature; and

        (iv)  it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.

        "Subsidiary" of a Person means any corporation, limited liability
company, general or limited partnership, or other entity of which Securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions

20

--------------------------------------------------------------------------------




are at the time directly or indirectly owned or controlled by such Person, one
or more of the other Subsidiaries of such Person or any combination thereof.

        "Syndication Agent" means Fleet Securities, Inc.

        "Taxes" as defined in Section 12.1(a) hereof.

        "Tenant Allowance" means a cash allowance paid to a tenant by the
landlord pursuant to a Lease.

        "Term Loan Agreement" means the Credit Agreement, dated as of June 8,
2000, among the Borrower, Bayerische Hypo- Und Vereinsbank, AG, acting by and
through its New York Branch, as agent, co-lead arranger and bookrunner, and
Commerzbank AG, New York Branch, as documentation agent and co-lead arranger,
and the other lenders party thereto, as the same may be amended, modified or
restated.

        "TIF Guarantee" means collectively that certain guarantee dated
December 19, 2001, given by Colorado Mills Limited Partnership to Denver West
Metropolitan District with respect to property taxes and assessment and that
certain guarantee contained in the Disposition and Development Agreement dated
December 20, 1994, given by TMC to Ontario Redevelopment Agency with respect to
property taxes and assessments, and any similar guarantees now or hereafter
entered into by TMC, Borrower or any of their respective Subsidiaries or
Minority Holdings.

        "TI Work" means any construction or other "buildout" of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant's furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

        "TMC" is The Mills Corporation, a Delaware Corporation, which is the
General Partner of the Borrower.

        "TMLP Partnership Agreement" means that certain Limited Partnership
Agreement of the Borrower dated April 21, 1994, as such agreement has been
heretofore amended, restated, modified and supplemented and as such agreement
hereafter may be amended, restated, modified or supplemented from time to time
with the consent of the Administrative Agent or as permitted under Section 9.8.

        "Total Adjusted Outstanding Indebtedness" means, for any period, the sum
(without duplication) of (i) the amount of Indebtedness of the Consolidated
Businesses set forth or required to be set forth on the then most recent
quarterly financial statements of TMC from the Borrower and its wholly-owned
Subsidiaries, (ii) the outstanding amount of Indebtedness of Minority Holdings
pro rata allocable to the Borrower as of the time of determination, and
(iii) without duplication, the Contingent Obligations (including, subject to
clause (1) of the proviso immediately following, the TIF Guarantee) of the
Consolidated Businesses and, to the extent allocable to the Consolidated
Businesses in accordance with GAAP, of the Minority Holdings, provided however
that for purposes of this calculation only, the term "Indebtedness" shall not
include (1) the TIF Guarantee (provided that the exclusion for the TIF Guarantee
shall not exceed 2% of Capitalization Value), (2) (for purposes of avoiding
double counting relating to the same underlying obligations) Indebtedness with
respect to the letters of credit issued to support guaranties of interest or
interest and principal, (3) operating income guaranties or other performance
guaranty or completion guaranty obligations, or (4) Contingent Obligations
relating to the obligations of any Investment Grade rated, or as otherwise
approved by the Lenders, co-venturer.

21

--------------------------------------------------------------------------------




        "Uniform Commercial Code" means the Uniform Commercial Code as enacted
in the State of New York, as it may be amended from time to time.

        "Unused Facility Fee" is defined in Section 4.3(a).

        1.2    Computation of Time Periods.    In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from but excluding" and the words "to" and "until" each
mean "to and including". Periods of days referred to in this Agreement shall be
counted in calendar days unless Business Days are expressly prescribed. Any
period determined hereunder by reference to a month or months or year or years
shall end on the day in the relevant calendar month in the relevant year, if
applicable, on the date numerically corresponding to the first day of such
period, provided, that if such period commences on the last day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month during which such period is to end), such period shall, unless
otherwise expressly required by the other provisions of this Agreement, end on
the last day of the calendar month.

        1.3    Accounting Terms.    Subject to Section 13.4, for purposes of
this Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

        1.4    Other Terms.    All other terms contained in this Agreement
shall, unless the context indicates otherwise, have the meanings assigned to
such terms by the Uniform Commercial Code to the extent the same are defined
therein.

ARTICLE II

AMOUNTS AND TERMS OF LOANS

        2.1    Loans.    

        (a)    Availability.    Subject to the terms and conditions set forth in
this Agreement, each Lender hereby severally and not jointly agrees to make
revolving loans, in Dollars (each individually, a "Loan" and, collectively, the
"Loans") to the Borrower from time to time during the Revolving Credit Period,
in an amount not to exceed such Lender's Pro Rata Share of the Revolving Credit
Availability at such time. All Loans comprising the same Borrowing under this
Agreement shall be made by the Lenders simultaneously and proportionately to
their then respective Pro Rata Shares, it being understood that no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make a Loan hereunder nor shall the Revolving Credit Commitment of any Lender be
increased or decreased as a result of any such failure. Subject to the
provisions of this Agreement, the Borrower may repay any outstanding Loan on any
day which is a Business Day and any amounts so repaid may be reborrowed, up to
the amount available under this Section 2.1(a) at the time of such Borrowing,
until the Business Day next preceding the Revolving Credit Termination Date.
Each requested Borrowing of Loans funded on any Funding Date shall be in a
principal amount of at least $1,000,000 and in integral multiples of $500,000 in
excess of that amount; provided, however, that if the aggregate Revolving Credit
Commitments outstanding at the time of such requested Borrowing is less than
$1,000,000, then the requested Borrowing shall be for the total amount of such
outstanding aggregate Revolving Credit Commitments.

        (b)    Notice of Borrowing.    When the Borrower desires to borrow under
this Section 2.1, it shall deliver to the Administrative Agent a Notice of
Borrowing, signed by it (i) no later than 11:00 a.m. (Boston time) on the
Business Day immediately preceding the proposed Funding Date, in the case of a
Borrowing of Base Rate Loans and (ii) no later than 11:00 a.m. (Boston time) at
least three (3) Business Days in advance of the proposed Funding Date, in the
case of a Borrowing of LIBOR Rate Loans. Such Notice of Borrowing shall specify
(i) the proposed Funding Date (which shall be a Business Day), (ii) the amount
of the proposed Borrowing, (iii) the Revolving

22

--------------------------------------------------------------------------------




Credit Availability as of the date of such Notice of Borrowing, (iv) whether the
proposed Borrowing will be of Base Rate Loans or LIBOR Rate Loans, (v) in the
case of LIBOR Rate Loans, the requested LIBOR Interest Period and
(vi) instructions for the disbursement of the proceeds of the proposed
Borrowing. In lieu of delivering such a Notice of Borrowing (except with respect
to a Borrowing of Loans on the Initial Funding Date), the Borrower may give the
Administrative Agent telephonic notice of any proposed Borrowing by the time
required under this Section 2.1(b), if the Borrower confirms such notice by
delivery of the Notice of Borrowing to the Administrative Agent by facsimile
transmission promptly, but in no event later than 12:00 noon (Boston time) on
the same day. Any Notice of Borrowing (or telephonic notice in lieu thereof,
when properly confirmed in accordance with this Section) given pursuant to this
Section 2.1(b) shall be irrevocable.

        (c)    Making of Loans.    Promptly after receipt of a Notice of
Borrowing under Section 2.1(b) (or telephonic notice in lieu thereof), the
Administrative Agent shall notify each Lender by facsimile transmission, or
other similar form of transmission, of the proposed Borrowing (which notice to
the Lenders, in the case of a Borrowing of LIBOR Rate Loans, shall be at least
three (3) Business Days in advance of the proposed Funding Date for such Loans).
Each Lender shall deposit an amount equal to its Pro Rata Share of the Borrowing
requested by the Borrower with the Administrative Agent at Administrative
Agent's Head Office, in immediately available funds, not later than 12:00 noon
(Boston time) on the respective Funding Date therefor. Subject to the
fulfillment of the conditions precedent set forth in Section 5.1 or Section 5.2,
as applicable, the Administrative Agent shall make the proceeds of such amounts
received by it available to the Borrower at the Administrative Agent's Head
Office on such Funding Date (or on the date received if later than such Funding
Date) and shall disburse such proceeds in accordance with the Borrower's
disbursement instructions set forth in the applicable Notice of Borrowing. The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Funding Date shall not relieve any other
Lender of its obligations hereunder to make its Loan on such Funding Date. In
the event the conditions precedent set forth in Section 5.1 or 5.2 are not
fulfilled as of the proposed Funding Date for any Borrowing, the Administrative
Agent shall promptly return, by wire transfer of immediately available funds,
the amount deposited by each Lender to such Lender.

          (i)  Unless the Administrative Agent shall have been notified by any
Lender on the Business Day immediately preceding the applicable Funding Date in
respect of any Borrowing that such Lender does not intend to fund its Loan
requested to be made on such Funding Date, the Administrative Agent may assume
that such Lender has funded its Loan and is depositing the proceeds thereof with
the Administrative Agent on the Funding Date therefor, and the Administrative
Agent in its sole discretion may, but shall not be obligated to, disburse a
corresponding amount to the Borrower on the applicable Funding Date. If the Loan
proceeds corresponding to that amount are advanced to the Borrower by the
Administrative Agent but are not in fact deposited with the Administrative Agent
by such Lender on or prior to the applicable Funding Date, such Lender agrees to
pay, and if not paid by such Lender on demand, in addition the Borrower agrees
to repay, to the Administrative Agent forthwith on demand such corresponding
amount, together with interest thereon, for each day from the date such amount
is disbursed to or for the benefit of the Borrower until the date such amount is
paid or repaid to the Administrative Agent if paid by the Borrower, at the
interest rate applicable to such Borrowing and if paid by such Lender at the
Federal Funds Rate. If such Lender shall pay to the Administrative Agent the
corresponding amount, the amount so paid shall constitute such Lender's Loan,
and if both such Lender and Borrower shall pay and repay such corresponding
amount of Administrative Agent's Loan, the Administrative Agent shall promptly
pay the Borrower such corresponding amount. This Section 2.1(c)(ii) does not
relieve any Lender of its obligation to make its Loan on any applicable Funding
Date.

23

--------------------------------------------------------------------------------



        2.2    Use of Proceeds of Loans.    The proceeds of the Loans to the
Borrower hereunder may be used for the purposes of:

        (a)  acquisition of Real Properties, directly or through a Subsidiary or
Minority Holding, by the Borrower;

        (b)  development of Real Properties owned and operated, directly or
indirectly, by the Borrower (including Minority Holdings);

        (c)  investment in any business, enterprise or activity, unrelated to
its business of acquiring, developing, re-developing, leasing and managing
predominantly retail Real Properties and portfolios of like Real Properties and
providing complementary ancillary services to the retail Real Properties,
including the acquisition or disposition of significant non-real estate assets
or portfolio assets, provided that such investment, individually or in the
aggregate does not contribute greater than two and one-half percent (21/2%) of
the Capitalization Value; and

        (d)  other general and working capital needs of the Borrower, inclusive
of repayment of Indebtedness for borrowed money;

each of which purposes described in clauses (a) through (d) above shall be
lawful working capital purposes of the Borrower. The proceeds of the Loans shall
not be used directly or indirectly to repurchase stock of TMC or OP Units,
except with respect to any redemption of Series A Preferred Interests so long as
no Default or Event of Default has occurred and is continuing.

        2.3    Revolving Credit Termination Date.    The Revolving Credit
Commitments shall terminate, and all outstanding Revolving Credit Obligations
shall be paid in full, on the Revolving Credit Termination Date. Each Lender's
obligation to make Loans shall terminate on the Business Day immediately
preceding the Revolving Credit Termination Date.

        2.4    Letters of Credit.    

        (a)  Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Initial Funding Date through the day
that is thirty (30) days prior to the Revolving Credit Termination Date, the
Issuing Lender shall issue such Letters of Credit as the Borrower may request
upon the delivery of a Letter of Credit Request to the Issuing Lender, provided
that (i) no Potential Event of Default or Event of Default shall have occurred
and be continuing, (ii) upon issuance of such Letter of Credit, the Letter of
Credit Obligations shall not exceed Twenty Million Dollars ($20,000,000.00),
(iii) in no event shall the sum of (A) the Revolving Credit Obligations and
(B) the amount of the Letter of Credit Obligations (after giving effect to all
Letters of Credit requested and any Letters of Credit accepted but unpaid)
exceed the Revolving Credit Availability, (iv) the conditions set forth in
Sections 5.1 and 5.2, as applicable, shall have been satisfied, and (v) in no
event shall any amount drawn under a Letter of Credit be available for
reinstatement or a subsequent drawing under such Letter of Credit. Each Letter
of Credit Request shall be executed by an Authorized Financial Officer of
Borrower. The Issuing Lender shall be entitled to conclusively rely on such
Person's authority to request a Letter of Credit on behalf of Borrower. The
Issuing Lender shall have no duty to verify the authenticity of any signature
appearing on a Letter of Credit Request. The Borrower assumes all risks with
respect to the use of the Letters of Credit. Unless the Issuing Lender and the
Requisite Lenders otherwise consent, the term of any Letter of Credit shall not
exceed a period of time commencing on the issuance of the Letter of Credit and
ending on the date which is fifteen (15) days prior to the Revolving Credit
Termination Date (but in any event the term shall not extend beyond the Business
Day prior to the Revolving Credit Termination Date). The amount available to be
drawn under any Letter of Credit shall reduce on a dollar-for-dollar basis the
amount available to be drawn under the Revolving Credit Availability as a Loan.

24

--------------------------------------------------------------------------------

        (b)  Each Letter of Credit Request shall be submitted to the
Administrative Agent and the Issuing Lender at least ten (10) Business Days (or
such shorter period as the Issuing Lender may approve) prior to the date upon
which the requested Letter of Credit is to be issued. Each such Letter of Credit
Request shall contain (i) a statement as to the purpose for which such Letter of
Credit shall be used (which purpose shall be in accordance with the terms of
this Agreement), and (ii) a certification by an authorized officer of Borrower
that the Borrower and TMC are and will be in compliance with all covenants under
the Loan Documents after giving effect to the issuance of such Letter of Credit.
The Borrower shall further deliver to the Issuing Lender such additional
applications and documents as the Issuing Lender may require, in conformity with
the then standard practices of its letter of credit department, in connection
with the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.

        (c)  The Issuing Lender shall, if it approves of the content of the
Letter of Credit Request (which approval shall not be unreasonably withheld),
and subject to the conditions set forth in this Agreement, issue the Letter of
Credit on or before ten (10) Business Days following receipt of the documents
last due pursuant to this Section 2.4(b). Each Letter of Credit shall be in form
and substance reasonably satisfactory to the Issuing Lender. Upon issuance of a
Letter of Credit, the Issuing Lender shall provide notice of the issuance of
such Letter of Credit to the Administrative Agent and the Lenders and shall
provide a copy of such Letter of Credit to Administrative Agent and to any
Lender that requests a copy.

        (d)  Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a participation therein from Issuing Lender in an
amount equal to its Pro Rata Share of the amount of such Letter of Credit. No
Lender's obligation to participate in a Letter of Credit shall be affected by
any other Lender's failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

        (e)  Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fee calculated
at the rate of one-eighth of one percent (0.125%) per annum of the amount
available to be drawn under such Letter of Credit (which fee shall not be less
than $1,000.00 in any event), and (ii) for the accounts of the Lenders in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin then applicable to LIBOR Rate Loans on the amount
available to be drawn under such Letter of Credit. Such fees shall be payable in
monthly installments in arrears with respect to each Letter of Credit on the
first day of each month following the date of issuance and continuing on each
month or portion thereof thereafter, as applicable, or on any earlier date on
which the Revolving Credit Commitments shall terminate and on the expiration or
return of any Letter of Credit. In addition, the Borrower shall pay to Issuing
Lender for its own account within five (5) days of demand of Issuing Lender the
standard issuance, documentation and service charges for Letters of Credit
issued from time to time by Issuing Lender.

        (f)    In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Issuing Lender shall promptly notify the
Administrative Agent, and the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Base Rate Loan under this
Agreement and the Administrative Agent shall promptly notify each Lender by
telex, telecopy, telegram, telephone (confirmed in writing) or other similar
means of transmission, and each Lender shall promptly and unconditionally pay to
the Administrative Agent, for the Issuing Lender's own account, an amount equal
to such Lender's Pro Rata Share of such Letter of Credit (to the extent of the
amount drawn). If and to the extent any Lender shall not make such amount
available on the Business Day on which such draw is funded, such Lender agrees
to pay such amount to the Administrative Agent forthwith on demand, together
with interest thereon, for each day from the date on which such draw was funded
until the date on which such amount is

25

--------------------------------------------------------------------------------




paid to the Administrative Agent, at the Federal Funds Rate. Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the
Administrative Agent to fund the amount of any drawn Letter of Credit which such
Lender was required to fund pursuant to this Section 2.4(f) until such amount
has been funded (as a result of such assignment or otherwise). The failure of
any Lender to make funds available to the Administrative Agent in such amount
shall not relieve any other Lender of its obligation hereunder to make funds
available to the Administrative Agent pursuant to this Section 2.4(f).

        (g)  If after the issuance of a Letter of Credit pursuant to
Section 2.4(c) by the Issuing Lender, but prior to the funding of any portion
thereof by a Lender, one of the events described in Sections 10.1(f) or 10.1(g)
shall have occurred, each Lender will, on the date such Loan pursuant to
Section 2.4 was to have been made, purchase an undivided participation interest
in the Letter of Credit in an amount equal to its Pro Rata Share of the amount
of such Letter of Credit. Each Lender will immediately transfer to the Issuing
Lender in immediately available funds the amount of its participation and upon
receipt thereof the Issuing Lender will deliver to such Lender a Letter of
Credit participation certificate dated the date of receipt of such funds and in
such amount.

        (h)  Whenever at any time after the Issuing Lender has received from any
Lender any such Lender's payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender's participation interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

        (i)    The issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

        (j)    Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof. Neither Administrative Agent,
Issuing Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Administrative Agent or any Lender. None of
the foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to Administrative Agent, Issuing Lender or the Lenders hereunder.
In furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by Administrative Agent, Issuing
Lender or

26

--------------------------------------------------------------------------------




the other Lenders in good faith will be binding on Borrower and will not put
Administrative Agent, Issuing Lender or the other Lenders under any resulting
liability to Borrower.

        2.5    Maximum Credit Facility.    Notwithstanding anything in this
Agreement to the contrary, in no event shall the aggregate Revolving Credit
Obligations exceed the Revolving Credit Availability.

        2.6    Authorized Agents.    On the Closing Date and from time to time
thereafter, the Borrower shall deliver to the Administrative Agent an Officer's
Certificate setting forth the names of the employees and agents authorized to
request Loans or Letters of Credit and to request a conversion/continuation of
any Loan and containing a specimen signature of each such employee or agent. The
employees and agents so authorized shall also be authorized to act for the
Borrower in respect of all other matters relating to the Loan Documents. The
Administrative Agent and the Lenders shall be entitled to rely conclusively on
such employee's or agent's authority to request such Loan or Letter of Credit or
such conversion/continuation until the Administrative Agent receives written
notice to the contrary. The Administrative Agent shall have no duty to verify
the authenticity of the signature appearing on any written Notice of Borrowing,
Letter of Credit Request or Notice of Conversion/Continuation or any other
document, and, with respect to an oral request for such a Loan or a Letter of
Credit or such conversion/continuation, the Administrative Agent shall have no
duty to verify the identity of any person representing himself or herself as one
of the employees or agents authorized to make such request or otherwise to act
on behalf of the Borrower. None of the Administrative Agent or the Lenders shall
incur any liability to the Borrower or any other Person in acting upon any
telephonic or facsimile notice referred to above which the Administrative Agent
or such Lender reasonably believes to have been given by a person duly
authorized to act on behalf of the Borrower and the Borrower hereby indemnifies
and holds harmless the Administrative Agent and each other Lender from any loss
or expense the Administrative Agent or the Lenders incur in acting in good faith
as provided in this Section 2.6, provided, however, that the Borrower shall not
indemnify or hold harmless the Administrative Agent or any other Lender from any
loss or expense incurred as the result of the Administrative Agent's or such
Lender's gross negligence or willful misconduct.

ARTICLE III

PAYMENTS AND PREPAYMENTS

        3.1    Prepayments; Reductions in Revolving Credit Commitments.    

        (a)    Voluntary Prepayments.    The Borrower may, at any time and from
time to time, prepay the Loans, in part or in their entirety, subject to the
following limitations. The Borrower shall give at least two (2) Business Days'
prior written notice to the Administrative Agent (which the Administrative Agent
shall promptly transmit to each Lender) of any prepayment in the entirety to be
made prior to the occurrence of an Event of Default, which notice of prepayment
shall specify the date (which shall be a Business Day) of prepayment. When
notice of prepayment is delivered as provided herein, the outstanding principal
amount of the Loans to be prepaid on the prepayment date specified in the notice
shall become due and payable on such prepayment date. Each voluntary partial
prepayment of the Loans shall be in a minimum amount of $1,000,000. LIBOR Rate
Loans may be prepaid in part or in their entirety only upon payment of the
amounts described in Section 4.2(f).

        (b)    Voluntary Reductions In Revolving Credit Commitments.    The
Borrower may, upon at least ten (10) days' prior written notice to the
Administrative Agent (which the Administrative Agent shall promptly transmit to
each Lender), at any time and from time to time, terminate in whole or
permanently reduce in part the Revolving Credit Commitments; provided that the
Borrower shall first have made whatever payment may be required to reduce the
sum of the Revolving Credit Obligations and the Letter of Credit Obligations to
an amount less than or equal to the Revolving Credit Commitments as reduced or
terminated, which amount shall become due and payable on

27

--------------------------------------------------------------------------------




the date specified in such notice. Any partial reduction of the Revolving Credit
Commitments shall be in an aggregate minimum amount of $1,000,000, and shall
reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its Pro Rata Share; provided however, that without terminating
the Revolving Credit Commitments, the Revolving Credit Commitments shall not be
reduced below $75,000,000. Any notice of termination or reduction given to the
Administrative Agent under this Section 3.1(b) shall specify the date (which
shall be a Business Day) of such termination or reduction and, with respect to a
partial reduction, the aggregate principal amount thereof. No reduction or
termination of the Revolving Credit Commitments may be reinstated.

        (c)    No Penalty.    The prepayments and payments in respect of
reductions and terminations described in clauses (a) and (b) of this Section 3.1
may be made without premium or penalty (except as provided in Section 4.2(f)).

        (d)    Mandatory Prepayment.    If at any time from and after the
Closing Date: (i) the Borrower merges or consolidates with another Person and
the Borrower is not the surviving entity, or (ii) the Borrower or any
Consolidated Subsidiary or any Minority Holding sells, transfers, assigns or
conveys assets, the book value (of the Borrower) of which (computed in
accordance with GAAP but without deduction for depreciation), in the aggregate
of all such sales, transfers, assignments, foreclosures or conveyances would
cause the Capitalization Value immediately after such sale to be less than 75%
of the Capitalization Value set forth in the Compliance Certificate delivered
pursuant to Section 5.1(j), or (iii) the portion of Capitalization Value
attributable to the aggregate Limited Minority Holdings (exclusive of Limited
Minority Holdings existing as of the Closing Date) of the Borrower and its
Consolidated Subsidiaries exceeds 15% of the then Capitalization Value, or
(iv) the Borrower and its Affiliates cease to provide property management and
leasing services to Real Properties to which 75% of the Capitalization Value is
attributable (the date any such event shall occur being the "Prepayment Date"),
the Revolving Credit Commitments shall be terminated and the Borrower shall be
required to prepay the Loans in their entirety and return any outstanding
Letters of Credit as if the Prepayment Date were the Revolving Credit
Termination Date. The Borrower shall immediately make such prepayment together
with interest accrued to the date of the prepayment on the principal amount
prepaid. In connection with the prepayment of any Loan prior to the maturity
thereof, the Borrower shall also pay any applicable expenses pursuant to
Section 4.2(f) . Each such prepayment shall be applied to prepay ratably the
Loans of the Lenders. Amounts prepaid pursuant to this Section 3.1(d) may not be
reborrowed. As used in this Section 3.1(d) only, the phrase "sells, transfers,
assigns or conveys" shall not include (i) sales or conveyances among the
Borrower and any Consolidated Subsidiaries, (ii) mortgages secured by Real
Property, or (iii) sales or conveyances of Securities in the Borrower or TMC or
in newly-formed Subsidiaries or Minority Holdings in connection with the
acquisition of Real Property.

        3.2    Payments.    

        (a)    Manner and Time of Payment.    All payments of principal of and
interest on the Loans and other obligations (including, without limitation, fees
and expenses) which are payable to the Administrative Agent or any other Lender
shall be made without setoff, counterclaim, condition or reservation of right,
in lawful money of the United States in immediately available funds, transmitted
to the Administrative Agent not later than 11:00 a.m. (Boston time) on the date
and at the place due, to such account of the Administrative Agent as it may
designate, for the account of the Administrative Agent or such other Lender, as
the case may be; and funds received by the Administrative Agent, including,
without limitation, funds in respect of any Loans to be made on that date, not
later than 11:00 a.m. (Boston time) on any given Business Day shall be credited
against payment to be made that day and funds received by the Administrative
Agent after that time shall be deemed to have been paid on the next succeeding
Business Day. Payments actually

28

--------------------------------------------------------------------------------

received by the Administrative Agent for the account of the Lenders, or any of
them, shall be paid to them by the Administrative Agent in immediately available
funds promptly after receipt thereof.

        (b)    Apportionment of Payments.    (i) Subject to the provisions of
Section 3.2(b)(v), all payments of principal and interest in respect of
outstanding Loans, all payments of fees and all other payments in respect of any
other Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein. Subject to the provisions of Section 3.2(b)(ii), all such
payments and any other amounts received by the Administrative Agent from or for
the benefit of the Borrower shall be applied in the following order:

        (A)  to pay all Obligations then due and payable, and

        (B)  as the Borrower so designates.

In the event that the Administrative Agent (at its sole discretion, as provided
in Section 2.1(c)(ii)) shall have advanced any Loan on behalf of any Lender for
which the Administrative Agent has not been reimbursed by the Borrower or
Lender, then any payment to be made to such Lender under this Agreement shall
first be paid to the Administrative Agent until the Administrative Agent has
received all principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of such Lender. Unless
otherwise designated by the Borrower, all principal payments in respect of Loans
shall be applied first, to repay outstanding Base Rate Loans, and then to repay
outstanding LIBOR Rate Loans, with those LIBOR Rate Loans which have earlier
expiring LIBOR Interest Periods being repaid prior to those which have later
expiring LIBOR Interest Periods.

        (ii)  After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments in respect of any
Obligations in the following order:

        (A)  first, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent in its
capacity as Administrative Agent and not as Lender hereunder;

        (B)  second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders;

        (C)  third, to pay interest then due in respect of Loans;

        (D)  fourth, to the ratable payment or prepayment of principal
outstanding on Loans; and

        (E)  fifth, to the ratable payment of all other Obligations.

In the event that the Administrative Agent (at its sole discretion, as provided
in Section 2.1(c)(ii)) shall have advanced any Loan on behalf of any Lender for
which the Administrative Agent has not been reimbursed by the Borrower or
Lender, then any payment to be made to such Lender under this Agreement shall
first be paid to the Administrative Agent until the Administrative Agent has
received all principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of such Lender. The order of
priority set forth in this Section 3.2(b)(ii) and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Administrative Agent, the other Lenders and other Holders as among themselves.
The order of priority set forth in clauses (B) through (E) of this
Section 3.2(b)(ii) may at any time and from time to time be changed by the
Requisite Lenders without necessity of notice to or consent of or approval by
the Borrower, any Holder which is not a Lender, or any other Person; provided,
however, no such change shall favor one Lender over any other Lender. The order
of priority as to payments due to the Administrative Agent with respect to Loans
made on

29

--------------------------------------------------------------------------------

behalf of another Lender may be changed only with the prior written consent of
the Administrative Agent.

        (iii)  Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent, in its sole discretion subject only to the
terms of this Section 3.2(b)(iii), may pay from the proceeds of Loans made to
the Borrower hereunder, whether made following a request by the Borrower
pursuant to Section 2.1 or a deemed request as provided in this
Section 3.2(b)(iii), all amounts payable by the Borrower hereunder, including,
without limitation, amounts payable with respect to payments of principal,
interest and fees, all reimbursements for expenses pursuant to Section 13.2 and
amounts that may be drawn under Letters of Credit. The Borrower hereby
irrevocably authorizes the Lenders, upon the occurrence and during the
continuation of an Event of Default, to make Loans, which Loans shall be Base
Rate Loans, in each case, upon notice from the Administrative Agent as described
in the following sentence for the purpose of paying principal, interest and fees
due from the Borrower, reimbursing expenses pursuant to Section 13.2, paying
amounts that are drawn under Letters of Credit and paying any and all other
amounts due and payable by the Borrower hereunder or under the Notes, and agrees
that all such Loans so made shall be deemed to have been requested by it
pursuant to Section 2.1 as of the date of the aforementioned notice. If demanded
by Administrative Agent in its absolute and sole discretion after the occurrence
of an Event of Default, Borrower will deposit with and pledge to Administrative
Agent cash in an amount equal to the amount of all Letter of Credit Obligations.
Such amounts will be pledged to and held by Administrative Agent for the benefit
of the Lenders as security for any Letter of Credit Obligations and all other
Obligations. Upon any draws under Letters of Credit, at Administrative Agent's
sole discretion, Administrative Agent may apply any such amounts to the
repayment of amounts drawn thereunder and upon the expiration of the Letters of
Credit any remaining amounts will be applied to the payment of all other
Obligations or if there are no outstanding Obligations and the Lenders have no
further obligation to make Loans or issue Letters of Credit, such proceeds
deposited by Borrower will be released to Borrower. The Administrative Agent
shall request Loans on behalf of the Borrower as described in this section by
notifying the Lenders by facsimile transmission or other similar form of
transmission (which notice the Administrative Agent shall thereafter promptly
transmit to the Borrower), of the amount and Funding Date of the proposed
Borrowing and that such Borrowing is being requested on the Borrower's behalf
pursuant to this Section 3.2(b)(iii). On the proposed Funding Date, the Lenders
shall make the requested Loans in accordance with the procedures and subject to
the conditions specified in Section 2.1.

        (iv)  Subject to Section 3.2(b)(v), the Administrative Agent shall
promptly distribute to each other Lender at its primary address set forth on the
appropriate signature page hereof or the signature page to the Assignment and
Acceptance by which it became a Lender, or at such other address as a Lender or
other Holder may request in writing, such funds as such Person may be entitled
to receive, subject to the provisions of Article XI; provided that the
Administrative Agent shall under no circumstances be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Holder and may suspend all payments or seek appropriate relief (including,
without limitation, instructions from the Requisite Lenders or an action in the
nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby.

        (v)  In the event that any Lender fails to fund its Pro Rata Share of
any Loan requested by the Borrower which such Lender is obligated to fund under
the terms of this Agreement (the funded portion of such Loan being hereinafter
referred to as a "Non Pro Rata Loan"), until the earlier of such Lender's cure
of such failure and the termination of the Revolving Credit Commitments, the
proceeds of all amounts thereafter repaid to the Administrative Agent by the
Borrower and otherwise required to be applied to such Lender's share of all
other Obligations

30

--------------------------------------------------------------------------------




pursuant to the terms of this Agreement shall be advanced to the Borrower by the
Administrative Agent on behalf of such Lender to cure, in full or in part, such
failure by such Lender, but shall nevertheless be deemed to have been paid to
such Lender in satisfaction of such other Obligations. Notwithstanding anything
in this Agreement to the contrary:

        (A)  the foregoing provisions of this Section 3.2(b)(v) shall apply only
with respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 4.1(c);

        (B)  a Lender shall be deemed to have cured its failure to fund its Pro
Rata Share of any Loan (without waiver by the Borrower of any claim against such
Lender arising as a consequence of such failure) at such time as an amount equal
to such Lender's original Pro Rata Share of the requested principal portion of
such Loan (as reduced by such Lender's Pro Rata Share of any principal
prepayments occurring after the date of such Non Pro Rata Loan) is fully funded
to the Borrower, whether made by such Lender itself or by operation of the terms
of this Section 3.2(b)(v), and whether or not the Non Pro Rata Loan with respect
thereto has been repaid, converted or continued;

        (C)  amounts advanced to the Borrower to cure, in full or in part, any
such Lender's failure to fund its Pro Rata Share of any Loan ("Cure Loans")
shall bear interest at the same rate as, and for all other purposes of this
Agreement shall be treated as if they were Loans similar to, the advances that
would have been made had such Lender advanced its Pro Rata Share of the
requested Loan; and

        (D)  regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Section 3.2, would be applied to the outstanding Base Rate
Loans shall be applied first, ratably to all Base Rate Loans constituting Non
Pro Rata Loans, second, ratably to Base Rate Loans other than those constituting
Non Pro Rata Loans or Cure Loans and, third, ratably to Base Rate Loans
constituting Cure Loans.

Notwithstanding anything herein to the contrary, the provisions of this
Section 3.2(b)(v) shall not apply to Loans to be made pursuant to Section 2.4(f)
or to a failure of a Lender to fund its Pro Rata Share of an advance under a
Letter of Credit pursuant to Section 2.4(g).

        (c)    Payments on Non-Business Days.    Whenever any payment to be made
by the Borrower hereunder or under the Notes is stated to be due on a day which
is not a Business Day, the payment shall instead be due on the next succeeding
Business Day (or, as set forth in Section 4.2(b)(iii), the next preceding
Business Day).

        (d)    Obligations Absolute.    The obligations of the Borrower to the
Lenders under this Agreement (and of the Lenders to make payments to the Issuing
Lender with respect to Letters of Credit) shall be absolute, unconditional and
irrevocable, and shall be paid and performed strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including, without
limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lender (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Letter of Credit, this Agreement, any other Loan

31

--------------------------------------------------------------------------------




Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Lender under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Lender; (viii) any non-application or misapplication by the
beneficiary of a Letter of Credit of the proceeds of such Letter of Credit;
(ix) the legality, validity, form, regularity or enforceability of the Letter of
Credit; (x) the failure of any payment by Issuing Lender to conform to the terms
of a Letter of Credit (if, in Issuing Lender's good faith judgment, such payment
is determined to be appropriate); (xi) the surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents; (xii) the occurrence of any Event of Default or Potential Event
of Default; and (xiii) any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, provided that such other circumstances
or happenings shall not have been the result of gross negligence or willful
misconduct on the part of the Issuing Lender.

        (e)    Distribution of Payments.    If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making distribution until its
right to make distribution shall have been adjudicated by a court of competent
jurisdiction. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

        3.3    Promise to Repay; Evidence of Indebtedness.    

        (a)    Promise to Repay.    The Borrower hereby agrees to pay when due
the principal amount of each Loan which is made, and further, agrees to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and the Notes. The Borrower shall execute and deliver to each Lender on the
Closing Date, a Note evidencing the Loans and thereafter shall execute and
deliver such other Notes as are necessary to evidence the Loans owing to the
Lenders after giving effect to any assignment thereof pursuant to Section 13.1,
all in form and substance acceptable to the Administrative Agent and the parties
to such assignment (all such promissory notes and all amendments thereto,
replacements thereof and substitutions therefor being collectively referred to
as the "Notes"; and "Note" means any one of the Notes).

        (b)    Loan Account.    Each Lender shall maintain in accordance with
its usual practice an account or accounts (a "Loan Account") evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan owing to
such Lender from time to time, including the amount of principal and interest
payable and paid to such Lender from time to time hereunder and under the Notes.

        (c)    Control Account.    The Register maintained by the Administrative
Agent pursuant to Section 13.1(c) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded (i) the date and amount of each Borrowing made hereunder, the type of
Loan comprising such Borrowing and any LIBOR Interest Period applicable thereto,
(ii) the effective date and amount of each Assignment and Acceptance delivered
to and

32

--------------------------------------------------------------------------------




accepted by it and the parties thereto, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder or under the Notes and (iv) the amount of any sum received by
the Administrative Agent from the Borrower hereunder and each Lender's share
thereof.

        (d)    Entries Binding.    The entries made in the Register and each
Loan Account shall be conclusive and binding for all purposes, absent manifest
error.

ARTICLE IV

INTEREST AND FEES

        4.1    Interest on the Loans and other Obligations.    

        (a)    Rate of Interest.    All Loans and the outstanding principal
balance of all other Obligations shall bear interest on the unpaid principal
amount thereof from the date such Loans are made and such other Obligations are
due and payable until paid in full, except as otherwise provided in
Section 4.1(d), as follows:

          (i)  If a Base Rate Loan or an Obligation other than a LIBOR Rate
Loan, at a rate per annum equal to the sum of (A) the Base Rate, as in effect
from time to time as interest accrues, plus (B) the then Applicable Margin for
Base Rate Loans; and

        (ii)  If a LIBOR Rate Loan, at a rate per annum equal to the sum of
(A) the LIBOR Rate determined for the applicable LIBOR Interest Period, plus
(B) the then Applicable Margin for LIBOR Rate Loans.

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower at the time a Notice of Borrowing or a Notice of
Conversion/Continuation is delivered by the Borrower to the Administrative
Agent; provided, however, that the Borrower may not select the LIBOR Rate as the
applicable basis for determining the rate of interest on such a Loan if at the
time of such selection an Event of Default or a Potential Event of Default has
occurred and is continuing and further provided, that from and after the
occurrence of an Event of Default, each LIBOR Rate Loan then outstanding may, at
the Administrative Agent's option, convert to a Base Rate Loan. If on any day
any Loan is outstanding with respect to which notice has not been timely
delivered to the Administrative Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest on that day,
then the Borrower shall be deemed to have submitted a Notice of
Conversion/Continuation with respect to the full amount of such LIBOR Loan
requesting a Base Rate Loan.

        (b)    Interest Payments.    (i) Interest accrued on each Loan, whether
a Base Rate Loan or a LIBOR Rate Loan, shall be calculated and payable in
arrears on the first Business Day of each calendar month commencing on the first
such day following the making of such Loan and if not theretofore paid in full,
at maturity (whether by acceleration or otherwise) of such Loan.

        (ii)  Interest accrued on the principal balance of all other Obligations
shall be calculated and payable in arrears on the first Business Day of each
calendar month, commencing on the first such day following the incurrence of
such Obligation and if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).

33

--------------------------------------------------------------------------------





        (c)    Conversion or Continuation.    The Borrower shall have the option
(A) to convert at any time all or any part of outstanding Base Rate Loans to
LIBOR Rate Loans; (B) to convert all or any part of outstanding LIBOR Rate Loans
having LIBOR Interest Periods which expire on the same date to Base Rate Loans
on such expiration date; or (C) to continue all or any part of outstanding LIBOR
Rate Loans having LIBOR Interest Periods which expire on the same date as LIBOR
Rate Loans, and the succeeding LIBOR Interest Period of such continued Loans,
shall commence on such expiration date; provided, however, no such outstanding
Loan may be continued as, or be converted into, a LIBOR Rate Loan (i) if the
continuation of, or the conversion into, would violate any of the provisions of
Section 4.2 or (ii) if an Event of Default or Potential Event of Default has
occurred and is continuing. Any conversion into or continuation of LIBOR Rate
Loans under this Section 4.1(c) shall be in a minimum amount of $1,000,000 and
in integral multiples of $1,000,000 in excess of that amount, except in the case
of a conversion into or a continuation of an entire Borrowing of Non Pro Rata
Loans outstanding at any one time.

          (i)  To convert or continue a Loan under Section 4.1(c)(i), the
Borrower shall deliver a Notice of Conversion/Continuation to the Administrative
Agent no later than 11:00 a.m. (Boston time) at least three (3) Business Days in
advance of the proposed conversion/continuation date. A Notice of Conversion/
Continuation shall specify (A) the proposed conversion/continuation date (which
shall be a Business Day), (B) the principal amount of the Loan to be
converted/continued, (C) whether such Loan shall be converted and/or continued,
and (D) in the case of a conversion to, or continuation of, a LIBOR Rate Loan,
the requested LIBOR Interest Period. In lieu of delivering a Notice of
Conversion/ Continuation, the Borrower may give the Administrative Agent
telephonic notice of any proposed conversion/ continuation by the time required
under this Section 4.1(c)(ii), if the Borrower confirms such notice by delivery
of the Notice of Conversion/Continuation to the Administrative Agent by
facsimile transmission promptly, but in no event later than 12:00 p.m. (Boston
time) on the same day. Promptly after receipt of a Notice of
Conversion/Continuation under this Section 4.1(c)(ii) (or telephonic notice in
lieu thereof), the Administrative Agent shall notify each Lender by facsimile
transmission, or other similar form of transmission, of the proposed
conversion/continuation. Any Notice of Conversion/Continuation for conversion
to, or continuation of, a Loan (or telephonic notice in lieu thereof) given
pursuant to this Section 4.1(c)(ii) shall be irrevocable, and the Borrower shall
be bound to convert or continue in accordance therewith. In the event no Notice
of Conversion/Continuation is delivered at least three (3) Business Days in
advance of the proposed conversion/continuation date with respect to outstanding
LIBOR Rate Loans, upon the expiration of the LIBOR Interest Period applicable
thereto, such Loans shall automatically be converted to Base Rate Loans. If on
any day any Loan is outstanding with respect to which notice has not been timely
delivered to the Administrative Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest on that day,
then the Borrower shall be deemed to have submitted a Notice of
Conversion/Continuation with respect to the full amount of such LIBOR Loan
requesting a Base Rate Loan.

        (d)    Default Interest.    Notwithstanding the rates of interest
specified in Section 4.1(a) or elsewhere in this Agreement, effective
immediately upon the occurrence of an Event of Default, and for as long
thereafter as such Event of Default shall be continuing, the principal balance
of all Loans and other Obligations shall bear interest at a rate equal to the
sum of (A) the Base Rate, as in effect from time to time as interest accrues,
plus (B) three percent (3.0%) per annum. In addition, a late charge of five
percent (5%) of the amount of any installment which is not paid on or within ten
(10) days after the due date thereof shall be due and payable to the Lenders to
cover the extra expense involved in handling delinquent payments. Said "late
charge" shall be due and payable on demand by Administrative Agent.

34

--------------------------------------------------------------------------------

        (e)    Computation of Interest.    Interest on all Obligations shall be
computed on the basis of the actual number of days elapsed in the period during
which interest accrues and a year of 360 days. In computing interest on any
Loan, the date of the making of the Loan or the first day of a LIBOR Interest
Period, as the case may be, shall be excluded and the date of payment or the
expiration date of a LIBOR Interest Period, as the case may be, shall be
included; provided, however, if a Loan is repaid on the same day on which it is
made, one (1) day's interest shall be paid on such Loan.

        (f)    LIBOR Rate Information.    Upon the reasonable request of the
Borrower from time to time, the Administrative Agent shall promptly provide to
the Borrower such information with respect to the applicable LIBOR Rate as may
be so requested.

        4.2    Special Provisions Governing LIBOR Rate Loans.    

        (a)    Amount of LIBOR Rate Loans.    Each LIBOR Rate Loan shall be in a
minimum principal amount of $1,000,000 and in integral multiples of $1,000,000
in excess of that amount.

        (b)    Determination of LIBOR Interest Period.    By giving notice as
set forth in Section 2.1(b) (with respect to a Borrowing of LIBOR Rate Loans) or
Section 4.1(c) (with respect to a conversion into or continuation of LIBOR Rate
Loans), the Borrower shall have the option, subject to the other provisions of
this Section 4.2, to select an interest period (each, a "LIBOR Interest Period")
to apply to the Loans described in such notice, subject to the following
provisions:

          (i)  The Borrower may only select, as to a particular Borrowing of
LIBOR Rate Loans, a LIBOR Interest Period of weekly (with the approval of all
Lenders) or one, two, three or six months or one year in duration, if available
to all Lenders;

        (ii)  In the case of immediately successive LIBOR Interest Periods
applicable to a Borrowing of LIBOR Rate Loans, each successive LIBOR Interest
Period shall commence on the day on which the next preceding LIBOR Interest
Period expires;

        (iii)  If any LIBOR Interest Period would otherwise expire on a day
which is not a Business Day, such LIBOR Interest Period shall be extended to
expire on the next succeeding Business Day if the next succeeding Business Day
occurs in the same calendar month, and if there will be no succeeding Business
Day in such calendar month, the LIBOR Interest Period shall expire on the
immediately preceding Business Day;

        (iv)  The Borrower may not select a LIBOR Interest Period as to any Loan
if such LIBOR Interest Period terminates later than the Revolving Credit
Termination Date; and

        (v)  There shall be no more than seven (7) LIBOR Rate Loans outstanding
at any one time.

        (c)    Determination of LIBOR Interest Rate.    As soon as practicable
on the second LIBOR Business Day prior to the first day of each LIBOR Interest
Period (the "LIBOR Interest Rate Determination Date"), the Administrative Agent
shall determine (pursuant to the procedures set forth in the definition of
"LIBOR Rate") the interest rate which shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable LIBOR
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and to each Lender. The
Administrative Agent's determination shall be presumed to be correct, absent
manifest error, and shall be binding upon the Borrower.

35

--------------------------------------------------------------------------------

        (d)    Interest Rate Unascertainable, Inadequate or Unfair.    In the
event that at least one (1) Business Day before the LIBOR Interest Rate
Determination Date:

          (i)  the Administrative Agent is advised by the Reference Bank that
deposits in Dollars (in the applicable amounts) are not being offered to the
Reference Bank in the London interbank market for such LIBOR Interest Period; or

        (ii)  the Administrative Agent determines that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the LIBOR Rate then being determined is to be fixed; or

        (iii)  the Requisite Lenders advise the Administrative Agent that the
LIBOR Rate for LIBOR Rate Loans comprising such Borrowing will not adequately
reflect the cost to such Requisite Lenders of obtaining funds in Dollars in the
London interbank market in the amount substantially equal to such Lenders' LIBOR
Rate Loans in Dollars and for a period equal to such LIBOR Interest Period;

then the Administrative Agent shall forthwith give notice thereof to the
Borrower, whereupon (until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist) the right of
the Borrower to elect to have Loans bear interest based upon the LIBOR Rate
shall be suspended and each outstanding LIBOR Rate Loan shall be converted into
a Base Rate Loan on the last day of the then current LIBOR Interest Period
therefor, notwithstanding any prior election by the Borrower to the contrary.

        (e)    Illegality.    (i) If at any time any Lender determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that the making or continuation of any LIBOR Rate Loan has
become unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender.

        (ii)  When notice is given by a Lender under Section 4.2(e)(i), (A) the
Borrower's right to request from such Lender and such Lender's obligation, if
any, to make LIBOR Rate Loans shall be immediately suspended, and such Lender
shall make a Base Rate Loan as part of any requested Borrowing of LIBOR Rate
Loans and (B) if the affected LIBOR Rate Loan or Loans are then outstanding, the
Borrower shall immediately, or if permitted by applicable law, no later than the
date permitted thereby, upon at least one (1) Business Day's prior written
notice to the Administrative Agent and the affected Lender, convert each such
Loan into a Base Rate Loan.

        (iii)  If at any time after a Lender gives notice under
Section 4.2(e)(i) such Lender determines that it may lawfully make LIBOR Rate
Loans, such Lender shall promptly give notice of that determination, in writing,
to the Borrower and the Administrative Agent, and the Administrative Agent shall
promptly transmit the notice to each other Lender. The Borrower's right to
request, and such Lender's obligation, if any, to make LIBOR Rate Loans shall
thereupon be restored.

        (iv)  Notwithstanding the foregoing, in the event that any Lender gives
such a notice, at the Borrower's sole election, the Borrower may identify an
Eligible Assignee not giving such a notice to whom the Lender which has given
such a notice shall assign its interest in the Loans at par pursuant to the
terms of an Assignment and Acceptance substantially in the form attached as
Exhibit A.

36

--------------------------------------------------------------------------------




        (f)    Compensation.    In addition to all amounts required to be paid
by the Borrower pursuant to Section 4.1 and Article XII, the Borrower shall
compensate each Lender, upon demand, for all losses, expenses and liabilities
(including, without limitation, any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Lender's LIBOR Rate Loans to the Borrower but excluding
losses or expenses incurred as the result of such Lender's gross negligence or
willful misconduct) which that Lender may sustain (i) if for any reason a
Borrowing, conversion into or continuation of LIBOR Rate Loans does not occur on
a date specified therefor in a Notice of Borrowing or a Notice of
Conversion/Continuation given by the Borrower or in a telephonic request by it
for borrowing or conversion/continuation or a successive LIBOR Interest Period
does not commence after notice therefor is given pursuant to Section 4.1(c),
including, without limitation, pursuant to Section 4.2(d), (ii) if for any
reason any LIBOR Rate Loan is prepaid (including, without limitation,
mandatorily pursuant to Section 3.1(d)) on a date which is not the last day of
the applicable LIBOR Interest Period, (iii) as a consequence of a required
conversion of a LIBOR Rate Loan to a Base Rate Loan as a result of any of the
events indicated in Section 4.2(d), or (iv) as a consequence of any failure by
the Borrower to repay a LIBOR Rate Loan when required by the terms of this
Agreement, including, without limitation, an amount equal to daily interest for
the unexpired portion of such LIBOR Interest Period on the LIBOR Rate Loan or
portion thereof so repaid or converted at a per annum rate equal to the excess,
if any, of (A) the interest rate calculated on the basis of the LIBOR Rate
applicable to such LIBOR Rate Loan minus (B) the LIBOR Rate in effect as of such
repayment or conversion which has a maturity date most closely approximating the
last day of such existing LIBOR Interest Period. Such amount shall be reduced to
present value by using the LIBOR Rate for the new interest period and the number
of days remaining in the unexpired portion of the LIBOR Interest Period in
question. The Lender making demand for such compensation shall deliver to
Administrative Agent who shall forward to the Borrower, concurrently with such
demand, a written statement setting forth in reasonable detail such losses,
expenses and liabilities, and such statement shall be conclusive as to the
amount of compensation due to that Lender, absent manifest error.

        (g)    Booking of LIBOR Rate Loans.    Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of, its LIBOR Lending
Office or LIBOR Affiliate or its other offices or Affiliates. No Lender shall be
entitled, however, to receive any greater amount under Sections 3.2 or 4.2(f) or
Article XII as a result of the transfer of any such LIBOR Rate Loan to any
office (other than such LIBOR Lending office) or any Affiliate (other than such
LIBOR Affiliate) than such Lender would have been entitled to receive
immediately prior thereto, unless (i) the transfer occurred at a time when
circumstances giving rise to the claim for such greater amount did not exist and
(ii) such claim would have arisen even if such transfer had not occurred.

        (h)    Affiliates Not Obligated.    No LIBOR Affiliate or other
Affiliate of any Lender shall be deemed a party to this Agreement or shall have
any liability or obligation under this Agreement unless such LIBOR Affiliate,
itself, is a Lender.

        (i)    Adjusted LIBOR Rate.    Any failure by Administrative Agent to
take into account the LIBOR Reserve Percentage when calculating interest due on
LIBOR Rate Loans shall not constitute, whether by course of dealing or
otherwise, a waiver by Administrative Agent or the Lenders of their right to
collect such amount for any future period.

        4.3    Fees.    

        (a)    Unused Facility Fee.    The Borrower shall pay to the
Administrative Agent, for the account of the Lenders based on their respective
Pro Rata Shares, a fee (the "Unused Facility Fee"), accruing at a per annum rate
as set forth below on the average daily amount by which the total Revolving
Credit Commitments exceed the outstanding principal amount of Loans and the

37

--------------------------------------------------------------------------------

Letter of Credit Obligations during such month or portion thereof. The Unused
Facility Fee shall be calculated for each day based on the ratio (expressed as a
percentage) of (a) the average daily amount of the outstanding principal amount
of the Loans and the Letter of Credit Obligations during such month to (b) the
total Revolving Credit Commitments, and if such ratio is less than fifty percent
(50%), the Unused Facility Fee shall be payable at the rate of 0.25%, and if
such ratio is equal to or greater than fifty percent (50%), the Unused Facility
Fee shall be payable at the rate of 0.20%. Such fee shall be payable quarterly,
in arrears, commencing on the Closing Date and on the first Business Day of each
calendar quarter thereafter. The Unused Facility Fee shall also be payable upon
any termination of the Revolving Credit Commitments, which payment shall be
prorated for any partial quarter during which termination of the Revolving
Credit Commitments occurs. Notwithstanding the foregoing, in the event that any
Lender fails to fund its Pro Rata Share of any Loan requested by the Borrower
which such Lender is obligated to fund under the terms of this Agreement,
(A) the portion of the Unused Facility Fee with respect to such Lender's
Revolving Credit Commitment shall abate until such failure has been cured in
accordance with Section 3.2(b)(v)(B) and (B) until such time, the Unused
Facility Fee shall accrue in favor of the Lenders which have funded their
respective Pro Rata Shares of such requested Loan, shall be allocated among such
performing Lenders ratably based upon their relative Revolving Credit
Commitments.

        (b)    Administrative Agent's Fee.    The Borrower shall pay to the
Administrative Agent, for the Administrative Agent's own account, an annual
Administrative Agent's fee as provided in the Agreement Regarding Fees. The
Administrative Agent's fee shall be payable monthly in arrears on the first day
of each month for the immediately preceding month or portion thereof. The
Administrative Agent's fee shall also be paid upon the Revolving Credit
Termination Date or earlier termination of the Revolving Credit Commitments. The
Administrative Agent's fee for any partial month shall be prorated.

        (c)    Calculation and Payment of Fees.    All fees shall be calculated
on the basis of the actual number of days elapsed during the relevant period in
a 360-day year. All fees shall be payable in addition to, and not in lieu of,
interest, compensation, expense reimbursements, indemnification and other
Obligations. Fees shall be payable to the Administrative Agent at Administrative
Agent's Head Office in immediately available funds. All fees shall be fully
earned and nonrefundable when paid. All fees due to any other Lender, including,
without limitation, those referred to in this Section 4.3, shall bear interest,
if not paid when due, at the interest rate specified in Section 4.1(d) and shall
constitute Obligations.

        (d)    Limitation on Interest.    Notwithstanding anything in this
Agreement or the other Loan Documents to the contrary, all agreements between or
among the Borrower and the Lenders and the Administrative Agent, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of acceleration of the maturity of any
of the Obligations or otherwise, shall the interest contracted for, charged or
received by the Lenders exceed the maximum amount permissible under applicable
law. If, from any circumstance whatsoever, interest would otherwise be payable
to the Lenders in excess of the maximum lawful amount, the interest payable to
the Lenders shall be reduced to the maximum amount permitted under applicable
law; and if from any circumstance the Lenders shall ever receive anything of
value deemed interest by applicable law in excess of the maximum lawful amount,
an amount equal to any excessive interest shall be applied to the reduction of
the principal balance of the Obligations and to the payment of interest or, if
such excessive interest exceeds the unpaid balance of principal of the
Obligations, such excess shall be refunded to the Borrower. All interest paid or
agreed to be paid to the Lenders shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full period
until payment in full of the principal of the Obligations (including the period
of any renewal or extension thereof) so that the interest

38

--------------------------------------------------------------------------------




thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This section shall control all agreements between the Borrower
and the Lenders and the Administrative Agent.

ARTICLE V

CONDITIONS TO LOANS AND ISSUANCE OF LETTERS OF CREDIT

        5.1    Conditions Precedent to the Initial Loans and Letters of
Credit.    The obligation of each Lender on the Initial Funding Date to make any
Loan requested to be made by it or of the Issuing Lender on the Initial Funding
Date to issue any Letter of Credit requested of it shall be subject to the
satisfaction or waiver of all of the following conditions precedent:

        (a)    Documents.    The Administrative Agent shall have received on or
before the Initial Funding Date all of the following:

          (i)  this Agreement, the Notes, the Guaranty and, to the extent not
otherwise specifically referenced in this Section 5.1(a), all other Loan
Documents and agreements, documents and instruments described in the List of
Closing Documents attached hereto as Exhibit F and made a part hereof, each duly
executed and in form and substance satisfactory to the Administrative Agent; and
a legal opinion from Hogan & Hartson L.L.P., counsel to TMC & the Borrower,
satisfactory in form and substance to the Administrative Agent and delivered to
the Administrative Agent and the Lenders, and Long Aldridge & Norman LLP; and

        (ii)  such additional documentation as the Administrative Agent may
reasonably request.

        (b)    No Legal Impediments.    No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received any notice that litigation is pending or threatened which is
likely to (i) enjoin, prohibit or restrain the making of the Loans or the
issuance of any Letter of Credit on the Initial Funding Date or (ii) impose or
result in the imposition of a Material Adverse Effect.

        (c)    No Change in Condition.    No change in the business, assets,
management, operations, financial condition or prospects of TMC, the Borrower or
any of their respective Properties or Subsidiaries shall have occurred since
December 31, 2001 which change, in the judgment of the Administrative Agent,
will have or is reasonably likely to have a Material Adverse Effect.

        (d)    Interim Liabilities and Equity.    Except as disclosed to the
Administrative Agent and the Lenders, since December 31, 2001, Borrower has not
(i) entered into any material (as determined in good faith by the Administrative
Agent) commitment or transaction, including, without limitation, transactions
for borrowings and Capital Expenditures, which are not in the ordinary course of
the Borrower's business, (ii) declared or paid any dividends or other
distributions which are not in the ordinary course of the Borrower's business,
(iii) established compensation or employee benefit plans, or (iv) redeemed any
equity Securities in the Borrower or TMC.

        (e)    No Loss of Material Agreements and Licenses.    Since
December 31, 2001, no agreement or license relating to the business, operations
or employee relations of the Borrower or any of its Properties shall have been
terminated, modified, revoked, breached or declared to be in default, the
termination, modification, revocation, breach or default under which, in the
reasonable judgment of the Administrative Agent, would result in a Material
Adverse Effect.

        (f)    No Default.    No Event of Default or Potential Event of Default
shall have occurred and be continuing or would result from the making of the
Loans or the issuance of such Letter of Credit.

39

--------------------------------------------------------------------------------




        (g)    Representations and Warranties.    All of the representations and
warranties contained in Section 6.1 and in any of the other Loan Documents
(other than representations and warranties which expressly speak as to a
different specific date) shall be true and correct in all material respects on
and as of the Initial Funding Date.

        (h)    Fees and Expenses Paid.    There shall have been paid to the
Administrative Agent, for the accounts of the Administrative Agent and the other
Lenders, as applicable, all fees due and payable on or before the Initial
Funding Date and all expenses due and payable on or before the Initial Funding
Date, including, without limitation, reasonable attorneys' fees and expenses,
and other costs and expenses incurred in connection with the Loan Documents.

        (i)    Financial Statements.    There shall have been delivered to the
Administrative Agent, for each of the Lenders, the financial statements and
certificates with respect to the Fiscal Year ending December 31, 2001 required
pursuant to Section 7.2(b), including those required pursuant to
Section 7.2(b)(ii).

        (j)    Compliance Certificate.    A Compliance Certificate dated as of
the Initial Funding Date demonstrating compliance with each of the covenants
calculated therein as of December 31, 2001 (or March 31, 2002 if TMC has as of
the Closing Date released its financial information through the end of such
period), adjusted to reflect any acquisition, disposition, financings or other
major transactions after such date, and reflecting the Loan and the use of
proceeds thereof.

        (k)    Satisfaction of Existing Revolving Credit
Facility.    Administrative Agent shall have received evidence reasonably
satisfactory to Administrative Agent that the existing $75,000,000.00 revolving
credit facility agented by Bayerische Hypo- Und Vereinsbank, AG, acting by and
through its New York Branch, has been terminated and satisfied.

        (l)    Amendment of Term Loan Agreement.    The Administrative Agent
shall receive evidence satisfactory to it that the maturity date under the Term
Loan Agreement has been extended to a date not earlier than the Revolving Credit
Termination Date and that the provisions of the Term Loan Agreement have been
modified to conform to the provisions of this Agreement as required by
Administrative Agent.

        5.2    Conditions Precedent to All Subsequent Loans and Letters of
Credit.    The obligation of each Lender to make any Loan requested to be made
by it and of the Issuing Lender to issue any Letter of Credit requested to be
issued by it on any date after the Initial Funding Date is subject to the
following conditions precedent as of each such date:

        (a)    Representations and Warranties.    As of such date, both before
and after giving effect to the Loans to be made or the Letters of Credit to be
issued on such date, all of the representations and warranties of the Borrower
contained in Section 6.1 and in any other Loan Document (other than
representations and warranties which expressly speak as of a different date or
as to which the Borrower has otherwise advised the Administrative Agent in
writing and the Administrative Agent has approved such other advisement or
consented thereto) shall be true and correct in all material respects.

        (b)    No Defaults.    No Event of Default or Potential Event of Default
shall have occurred and be continuing or would result from the making of the
requested Loan.

        (c)    No Legal Impediments.    No law, regulation, order, judgment or
decree of any Governmental Authority shall, and the Administrative Agent shall
not have received from such Lender notice that, in the judgment of such Lender,
litigation is pending or threatened which is likely to, enjoin, prohibit or
restrain, or impose or result in the imposition of any material adverse
condition upon, such Lender's making of the requested Loan or the issuance of
the requested Letter of Credit.

40

--------------------------------------------------------------------------------




        (d)    No Material Adverse Effect.    No event has occurred since the
date of this Agreement which has had and continues to have, or is reasonably
likely to have, a Material Adverse Effect.

        (e)    Compliance Certificate.    Administrative Agent shall have
received a certificate from an Authorized Financial Officer that TMC and the
Borrower are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Loan or the issuance of such
Letter of Credit.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing with respect to a Loan, a Letter of Credit Request or a Notice of
Conversion/Continuation with respect to any Loan and each acceptance by the
Borrower of the proceeds of each Loan made, converted or continued hereunder or
the acceptance of a Letter of Credit, shall constitute a representation and
warranty by the Borrower as of the Funding Date in respect of such Loan or the
issuance of such Letter of Credit and the date of conversion or continuation,
that all the conditions contained in this Section 5.2 have been satisfied or
waived in accordance with Section 13.7.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

        6.1    Representations and Warranties of the Borrower.    In order to
induce the Lenders to enter into this Agreement and to issue the Letters of
Credit and make the Loans and the other financial accommodations to the Borrower
described herein, the Borrower hereby represents and warrants to Administrative
Agent and each Lender that the following statements are true, correct and
complete:

        (a)    Organization; Powers.    (i) The Borrower (A) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware, (B) is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material
Adverse Effect, (C) has all requisite partnership power and authority to own,
operate and encumber its Property and to conduct its business as presently
conducted and as proposed to be conducted in connection with and following the
consummation of the transactions contemplated by this Agreement and (D) is a
partnership for federal income tax purposes.

        (ii)  TMC (A) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (B) is duly authorized
and qualified to do business and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing will have
or is reasonably likely to have a Material Adverse Effect, and (C) has all
requisite corporate power and authority to own and operate its interest in the
Borrower and to conduct its business as presently conducted.

        (iii)  True, correct and complete copies of the Organizational Documents
identified on Schedule 6.1-A have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been modified or amended as
of the Closing Date except to the extent indicated therein and, to the best of
the Borrower's knowledge, there are no defaults under such Organizational
Documents and no events which, with the passage of time or giving of notice or
both, would constitute a default under such Organizational Documents.

        (iv)  Neither Borrower nor any of its Affiliates are "foreign persons"
within the meaning of Section 1445 of the Internal Revenue Code.

        (b)    Authority.    (i) TMC, individually and in its capacity as the
sole general partner of the Borrower, has the requisite power and authority to
execute, deliver and perform this Agreement on behalf of the Borrower and each
of the other Loan Documents which are required to be executed by TMC
individually or on behalf of the Borrower as required by this Agreement. TMC

41

--------------------------------------------------------------------------------

is the Person who has executed this Agreement and such other Loan Documents on
behalf of the Borrower and is the sole general partner of the Borrower.

        (ii)  The execution, delivery and performance of each of the Loan
Documents which must be executed in connection with this Agreement by the
Borrower or TMC and to which the Borrower or TMC is a party and the consummation
of the transactions contemplated thereby are within the Borrower's partnership
powers and TMC's corporate powers, have been duly authorized by all necessary
partnership action (and, in the case of TMC acting individually or on behalf of
the Borrower in connection therewith, all necessary corporate action thereof)
and such authorization has not been rescinded. No other partnership or corporate
action or proceedings on the part of the Borrower or TMC is necessary to
consummate such transactions.

        (iii)  Each of the Loan Documents to which the Borrower or TMC is a
party has been duly executed and delivered on behalf of the Borrower or TMC and
constitutes the Borrower's or TMC's legal, valid and binding obligation,
enforceable against such Person in accordance with its terms except to the
extent that the enforcement thereof or the availability of equitable remedies
may be limited by applicable bankruptcy, reorganization, insolvency, moratorium,
fraudulent transfer, fraudulent conveyance or similar laws now or hereafter in
effect relating to or affecting creditors, rights generally or by general
principles of equity, or by the discretion of any court in awarding equitable
remedies, regardless of whether such enforcement is considered in a preceding in
equity or at law, is in full force and effect and all the terms, provisions,
agreements and conditions set forth therein and required to be performed or
complied with by the Borrower and TMC on or before the Initial Funding Date have
been performed or complied with, and no Potential Event of Default, Event of
Default or breach of any covenant by any of the Borrower or TMC exists
thereunder.

        (c)    Subsidiaries; Ownership of Capital Stock and Partnership
Interests.    As of the Closing Date, Schedule 6.1-C  (a) contains a diagram
indicating the structure of the Borrower, and any other Person in which the
Borrower holds a direct or indirect partnership, or other equity interest
indicating the nature and amount of such interest with respect to each person
included in such diagram; and (B) accurately sets forth (1) the correct legal
name of such Person, the jurisdiction of its incorporation or organization and
the jurisdictions in which it is qualified to transact business as a foreign
corporation, or otherwise, and (2) the authorized, issued and outstanding shares
or interests of each class of Securities of the Borrower and TMC. None of such
issued and outstanding Securities is subject to any vesting, redemption, or
repurchase agreement, and there are no warrants or options outstanding with
respect to such Securities, except as noted on Schedule 6.1-C. The outstanding
Capital Stock of TMC is duly authorized, validly issued, fully paid and
nonassessable and the outstanding Securities of TMC and its Subsidiaries are
duly authorized and validly issued. TMC or the Borrower has delivered to the
Administrative Agent a true, accurate and complete copy of the TMLP Partnership
Agreement as amended through and as in effect on the Closing Date and such TMLP
Partnership Agreement has not been amended, supplemented, replaced, restated or
otherwise modified in any respect since the Closing Date. As of the Closing
Date, none of the Series A Preferred Interests held by any Person other than TMC
are comprised of partnership interests in Borrower.

42

--------------------------------------------------------------------------------



          (i)  Except where failure may not have a Material Adverse Effect on
the Borrower, each Subsidiary: (a) is a corporation, limited liability company
or partnership, as indicated on Schedule 6.1-C, duly organized or formed,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) is duly qualified to do business and, if
applicable, is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce Contractual Obligations to which it
is a party, and (C) has all requisite power and authority to own, operate and
encumber its Property and to conduct its business as presently conducted and as
proposed to be conducted hereafter.

        (d)    No Conflict.    The execution, delivery and performance of each
of the Loan Documents to which the Borrower or TMC is a party do not and will
not (i) conflict with the Organizational Documents of the Borrower or TMC,
(ii) constitute a tortious interference with any Contractual Obligation of any
Person or conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law or any
material Contractual Obligation of the Borrower or TMC, or require termination
of any such Contractual Obligation which may subject the Administrative Agent or
any of the other Lenders to any liability, (iii) result in or require the
creation or imposition of any Lien whatsoever upon any of the Property or assets
of the Borrower, TMC or any Subsidiary of the Borrower or TMC, or (iv) require
any approval of shareholders of TMC or partners of Borrower.

        (e)    Governmental Consents.    The execution, delivery and performance
of each of the Loan Documents to which the Borrower or TMC is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given.

        (f)    Governmental Regulation.    Neither Borrower nor TMC is subject
to regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, or the Investment Company Act of 1940,
or any other federal or state statute or regulation which limits their
respective ability to incur indebtedness or their respective ability to
consummate the transactions contemplated by this Agreement.

        (g)    Financial Position.    Complete and accurate copies of the
financial statements and materials as described in Section 5.1(i) have been
delivered to the Administrative Agent. All financial statements included in such
materials were prepared in all material respects in conformity with GAAP, except
as otherwise noted therein, and fairly present in all material respects the
respective Consolidated financial positions, and the Consolidated results of
operations and cash flows for each of the periods covered thereby of TMC and the
Borrower and its Consolidated Subsidiaries as at the respective dates thereof.
Neither Borrower nor any of its Consolidated Subsidiaries has any Contingent
Obligation, contingent liability or liability for any taxes, long-term leases or
commitments, not reflected in its audited financial statements delivered to the
Administrative Agent on or prior to the Closing Date or otherwise disclosed to
the Administrative Agent and the Lenders in writing, which will have or is
reasonably likely to have a Material Adverse Effect. TMC, Borrower and their
respective Subsidiaries own all of the assets reflected in the Consolidated
balance sheet of the Borrower as of March 31, 2002 or acquired since that date
except the minority interests reflected therein (except property and assets sold
or otherwise disposed of in the ordinary course of business since that date),
subject to no rights of others, including any mortgages, leases, conditional
sales agreements, title retention agreements, liens or other encumbrances except
Liens permitted by Section 9.2. Without limiting the foregoing, Borrower and its
Subsidiaries have good and marketable fee simple title to all Real Property
reasonably necessary for the operation of its business in whole, free from all
liens or encumbrances of any nature whatsoever, except for Liens permitted by
Section 9.2. The Borrower or one of its Subsidiaries, as the case may be, is the
insured under owner's policies of title insurance covering

43

--------------------------------------------------------------------------------




all Real Property owned by it, in each case in an amount not less than the
purchase price for such Real Property.

        (h)    Indebtedness.    Schedule 6.1-H sets forth, as of March 31, 2002,
all Indebtedness for borrowed money of the Borrower and its respective
Subsidiaries and, except as set forth on Schedule 6.1-H, there are no defaults
in the payment of principal or interest on any such Indebtedness and no payments
thereunder have been deferred or extended beyond their stated maturity and there
has been no material change in the type or amount of such Indebtedness (except
for the repayment of certain Indebtedness) since March 31, 2002.

        (i)    Litigation; Adverse Effects.    Except as set forth in
Schedule 6.1-I, as of the Closing Date, there is no action, suit, proceeding,
Claim, investigation or arbitration before or by any Governmental Authority or
private arbitrator pending or, to the knowledge of the Borrower, threatened
against TMC, the Borrower, or any of its respective Subsidiaries, or any
Property of any of them (i) challenging the validity or the enforceability of
any of the Loan Documents, (ii) which will or is reasonably likely to result in
any Material Adverse Effect, or (iii) under the Racketeering Influenced and
Corrupt Organizations Act or any similar federal or state statute where such
Person is a defendant in a criminal indictment that provides for the forfeiture
of assets to any Governmental Authority as a potential criminal penalty. There
is no material loss contingency within the meaning of GAAP which has not been
reflected in the Consolidated financial statements of the Borrower. Neither
Borrower nor TMC or any Subsidiary of the Borrower or TMC is (a) in violation of
any applicable Requirements of Law which violation will have or is reasonably
likely to have a Material Adverse Effect, or (B) subject to or in default with
respect to any final judgment, writ, injunction, restraining order or order of
any nature, decree, rule or regulation of any court or Governmental Authority
which will have or is reasonably likely to have a Material Adverse Effect.

        (j)    No Material Adverse Effect.    Since December 31, 2001, there has
occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

        (k)    Tax Examinations.    All deficiencies which have been asserted
against the Borrower or TMC as a result of any federal, state, local or foreign
tax examination for each taxable year in respect of which an examination has
been conducted have been fully paid or finally settled or are being contested in
good faith, and no issue has been raised in any such examination which, by
application of similar principles, reasonably can be expected to result in
assertion of a material deficiency for any other year not so examined which has
not been reserved for in the financial statements of the Borrower or TMC, as
applicable, to the extent, if any, required by GAAP. Neither Borrower nor TMC
has taken any reporting positions for which it does not have a reasonable basis
nor anticipates any further material tax liability with respect to the years
which have not been closed pursuant to applicable law.

        (l)    Payment of Taxes.    All tax returns, reports and similar
statements or filings of the Borrower, TMC and their respective Subsidiaries
required to be filed have been timely filed, and, except for Customary Permitted
Liens, all taxes, assessments, fees and other charges of Governmental
Authorities thereupon and upon or relating to their respective Properties,
assets, receipts, sales, use, payroll, employment, income, licenses and
franchises which are shown in such returns or reports to be due and payable have
been paid, except to the extent (i) such taxes, assessments, fees and other
charges of Governmental Authorities are being contested in good faith by an
appropriate proceeding diligently pursued as permitted by the terms of
Section 8.4 and (ii) such taxes, assessments, fees and other charges of
Governmental Authorities pertain to Property of the Borrower, TMC or their
respective Subsidiaries and the non-payment of the amounts thereof would not,
individually or in the aggregate, result in a Material Adverse Effect. All other
taxes (including, without limitation, real estate taxes), assessments, fees and
other

44

--------------------------------------------------------------------------------




governmental charges upon or relating to the respective Properties of the
Borrower, TMC and their respective Subsidiaries which are due and payable have
been paid, except for Customary Permitted Liens and except to the extent
described in clauses (i) and (ii) hereinabove. Neither Borrower nor TMC has any
knowledge of any proposed tax assessment against the Person, any of their
respective Subsidiaries, or any of the Properties that, if not paid, will have
or is reasonably likely to have a Material Adverse Effect.

        (m)    Performance.    Neither Borrower nor TMC nor any of their
Subsidiaries has received any notice, citation or allegation, nor has actual
knowledge, that (i) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, (ii) any of its Properties is in
violation of any Requirements of Law or (iii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or defaults, if any, will not have or is not reasonably likely to have a
Material Adverse Effect.

        (n)    Disclosure.    The representations and warranties of the Borrower
and TMC contained in the Loan Documents, and all certificates and other
documents delivered to the Administrative Agent pursuant to the terms thereof,
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading. Neither Borrower nor TMC has intentionally withheld any fact from
the Administrative Agent or the other Lenders in regard to any matter which will
have or is reasonably likely to have a Material Adverse Effect. Notwithstanding
the foregoing, the Lenders acknowledge that neither Borrower nor TMC shall have
liability under this clause (n) with respect to its projections of future
events.

        (o)    Requirements of Law.    The Borrower, TMC and each of their
respective Subsidiaries are in compliance in all material respects with all
Requirements of Law applicable to it and its respective businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect.

        (p)    Environmental Matters.    

          (i)  Except as disclosed on Schedule 6.1-P and except where failure is
not reasonably likely to have a Material Adverse Effect:

        (A)  the operations of the Borrower, TMC, each of their respective
Subsidiaries, and their respective Properties comply in all material respects
with all applicable Environmental, Health or Safety Requirements of Law;

        (B)  TMC, the Borrower and each of their respective Subsidiaries have
obtained all material environmental, health and safety Permits necessary for
their respective operations, and all such Permits are in good standing and the
holder of each such Permit is currently in compliance in all material respects
with all material terms and conditions of such Permits;

        (C)  none of the Borrower, TMC or any of their Subsidiaries or any of
their respective present or, to the Borrower's knowledge, past Property or
operations is subject to or is the subject of any investigation, judicial or
administrative proceeding, order, judgment, decree, dispute, negotiations,
agreement or settlement by any Governmental Authority respecting (I) any
Environmental, Health or Safety Requirements of Law, (II) any Remedial Action,
(III) any Claims or Liabilities and Costs arising from the Release or threatened
Release of a Contaminant into the environment, or (IV) any violation of or
liability under any Environmental, Health or Safety Requirement of Law;

45

--------------------------------------------------------------------------------




        (D)  none of the Borrower, TMC or any of their respective Subsidiaries
has filed any notice under any applicable Requirement of Law (I) reporting a
Release of a Contaminant; (II) indicating past or present treatment, storage or
disposal of a hazardous waste, as that term is defined under 40 C.F.R. Part 261
or any state equivalent; or (III) reporting a violation of any applicable
Environmental, Health or Safety Requirement of Law;

        (E)  none of the Borrower, TMC or any of their respective Subsidiaries
present or, to the Borrower's knowledge, past Property presently is listed or
proposed for listing on the National Priorities List ("NPL") pursuant to CERCLA
or on the Comprehensive Environmental Response Compensation Liability
Information System List ("CERCLIS") or any similar state list of sites requiring
Remedial Action;

        (F)  TMC, the Borrower nor any of their Subsidiaries has sent or
directly arranged for the transport of any Contaminant to any site listed or
proposed for listing on the NPL, CERCLIS or any similar state list;

        (G)  to the best of the Borrower's knowledge, there is not now, and to
the Borrower's knowledge there has never been on or in any Real Property (I) any
treatment, recycling, storage or disposal of any hazardous waste, as that term
is defined under 40 C.F.R. Part 261 or any state equivalent; (II) any landfill,
waste pile, or surface impoundment; (III) any underground storage tanks the
presence or use of which is or, to the Borrower's knowledge, has been in
violation of applicable Environmental, Health or Safety Requirements of Law,
(IV) any asbestos-containing material which such Person has any reason to
believe could subject such Person or its Property to Liabilities and Costs
arising out of or relating to environmental, health or safety matters that would
result in a Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB)
used in hydraulic oils, electrical transformers or other Equipment which such
Person has any reason to believe could subject such Person or its Property to
Liabilities and Costs arising out of or relating to environmental, health or
safety matters that would result in a Material Adverse Effect;

        (H)  neither the Borrower nor TMC nor any of their respective
Subsidiaries has received any notice or Claim to the effect that any of such
Persons is or may be liable to any Person as a result of the Release or
threatened Release of a Contaminant into the environment, except for Claims that
have been resolved;

        (I)  to the Borrower's knowledge, neither the Borrower nor TMC nor any
of their respective Subsidiaries has any contingent liability in connection with
any Release or threatened Release of any Contaminants into the environment;

        (J)  no Environmental Lien is presently recorded with respect to any
Property of the Borrower or any Subsidiary of the Borrower;

        (K)  no Property of the Borrower or any Subsidiary of the Borrower is
subject to any Environmental Property Transfer Act, or to the extent such acts
are applicable to any such Property, the Borrower and/or such Subsidiary whose
Property is subject thereto has fully complied with the requirements of such
acts; and

        (L)  neither the Borrower nor any of its Subsidiaries owns or operates
any underground storage tank, the presence or use of which is in violation of
applicable Environmental, Health or Safety Requirements of Law, at any Real
Property.

        (ii)  the Borrower and each of its Subsidiaries are conducting and will
continue to conduct their respective businesses and operations and maintain each
Real Property in

46

--------------------------------------------------------------------------------

compliance in all material respects with applicable Environmental, Health or
Safety Requirements of Law and no such Person has been, and no such Person has
any reason to believe that it or any Property will be, subject to Liabilities
and Costs arising out of or relating to environmental, health or safety matters
that would result in a Material Adverse Effect.

        (q)    ERISA.    As of the Closing Date, neither Borrower nor TMC nor
any ERISA Affiliate maintains or contributes to any Benefit Plan or
Multiemployer Plan other than those listed on Schedule 6.1-Q hereto. Each Plan
which is intended to be qualified under Section 401(a) of the Internal Revenue
Code as currently in effect has been determined by the IRS to be so qualified,
and each trust related to any such Plan has been determined to be exempt from
federal income tax under Section 501(a) of the Internal Revenue Code as
currently in effect. As of the Closing Date, except as disclosed in
Schedule 6.1-Q, neither the Borrower nor TMC nor any of their respective
Subsidiaries maintains or contributes to any "employee welfare benefit plan"
within the meaning of Section 3(l) of ERISA which provides benefits to employees
after termination of employment other than as required by Section 601 of ERISA
or a similar state law. Each of Borrower, TMC and their respective Subsidiaries
is in compliance in all material respects with the responsibilities, obligations
and duties imposed on it by ERISA, the Internal Revenue Code and regulations
promulgated thereunder with respect to all Plans. No Benefit Plan has incurred
any accumulated funding deficiency (as defined in Sections 302(a)(2) of ERISA
and 412(a) of the Internal Revenue Code) whether or not waived. Neither Borrower
nor TMC nor any ERISA Affiliate nor any fiduciary of any Plan which is not a
Multiemployer Plan (i) has engaged in a nonexempt prohibited transaction
described in Sections 406 of ERISA or 4975 of the Internal Revenue Code with
respect to which such Persons can be subject to any liability individually or in
the aggregate in excess of $5,000,000 or (ii) has taken or failed to take any
action which would constitute or result in an ERISA Termination Event. Neither
Borrower nor TMC nor any ERISA Affiliate is subject to any liability under
Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA. Neither Borrower nor TMC
nor any ERISA Affiliate has incurred any liability to the PBGC which remains
outstanding other than the payment of premiums, and there are no premium
payments which have become due which are unpaid. Schedule B to the most recent
annual report filed with the IRS (i.e. IRS Form 5500) with respect to each
Benefit Plan and furnished to the Administrative Agent is complete and accurate
in all material respects. Since the date of each such Schedule B, there has been
no material adverse change in the funding status or financial condition of the
Benefit Plan relating to such Schedule B. Neither Borrower nor TMC nor any ERISA
Affiliate has (i) failed to make a required contribution or payment to a
Multiemployer Plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a Multiemployer Plan. Neither Borrower nor TMC nor
any ERISA Affiliate has failed to make a required installment or any other
required payment under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment. Neither Borrower nor TMC nor any
ERISA Affiliate is required to provide security to a Benefit Plan under
Section 401(a)(29) of the Internal Revenue Code due to a Benefit Plan amendment
that results in an increase in current liability for the plan year. As of the
Closing Date, except as disclosed on Schedule 6.1-Q, neither Borrower nor TMC
nor any of their respective Subsidiaries has, by reason of the transactions
contemplated hereby, any obligation to make any payment to any employee pursuant
to any Plan or existing contract or arrangement.

        (r)    Securities Activities.    No member of the Group is engaged in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No portion of any Loan is to be used for the purpose of purchasing
or carrying any Margin Stock.

        (s)    Solvency.    After giving effect to the Loans to be made or
Letters of Credit to be issued on the Initial Funding Date or such other date as
Loans or Letters of Credit requested hereunder

47

--------------------------------------------------------------------------------




are made or issued, and the disbursement of the proceeds of such Loans pursuant
to the Borrower's instructions, the Borrower is Solvent.

        (t)    Insurance.    Schedule 6.1-T accurately sets forth as of the
Closing Date all material insurance policies and programs currently in effect
with respect to the respective Property and assets and business of the Borrower
and its Subsidiaries, specifying for each such policy and program, (i) the
amount thereof, (ii) the risks insured against thereby, (iii) the name of the
insurer and each insured party thereunder, (iv) the policy or other
identification number thereof, and (v) the expiration date thereof. Such
insurance policies and programs are currently in full force and effect, in
compliance with the requirements of Section 8.5 hereof and, together with
payment by the insured of scheduled deductible payments, are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrower and/or its Subsidiaries.

        (u)    REIT Status.    TMC qualifies as a REIT under the Internal
Revenue Code.

        (v)    Ownership of Property.    Ownership of at least 80% of the
Property of the Consolidated Businesses is held by the Borrower and its
Subsidiaries.

        (w)    Franchises, Patents, Copyrights, Etc.    TMC and Borrower and its
Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others.

ARTICLE VII

REPORTING COVENANTS

        The Borrower and TMC each covenants and agrees that so long as any
Revolving Credit Commitments or Letters of Credit are outstanding and thereafter
until payment in full of all of the Obligations (other than indemnities pursuant
to Section 13.3 not yet due) and the return to Issuing Lender of any outstanding
Letters of Credit unless the Requisite Lenders shall otherwise give prior
written consent thereto:

        7.1    Borrower Accounting Practices.    The Borrower shall maintain,
and cause TMC and each of their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of Consolidated and Consolidating financial
statements in conformity with GAAP, and each of the financial statements and
reports described below shall be prepared from such system and records and in
form satisfactory to the Administrative Agent.

        7.2    Financial Reports.    TMC shall deliver or cause to be delivered
to the Administrative Agent and the Lenders the following financial reports,
each prepared by a certified public accountant reasonably acceptable to the
Administrative Agent in accordance with generally accepted accounting principles
consistently applied except that the financial statement for the Borrower may be
in the form of an internally prepared adjustment statement showing the necessary
adjustment to derive the Borrower statement from the audited TMC statement if
accompanied by a certificate showing such adjustment certified by an officer of
the Borrower and TMC. Each annual financial statement shall be certified as
true, complete and correct in all material respects by an officer of the
Borrower and TMC. The Borrower and TMC shall provide such additional financial
information the Administrative Agent reasonably requires with respect to such
entity, including without limitation, copies of any Form 10Q's,

48

--------------------------------------------------------------------------------


10K's, annual reports and other publicly available documentation filed with the
Securities and Exchange Commission within ten (10) days of filing or delivered
to its shareholders or partners:

        (a)    Quarterly Reports.    

        (i)    Quarterly Financial Reports.    As soon as practicable, and in
any event within sixty (60) days after the end of each fiscal quarter in each
Fiscal Year (other than the last fiscal quarter in each Fiscal Year), an
unaudited Consolidated balance sheet of the Borrower and the related
Consolidated statements of income and cash flow of the Borrower (to be prepared
and delivered quarterly in conjunction with the other reports delivered
hereunder at the end of each fiscal quarter) for each such fiscal quarter, in
each case in form and substance satisfactory to the Administrative Agent and, in
comparative form, the corresponding figures for the corresponding periods of the
previous Fiscal Year, certified by an Authorized Financial Officer of TMC as
fairly presenting the Consolidated and Consolidating financial position of TMC
and the Borrower as of the dates indicated and the results of its operations and
cash flow for the months indicated in accordance with GAAP, subject to normal
quarterly adjustments.

        (ii)    Quarterly Financial Reports.    As soon as practicable, and in
any event within sixty (60) days after the end of each fiscal quarter in each
Fiscal Year (other than the last fiscal quarter in each Fiscal Year), the
Financial Statements of TMC and its Subsidiaries on Form 10-Q as at the end of
such period and a report setting forth in comparative form the corresponding
figures for the corresponding period of the previous Fiscal Year, certified by
an Authorized Financial Officer of TMC as fairly presenting the consolidated and
consolidating financial position of TMC and the Borrower and their Subsidiaries
as at the date indicated and the results of its operations and cash flow for the
period indicated in accordance with GAAP, subject to normal adjustments.

        (iii)    Quarterly Compliance Certificates.    Together with each
delivery of any quarterly report pursuant to paragraph (a)(i) of this
Section 7.2, the Borrower shall deliver appropriate Officer's Certificates (the
"Quarterly Compliance Certificates"), signed by the Borrower's respective
Authorized Financial Officers representing and certifying (1) that the
Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and Consolidated and
Consolidating financial condition of the Borrower, TMC and their respective
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as of
the date of such Officer's Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event as described in Section 3.1(d) of this Agreement, or, if any
such condition or event existed or exists, and specifying the nature and period
of existence thereof and what action the Borrower, TMC or any of their
Subsidiaries has taken, is taking and proposes to take with respect thereto;
(2) the calculations (in the form of Exhibit H hereto or otherwise with such
specificity as the Administrative Agent may reasonably request) for the period
then ended which demonstrate compliance with the covenants and financial ratios
set forth in Articles VIII and IX and, when applicable, that no Event of Default
described in Section 10.1 exists, (3) a schedule of changes, if any, in the
Borrower's outstanding Indebtedness, including the amount, maturity, interest
rate and amortization requirements, as well as such other information regarding
such Indebtedness as may be reasonably requested by the Administrative Agent,
since the last date on which such a schedule was submitted, and (4) a schedule
of Combined EBITDA.

49

--------------------------------------------------------------------------------




        (b)    Annual Reports.    

        (i)    Borrower and TMC Financial Statements.    As soon as practicable,
and in any event within one hundred twenty (120) days after the end of each
Fiscal Year, (x) the Financial Statements of Borrower and its Consolidated
Subsidiaries as at the end of such Fiscal Year and certified by an Authorized
Financial Officer of Borrower as fairly presenting the Consolidated financial
position of Borrower and its Subsidiaries as of the dates indicated, (y) the
Financial Statements of TMC and its Consolidated Subsidiaries as at the end of
such Fiscal Year, and (z) a report with respect thereto of Ernst & Young LLP or
other independent certified public accountants reasonably acceptable to the
Administrative Agent, which report shall be unqualified and shall state that
such financial statements fairly present the Consolidated and Consolidating
financial position of TMC and its Consolidating Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except for changes with which Ernst & Young LLP or any such other independent
certified public accountants, if applicable, shall concur and which shall have
been disclosed in the notes to the financial statements). The Administrative
Agent and each Lender (through the Administrative Agent) may, with the consent
of the Borrower (which consent shall not be unreasonably withheld), communicate
directly with such accountants, with any such communication to occur together
with a representative of the Borrower, at the expense of the Administrative
Agent (or the Lender requesting such communication), upon reasonable notice and
at reasonable times during normal business hours.

        (ii)    Annual Compliance Certificates.    Together with each delivery
of any annual report pursuant to clauses (i) and (ii) of this Section 7.2(b),
the Borrower shall deliver Officer's Certificates of the Borrower (the "Annual
Compliance Certificates" and, collectively with the Quarterly Compliance
Certificates, the "Compliance Certificates"), signed by the Borrower's
respective Authorized Financial Officers, representing and certifying (1) that
the officer signatory thereto has reviewed the terms of the Loan Documents, and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and Consolidated and Consolidating financial
condition of the Borrower, TMC and their respective Subsidiaries, during the
accounting period covered by such reports, that such review has not disclosed
the existence during or at the end of such accounting period, and that such
officer does not have knowledge of the existence as at the date of such
Officer's Certificate, of any condition or event which constitutes an Event of
Default or Potential Event of Default or mandatory prepayment event as described
in Section 3.1(d) of this Agreement, or, if any such condition or event existed
or exists, and specifying the nature and period of existence thereof and what
action the Borrower, TMC or any of their Subsidiaries has taken, is taking and
proposes to take with respect thereto; (2) the calculations (in the form of
Exhibit H, which sets forth the financial covenant calculation methodology used
by the Borrower as of December 31, 2001 and which covenant calculation
methodology will be used by the Borrower with respect to future compliance with
the financial covenants set forth herein) and otherwise with such specificity as
the Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance with the covenants and financial ratios set forth in
Articles VIII and IX and, when applicable, that no Event of Default described in
Section 10.1 exists, (3) a schedule of the Borrower's outstanding Indebtedness
including the amount, maturity, interest rate and amortization requirements, as
well as such other information regarding such Indebtedness as may be reasonably
requested by the Administrative Agent, (4) a schedule of Combined EBITDA, and
(5) a schedule of property sales and occupancy with respect to each Real
Property.

        (iii)    Tenant Bankruptcy Reports.    As soon as practicable, and in
any event within ninety (90) days after the end of each Fiscal Year, the
Borrower shall deliver a written report, in form reasonably satisfactory to the
Administrative Agent, of all bankruptcy proceedings filed by or against, or (to
Borrower's knowledge) the cessation of business or operations of, any tenant of
any of the Real Properties, the base rent payments of which tenant account for
more than 5% of the Borrower's share of consolidated minimum rent in the Real
Properties in the aggregate.

50

--------------------------------------------------------------------------------



        7.3    Events of Default.    Promptly upon the Borrower obtaining
knowledge (a) of any condition or event which constitutes an Event of Default or
Potential Event of Default, or becoming aware that any Lender or the
Administrative Agent has given any notice with respect to a claimed Event of
Default or Potential Event of Default under this Agreement; (b) that any Person
has given any notice to the Borrower, TMC or any Subsidiary of the Borrower or
TMC or taken any other action with respect to a claimed default or event or
condition of the type referred to in Section 10.1(e); or (c) or of any condition
or event which has or is reasonably likely to have a Material Adverse Effect,
the Borrower shall deliver to the Administrative Agent and the Lenders an
Officer's Certificate specifying (i) the nature and period of existence of any
such claimed default, Event of Default, Potential Event of Default, condition or
event, (ii) the notice given or action taken by such Person in connection
therewith, and (iii) what action the Borrower has taken, is taking and proposes
to take with respect thereto.

        7.4    Lawsuits.    (i) Promptly upon the Borrower's obtaining knowledge
of the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration against or affecting the Borrower, TMC
or any of their respective Subsidiaries of the type described in Section 6.l(i)
 of this Agreement not previously disclosed pursuant to Section 6.1(i), the
Borrower shall give written notice thereof to the Administrative Agent and the
Lenders and provide such other information as may be reasonably available to
enable each Lender and the Administrative Agent and its counsel to evaluate such
matters; (ii) as soon as practicable and in any event within forty-five
(45) days after the end of each fiscal quarter of the Borrower, the Borrower
shall provide a written quarterly report to the Administrative Agent and the
Lenders covering the institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration of the type described in
Section 6.1(i) of this Agreement (not previously reported) and involving a Claim
which is uninsured against the Borrower, TMC or any of their respective
Subsidiaries or any Property of the Borrower, TMC or any of their respective
Subsidiaries not previously disclosed by the Borrower to the Administrative
Agent and the Lenders, and shall provide such other information at such time as
may be reasonably requested by Administrative Agent to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and (iii) in
addition to the requirements set forth in clauses (i) and (ii) of this
Section 7.4, the Borrower upon request of the Administrative Agent or the
Requisite Lenders shall promptly give written notice of the status of any
action, suit, proceeding, governmental investigation or arbitration covered by a
report delivered pursuant to clause (i) or (ii) above and provide such other
information as may be reasonably requested by Administrative Agent to enable
each Lender and the Administrative Agent and its counsel to evaluate such
matters.

        7.5    Insurance.    As soon as practicable and in any event by
February 15th of each calendar year, the Borrower shall deliver to the
Administrative Agent and the Lenders (i) a report in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders outlining
all material insurance coverage maintained as of the date of such report by the
Borrower, TMC and their respective Subsidiaries and the duration of such
coverage and (ii) the certificate of an Authorized Financial Officer that all
premiums with respect to such coverage have been paid when due.

        7.6    ERISA Notices.    The Borrower shall deliver or cause to be
delivered to the Administrative Agent and the Lenders, at the Borrower's
expense, the following information and notices as soon as reasonably possible,
and in any event:

        (a)  within fifteen (15) Business Days after the Borrower, TMC or any
ERISA Affiliate knows or has reason to know that an ERISA Termination Event has
occurred, a written statement of the chief financial officer of the Borrower
describing such ERISA Termination Event and the action, if any, which the
Borrower or TMC or any ERISA Affiliate has taken, is taking or proposes to take
with respect thereto, and when known, any action taken or threatened by the IRS,
DOL or PBGC with respect thereto;

51

--------------------------------------------------------------------------------

        (b)  within fifteen (15) Business Days after the Borrower knows or has
reason to know that a prohibited transaction (defined in Sections 406 of ERISA
and 4975 of the Internal Revenue Code) has occurred, a statement of the chief
financial officer of the Borrower describing such transaction and the action
which the Borrower or TMC or any ERISA Affiliate has taken, is taking or
proposes to take with respect thereto;

        (c)  within fifteen (15) Business Days after the filing of the same with
the DOL, IRS or PBGC, copies of each annual report (IRS Form 5500 series),
including Schedule B thereto, filed with respect to each Benefit Plan;

        (d)  within fifteen (15) Business Days after receipt by the Borrower or
TMC or any ERISA Affiliate of each actuarial report for any Benefit Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan (IRS
Form 5500), copies of each such report;

        (e)  within fifteen (15) Business Days after the filing of the same with
the IRS, a copy of each funding waiver request filed with respect to any Benefit
Plan and all written communications received by the Borrower or TMC or any ERISA
Affiliate with respect to such request;

        (f)    within fifteen (15) Business Days after the occurrence of any
material increase in the benefits of any existing Benefit Plan or Multiemployer
Plan or the establishment of any new Benefit Plan or the commencement of
contributions to any Benefit Plan or Multiemployer Plan to which the Borrower or
TMC or any ERISA Affiliate was not previously contributing, notification of such
increase, establishment or commencement;

        (g)  within fifteen (15) Business Days after the Borrower or TMC or any
ERISA Affiliate receives notice of the PBGC's intention to terminate a Benefit
Plan or to have a trustee appointed to administer a Benefit Plan, copies of each
such notice;

        (h)  within fifteen (15) Business Days after the Borrower or TMC or any
of its Subsidiaries receives notice of any unfavorable determination letter from
the IRS regarding the qualification of a Plan under Section 401(a) of the
Internal Revenue Code, copies of each such letter;

        (i)    within fifteen (15) Business Days after the Borrower or TMC or
any ERISA Affiliate receives notice from a Multiemployer Plan regarding the
imposition of withdrawal liability, copies of each such notice;

        (j)    within fifteen (15) Business Days after the Borrower or TMC or
any ERISA Affiliate fails to make a required installment or any other required
payment under Section 412 of the Internal Revenue Code on or before the due date
for such installment or payment, a notification of such failure; and

        (k)  within fifteen (15) Business Days after the Borrower or TMC or any
ERISA Affiliate knows or has reason to know (i) a Multiemployer Plan has been
terminated, (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, notification of such termination, intention to terminate, or
institution of proceedings.

For purposes of this Section 7.6, the Borrower, TMC and any ERISA Affiliate
shall be deemed to know all facts known by the "Administrator" of any Plan of
which the Borrower or TMC or any ERISA Affiliate is the plan sponsor.

        7.7    Environmental Notices.    The Borrower shall notify the
Administrative Agent and the Lenders in writing, promptly upon any senior
employee of the Borrower or TMC responsible for the

52

--------------------------------------------------------------------------------


environmental matters at any Property of the Borrower learning thereof, of any
of the following (together with any material documents and correspondence
received or sent in connection therewith):

        (a)  notice or claim to the effect that the Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant into the environment, if such liability
would result in a Material Adverse Effect;

        (b)  notice that the Borrower or any of its Subsidiaries is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment which is reasonably likely to result in a
Material Adverse Effect;

        (c)  notice that any Property of the Borrower or any of its Subsidiaries
is subject to an Environmental Lien if the claim to which such Environmental
Lien relates would result in a Material Adverse Effect;

        (d)  notice of a material violation by the Borrower or any of its
Subsidiaries of any Environmental, Health or Safety Requirement of Law which is
reasonably likely to result in a Material Adverse Effect;

        (e)  any condition which might reasonably result in a violation by the
Borrower or any Subsidiary of the Borrower of any Environmental, Health or
Safety Requirement of Law, which violation would result in a Material Adverse
Effect;

        (f)    commencement or written notice of intent to commence of any
judicial or administrative proceeding alleging a violation by the Borrower or
any of its Subsidiaries of any Environmental, Health or Safety Requirement of
Law, which would result in a Material Adverse Effect;

        (g)  new or proposed changes to any existing Environmental, Health or
Safety Requirement of Law that is reasonably likely to result in a Material
Adverse Effect; or

        (h)  any proposed acquisition of stock, assets, real estate, or leasing
of Property, or any other action by the Borrower or any of its Subsidiaries that
is reasonably likely to subject the Borrower or any of its Subsidiaries to
environmental, health or safety Liabilities and Costs which is reasonably likely
to result in a Material Adverse Effect.

        7.8    Labor Matters.    The Borrower shall notify the Administrative
Agent in writing, promptly upon the Borrower's learning thereof, of any labor
dispute to which the Borrower or TMC or any of their respective Subsidiaries may
become a party (including, without limitation, any strikes, lockouts or other
disputes relating to any Property of such Persons and other facilities) which is
reasonably likely to result in a Material Adverse Effect.

        7.9    Notices of Asset Sales and/or Acquisitions.    The Borrower shall
deliver to the Administrative Agent and the Lenders written notice of each of
the following upon the occurrence thereof: (a) a sale, transfer or other
disposition of assets, in a single transaction or series of related
transactions, for consideration in excess of $10,000,000, (b) an acquisition of
assets, in a single transaction or series of related transactions, for
consideration in excess of $10,000,000, and (c) the grant of a Lien with respect
to assets, in a single transaction or series of related transactions, in
connection with Indebtedness aggregating an amount in excess of $50,000,000.

        7.10    Tenant Notifications.    The Borrower shall promptly notify the
Administrative Agent upon obtaining knowledge of the bankruptcy or cessation of
operations of any tenant to which greater than 5% of the Borrower's and its
Subsidiaries' share of consolidated minimum rent is attributable.

        7.11    Other Reports.    The Borrower shall deliver or cause to be
delivered to the Administrative Agent copies of all financial statements,
reports, notices and other materials, if any, sent or made available generally
by the Borrower or TMC to its respective Securities holders or filed with the

53

--------------------------------------------------------------------------------


Commission, all press releases made available generally by the Borrower or TMC
or any of its Subsidiaries to the public concerning material developments in the
business of the Borrower or TMC or any such Subsidiary and all notifications
received by the Borrower or TMC or their Subsidiaries pursuant to the Securities
Exchange Act and the rules promulgated thereunder.

        7.12    Other Information.    Promptly upon receiving a request therefor
from the Administrative Agent, the Borrower shall prepare and deliver to the
Administrative Agent such other information with respect to the Borrower, TMC
and their respective Subsidiaries, on a Consolidated basis (including without
limitation, property operating statements, cash flow statements and balance
sheets), as from time to time may be reasonably requested by the Administrative
Agent.

ARTICLE VIII

AFFIRMATIVE COVENANTS

        The Borrower and TMC each covenants and agrees that so long as any
Revolving Credit Commitments are outstanding and thereafter until payment in
full of all of the Obligations (other than indemnities pursuant to Section 13.3
not yet due) and the return of any outstanding Letters of Credit, unless the
Requisite Lenders shall otherwise give prior written consent:

        8.1    Existence, Etc.    The Borrower shall, and shall cause each of
TMC and their respective Subsidiaries to, at all times maintain its corporate
existence or existence as a limited liability company, limited partnership or
joint venture, as applicable, and preserve and keep, or cause to be preserved
and kept, in full force and effect its rights and franchises material to its
businesses, except where the loss or termination of such rights and franchises
or the termination of existence of a Subsidiary is not likely to have a Material
Adverse Effect.

        8.2    Powers; Conduct of Business.    The Borrower shall remain
qualified, and shall cause TMC and each of their respective Subsidiaries to
qualify and remain qualified, to do business and maintain its good standing in
each jurisdiction in which the nature of its business and the ownership of its
Property requires it to be so qualified and in good standing, except where the
failure to remain so qualified or in good standing is not likely to have a
Material Adverse Effect.

        8.3    Compliance with Laws, Etc.    The Borrower shall, and shall cause
TMC and each of their respective Subsidiaries to, (a) comply in all material
respects with all Requirements of Law and all restrictive covenants or
Contractual Obligations affecting such Person or the business, Property, assets
or operations of such Person, and (b) obtain and maintain as needed all Permits
necessary for its operations (including, without limitation, the operation of
the Real Properties) and maintain such Permits in good standing, except where
noncompliance with either clause (a) or (b) above is not reasonably likely to
have a Material Adverse Effect.

        8.4    Payment of Taxes and Claims.    (a) The Borrower shall pay, and
cause TMC and each of their respective Subsidiaries to pay, (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
Property or assets or in respect of any of its franchises, licenses, receipts,
sales, use, payroll, employment, business, income or Property before any penalty
or interest accrues thereon, and (ii) all Claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 9.2 or a Customary Permitted Lien for property taxes and
assessments not yet due) upon any of the Borrower's or any of the Borrower's
Subsidiaries, Property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments, fees and governmental charges referred to in clause (i) above or
Claims referred to in clause (ii) above need be paid if being contested in good
faith by appropriate proceedings diligently instituted and conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

54

--------------------------------------------------------------------------------


        8.5    Insurance.    The Borrower shall maintain for itself, TMC and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect the insurance policies and programs listed on Schedule 6.1-T or
substantially similar policies and programs or other policies and programs as
are reasonably acceptable to the Administrative Agent. All such policies and
programs shall be maintained with insurers reasonably acceptable to the
Administrative Agent. Without limiting the foregoing, the Borrower shall
maintain for itself, TMC and its Subsidiaries, or cause each of its Subsidiaries
to maintain, terrorism insurance, comparable to the coverage that is described
on Schedule 6.1-T, to the extent such insurance is available at commercially
reasonable rates.

        8.6    Inspection of Property; Books and Records; Discussion.    The
Borrower shall permit, and cause TMC and each of their respective Subsidiaries
to permit, any authorized representative(s) designated by either the
Administrative Agent or other Lender to visit and inspect any of the Real
Properties, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their Authorized Financial Officers and
independent certified public accountants, all with a representative of the
Borrower present, upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested. Each such
visitation and inspection shall be at such visitor's expense. The Borrower shall
keep and maintain, and cause TMC and their respective Subsidiaries to keep and
maintain, in all material respects proper books of record and account in which
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to their respective businesses and activities.

        8.7    ERISA Compliance.    The Borrower shall, and shall cause TMC and
each of their respective ERISA Affiliates to, establish, maintain and operate
all Plans to comply in all material respects with the provisions of ERISA, the
Internal Revenue Code, all other applicable laws, and the regulations and
interpretations having the force of law thereunder and the respective
requirements of the governing documents for such Plans.

        8.8    Maintenance of Property.    The Borrower shall, and shall cause
each of its Subsidiaries to, maintain in all material respects all of their
respective owned and leased Property in good, safe and insurable condition and
repair, subject to damage and destruction due to fires or other casualties, and
not permit, commit or suffer any waste or abandonment of any such Property and
from time to time shall make or cause to be made all material repairs, renewal
and replacements thereof, including, without limitation, any capital
improvements which may be required to maintain the same in good condition and
repair; provided, however, that such Property may be altered or renovated in the
ordinary course of business of the Borrower or such applicable Subsidiary.
Without any limitation on the foregoing, the Borrower shall maintain the Real
Property in a manner such that each Real Property can be used in the manner and
substantially for the purposes such Real Property is used on the Closing Date,
including, without limitation, maintaining all utilities, access rights, zoning
and necessary Permits for such Real Property.

        8.9    Company Status.    TMC shall at all times (1) remain a publicly
traded company listed on the New York Stock Exchange or other national stock
exchange; (2) maintain its status as a REIT under the Internal Revenue Code; and
(3) retain direct or indirect management and control of the Borrower.

        8.10    Ownership of Property.    The ownership of substantially all
Property of the Consolidated Businesses shall be held by the Borrower, TMC and
their respective Subsidiaries.

        8.11    Distributions of Income to the Borrower.    The Borrower shall
cause all of its Subsidiaries to promptly distribute to the Borrower (but not
less frequently than once each fiscal quarter of the Borrower, unless otherwise
approved by the Administrative Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its

55

--------------------------------------------------------------------------------


Subsidiaries' use, operation, financing, refinancing, sale or other disposition
of their respective Properties after (a) the payment by each Subsidiary of its
debt service and operating expenses for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary's
assets and properties approved by such Subsidiary in the ordinary course of
business consistent with its past practices.

        8.12    More Restrictive Agreements.    Without limiting the terms of
Section 9.10, should the Borrower or TMC enter into or modify any agreements or
documents pertaining to any existing or future Indebtedness or preferred equity,
which agreements or documents include covenants (whether affirmative or
negative) or defaults or events of default (or any other provision which may
have the same practical effect as any of the foregoing) which are individually
or in the aggregate more restrictive against the Borrower, TMC, or the Borrower
or TMC and their respective Subsidiaries on a consolidated basis than those set
forth herein or in any of the other Loan Documents, the Borrower shall promptly
notify the Administrative Agent and, if requested by Required Lenders, the
Borrower, the Administrative Agent and the Required Lenders shall (and, if
applicable, the Borrower shall cause TMC to) promptly amend this Agreement and
the other Loan Documents to include some or all of such more restrictive
provisions as determined by the Required Lenders in their sole discretion.

        8.13    Variable Rate Debt.    Borrower shall cause fifty percent (50%)
or more of Total Adjusted Outstanding Indebtedness to bear interest (i) by
reference to a rate of interest that is fixed until the earlier of the final
maturity of such Indebtedness or the Revolving Credit Termination Date, or
(ii) by reference to a floating or variable rate of interest which is hedged or
otherwise capped pursuant to an interest rate swap, cap or other agreement
acceptable to the Administrative Agent.

ARTICLE IX

NEGATIVE COVENANTS

        The Borrower and TMC each covenants and agrees that it shall comply with
the following covenants so long as any Revolving Credit Commitments are
outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 13.3 not yet due) and the return of
any outstanding Letters of Credit, unless the Requisite Lenders shall otherwise
give prior written consent:

        9.1    Sales of Assets.    Except as otherwise provided in this
Agreement, neither Borrower nor TMC nor any of their respective Subsidiaries
shall sell, assign, transfer, lease, convey or otherwise dispose of any
Property, whether now owned or hereafter acquired, or any income or profits
therefrom, or enter into any agreement to do so which would result in a Material
Adverse Effect. Notwithstanding the foregoing, Borrower shall have the right to
(i) effect a one-time sale of the Community Centers, provided such sale is not
violative of the conditions set forth in, or trigger a mandatory payment under,
clauses (i), (ii) and (iii) of Section 3.1(d) hereof, and (ii) sell direct or
indirect beneficial interests in Subsidiaries and Minority Holdings, provided
that (A) no Event of Default shall have occurred and be continuing, (B) no
transfer or series of transfers of partnership or membership interests in any
Subsidiary or Minority Holding shall result in Borrower owning less than 25% of
the interest held by Borrower in such Person as of the Closing Date, (C) no
transfer or series of transfers shall result in Borrower transferring more than
49% of its general partner or managing member interest in any Subsidiary or
Minority Holding, and (D) Borrower shall maintain control over all material
decisions with respect to such Subsidiary or Minority Holding. As used in this
Section 9.1, Borrower shall be deemed to control a Subsidiary or Minority
Holding if Borrower has the ability to exercise a buy-sell right in the event of
a disagreement regarding the sale, financing of or other material decision with
respect to, the Property owned by such Subsidiary or Minority Holding.

56

--------------------------------------------------------------------------------


        9.2    Liens.    Neither Borrower nor TMC nor any of their respective
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to (i) any Property, or (ii) with respect to
any such Securities held by TMC, the Borrower or any of their respective
Subsidiaries (to the extent the same constitutes a pledge or other encumbrance
of equity interests in the Borrower, the Consolidated Businesses, any Minority
Holding or any Subsidiary), or (iii) with respect to any direct or indirect
interest in any Consolidated Businesses or Subsidiaries, except:

        (a)  Liens secured by (A) pledges of Borrower's or TMC's direct or
indirect equity interest in any Consolidated Business, Minority Holding or
Subsidiary, owning, directly or indirectly, interests in any Property other than
(i) Real Property or (ii) any Property related to the management, leasing,
support or other operation of Real Property (other than Food Brand and
Mainstreet), or (B) Property with the exception of Real Property and direct or
indirect equity interests in any Consolidated Business, Minority Holding or
Subsidiary, owning, directly or indirectly, interests in (i) Real Property or
(ii) any Property related to the management, leasing, support or other operation
of Real Property (other than Food Brand and Mainstreet), provided the
Indebtedness secured by such Liens as set forth in clauses (A) and (B) hereof
(but excluding any Liens permitted in the proviso of this Section 9.2 set forth
below) shall not at any time (inclusive of Liens hereafter made and permitted
under this Agreement) exceed an amount equal to the greater of (x) three and
one-half percent (3.5%) of Total Adjusted Outstanding Indebtedness in the
aggregate and (y) two and one-half percent (2.5%) of Capitalization Value; and

        (b)  Customary Permitted Liens; and

        (c)  Liens encumbering the CVS Portfolio;

provided, however, that none of the foregoing shall limit or prohibit the
Borrower, TMC or their respective Subsidiaries from (i) granting Liens on its
respective Real Properties and related personal property for the purpose of
securing Secured Indebtedness; (ii) granting a pledge, directly or indirectly,
of (or otherwise transferring in a commercially reasonable manner acceptable to
the Requisite Lenders) Borrower's interest in each of (a) Sunrise Mills (MLP)
Limited Partnership, a Delaware limited partnership, Sawgrass Phase II Limited
Partnership, a Delaware limited partnership, and Mills-KanAm Sawgrass Phase III
Limited Partnership, a Delaware limited partnership, collectively, the owner of
the Real Property known as Sawgrass Mills, for the purpose of securing
Indebtedness, (b) Arundel Mills Limited Partnership, the owner of the property
known as Arundel Mills, for the purpose of securing Indebtedness, (c) Concord
Mills Limited Partnership, the owner of the property known as Concord Mills, for
the purpose of securing Indebtedness, and (d) Orange City Mills Limited
Partnership, the owner of the property known as The Block at Orange, for the
purpose of securing Indebtedness, (iii) granting a pledge, directly or
indirectly, of Borrower's interest in Franklin Mills Limited Partnership, the
owner of the property known as Franklin Mills, for the purpose of securing the
Term Loan, or (iv) incurring additional unsecured Indebtedness otherwise
permitted hereunder.

        9.3    Conduct of Business.    Neither Borrower nor TMC nor any of their
respective Subsidiaries shall engage in any business, enterprise or activity
other than (a) the business of acquiring developing, re-developing and managing
predominantly retail Real Properties and portfolios of like Real Properties, and
(b) any business or activities which are substantially similar, related or
incidental thereto. In any event neither the Borrower nor TMC shall engage in
any activity that shall cause TMC to be disqualified as a REIT under the
Internal Revenue Code. Notwithstanding the foregoing, neither Borrower nor TMC
nor any of their respective Subsidiaries shall engage in any business,
enterprise or activity unrelated to its business of acquiring, developing,
re-developing, leasing and managing predominantly retail Real Properties and
portfolios of like Real Properties and providing complementary ancillary
services to retail Real Properties, including the acquisition or disposition of
significant non-real estate assets or portfolio assets, except as permitted in
Section 9.11(a)(vii).

57

--------------------------------------------------------------------------------


        9.4    Transactions with Partners and Affiliates.    Neither Borrower
nor any of its Subsidiaries shall directly or indirectly enter into or permit to
exist any transaction (including, without limitation, the purchase, sale, lease
or exchange of any Property or the rendering of any service) with any Affiliate
of the Borrower which is not its Subsidiary, on terms that are determined by the
Board of Directors (or its equivalent) of TMC (except in the case of
non-material transactions, in which case the determination shall be made by
officer's of such entities engaging in such transaction) to be less favorable to
the Borrower or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm's-length transaction at the time from Persons who are not
such an Affiliate. Nothing contained in this Section 9.4 shall prohibit
(a) increases in compensation and benefits for officers and employees of the
Borrower or any of its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Borrower or such Subsidiary;
provided, that no Event of Default or Potential Event of Default has occurred
and is continuing; (b) payment of customary partners' indemnities; or
(c) performance of any obligations arising under the Loan Documents.

        9.5    Restriction on Fundamental Changes.    Neither Borrower, TMC nor
any of their respective Subsidiaries shall enter into any merger or
consolidation, or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), or convey, lease, sell, transfer or otherwise dispose of, in one
transaction or series of transactions, all or substantially all of such Person's
business or Property, whether now or hereafter acquired (other than a transfer
by Borrower or a Subsidiary of Borrower to another Subsidiary of Borrower)
except in connection with issuance, transfer, conversion or repurchase of
limited partnership interests in the Borrower or in connection with a sale of
assets permitted hereunder. Notwithstanding the foregoing, the Borrower or any
Subsidiary of Borrower shall be permitted to merge with another Person so long
as, in the case of a merger involving the Borrower, the Borrower is the
surviving Person following such merger and in any event Borrower shall be in
compliance with all other provisions of the Loan Documents after giving effect
thereto (including without limitation Section 9.11) .

        9.6    Margin Regulations; Securities Laws.    Neither Borrower nor any
of its Subsidiaries shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock.

        9.7    ERISA.    The Borrower and TMC shall not and shall not permit any
of their respective ERISA Affiliates to:

        (a)  engage in any prohibited transaction described in Sections 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the DOL;

        (b)  permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Internal Revenue Code), with respect to any
Benefit Plan, whether or not waived;

        (c)  fail to pay timely required contributions or annual installments
due with respect to any waived funding deficiency to any Benefit Plan;

        (d)  terminate any Benefit Plan which would result in any liability of
the Borrower, TMC or any ERISA Affiliate under Title IV of ERISA;

        (e)  fail to make any contribution or payment to any Multiemployer Plan
which the Borrower, TMC or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto;

        (f)    fail to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment; or

58

--------------------------------------------------------------------------------




        (g)  amend a Benefit Plan resulting in an increase in current liability
for the plan year such that the Borrower or any ERISA Affiliate is required to
provide security to such Plan under Section 401(a)(29) of the Internal Revenue
Code.

        9.8    Organizational Documents.    Neither Borrower nor any of their
respective Subsidiaries shall amend, modify or otherwise change any of the terms
or provisions in any of their respective Organizational Documents as in effect
on the Closing Date, except amendments to effect (a) a change of name of the
Borrower or any such Subsidiary; provided, that the Borrower shall have provided
the Administrative Agent with ten (10) Business Days' prior written notice of
any such name change, (b) changes to the TMLP Partnership Agreement relating to
the acquisition of Real Property or interests in an owner of Real Property with
respect to which the consideration paid to the seller thereof includes limited
partnership interests in the Borrower, or (c) changes that would not affect such
Organizational Documents in any material manner which is prohibited under this
Agreement.

        9.9    Fiscal Year.    Neither Borrower, TMC nor any of their
Consolidated Subsidiaries shall change their respective Fiscal Year for
accounting or tax purposes from a period consisting of the 12-month period
ending on December 31 of each calendar year.

        9.10    Indebtedness.    Neither Borrower, TMC nor any of their
respective Subsidiaries shall directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except Indebtedness which, when aggregated with Indebtedness of
TMC, the Borrower or any of their respective Subsidiaries and Minority Holdings
Indebtedness allocable in accordance with GAAP to the Borrower or any Subsidiary
of the Borrower as of the time of determination, would not cause Total Adjusted
Outstanding Indebtedness to exceed sixty percent (60%) of Capitalization Value
as of the date of incurrence, or from and after the acknowledgement by
Administrative Agent of its receipt of evidence satisfactory to Administrative
Agent that all other agreements relating to any Indebtedness of Borrower, TMC
and their respective Subsidiaries and the Organizational Documents of Borrower
and TMC would permit the incurrence of such Indebtedness through the Revolving
Credit Termination Date so long as the Total Adjusted Outstanding Indebtedness
does not exceed sixty-two and one half percent (62.5%) of Capitalization Value,
sixty-two and one-half percent (62.5%) of Capitalization Value. The
Administrative Agent shall give written notice to the Borrower and the Lenders
upon the making of such determination by Administrative Agent.

        9.11    Investments.    

        (a)  Neither Borrower, TMC nor any of their respective Subsidiaries
shall directly or indirectly make or own any Investment except:

          (i)  Investments in Cash and Cash Equivalents;

        (ii)  Investments by TMC in the Borrower and by Borrower in the
Borrower's Subsidiaries and the Borrower's Affiliates;

        (iii)  Investments received in connection with the bankruptcy or
reorganization of suppliers and lessees and in settlement of delinquent
obligations of, and other disputes with, lessees and suppliers arising in the
ordinary course of business;

        (iv)  Investments by Borrower and its Subsidiaries (A) in any individual
Real Property or as otherwise permitted under Section 2.2(c) which do not exceed
fifteen percent (15%) of the Capitalization Value after giving effect to such
Investments of the Borrower or (B) in a single Person owning a Property, or a
portfolio of Properties, which do not exceed twenty-five percent (25%) of the
Capitalization Value after giving effect to such Investments of the Borrower, it
being understood that no Investment in any individual Person will be permitted
if the Borrower's allocable share of the Investment of such Person in any
individual Property would exceed the limitation described in clause (A)
hereinabove;

59

--------------------------------------------------------------------------------





        (v)  Investments held as of the Closing Date;

        (vi)  any Investment permitted under clause (b) of this Section; and

      (vii)  Investments (whether owned as of the Closing Date or thereafter) in
the form of acquisitions, advances, loans or other contribution of cash or
Property either directly or in any Person primarily engaged in any business
unrelated to Borrower's business of acquiring, developing, re-developing,
leasing and managing predominantly retail Real Properties and portfolios of like
Real Properties and providing complementary ancillary services to retail Real
Properties, including the acquisition of significant non-real estate assets or
portfolio assets, which individually or in the aggregate do not exceed two and
one-half percent (2.5%) of Capitalization Value (but not including any increase
in the value of such Investments or a decline in the Capitalization Value
following such Investments).

        (b)  No more than twenty-five percent (25%) of the Capitalization Value
shall be one or more unleased Construction Assets or portion thereof; provided,
that for purposes of this Section 9.11(b) only, the term "Construction Asset"
shall mean a Construction Asset (as otherwise defined in Section 1.1 of this
Agreement) which is less than eighty percent (80%) leased and occupied by
tenants in compliance with their respective leases, and provided further that
for purposes of this Section 9.11(b), any portion of a Construction Asset which
is under a binding contract of sale to an anchor "tenant", shall be deemed to be
leased.

        9.12    Other Financial Covenants.    

        (a)    Minimum Combined Equity Value.    The Combined Equity Value shall
at no time be less than $900,000,000.

        (b)    Leverage Ratio.    For the immediately preceding consecutive four
fiscal quarters, the Leverage Ratio shall not be greater than 60%; provided,
however, that upon receipt by Agent of evidence satisfactory to Agent that all
other agreements relating to any Indebtedness of Borrower, TMC and their
respective Subsidiaries and the Organizational Documents permit the Leverage
Ratio to be not greater than 62.5%, then the Leverage Ratio shall not be greater
than 62.5%. The Administrative Agent shall give written notice to the Borrower
and the Lenders upon the making of such determination by Administrative Agent.

        (c)    Secured Leverage Ratio.    For the immediately preceding
consecutive four fiscal quarters, the Secured Leverage Ratio shall not be
greater than 60%.

        (d)    Consolidated Interest Coverage Ratio.    For the immediately
preceding consecutive four fiscal quarters, the ratio of (i) Combined EBITDA to
(ii) Combined Interest Expense, shall not be less than 2.0 to 1.0.

        (e)    Minimum Debt Yield.    For the immediately preceding consecutive
four fiscal quarters, the ratio (the "Minimum Debt Yield") (expressed as a
percentage) of (i) Combined EBITDA to (ii) Total Adjusted Outstanding
Indebtedness (provided that for purposes of calculation, this ratio will exclude
Indebtedness from construction financing until the sooner of (i) the first full
18 calendar months commencing on the initial loan draw of such construction
financing, or (ii) the point at which the project becomes an operating property
and has one full calendar quarter of EBITDA) shall not be less than 13.50%.

        (f)    Distributions.    Borrower will not pay any dividends or
distributions except that:

          (i)  Borrower may pay special capital gain distributions, if any;

        (ii)  So long as TMC qualifies, or has taken all actions necessary to
qualify as a REIT, during any fiscal year of TMC, the Borrower may pay cash
dividends to TMC and other holders of OP Units with respect to any period ending
on a date set forth below to the extent

60

--------------------------------------------------------------------------------




necessary for TMC to distribute, and TMC may so distribute, cash dividends to
its shareholders in an aggregate amount not to exceed the greater of
(A) Permitted REIT Distributions or (B) the percentage of FFO for such period
set forth opposite such date:

Four Fiscal Quarters Ending


--------------------------------------------------------------------------------

  Percentage of FFO

--------------------------------------------------------------------------------

  June 30, 2002   80 %
September 30, 2002
 
79
%
December 31, 2002
 
78
%
March 31, 2003
 
77
%
June 30, 2003
 
76
%
September 30, 2003
 
75
%
December 31, 2003
 
74
%
March 31, 2004
 
73
%
June 30, 2004 and thereafter
 
72
%

        (iii)  Notwithstanding the foregoing, in the event that (A) an Event of
Default shall have occurred under Section 10.1(a), (f) (as to Borrower or TMC)
or (g) (as to Borrower or TMC) or would exist immediately after giving effect
thereto, (B) an Event of Default shall have occurred with respect to
Section 9.12 or would exist immediately after giving effect thereto, or (C) any
other Event of Default shall have occurred and the Obligations have been
accelerated, Borrower will not pay any dividends or distributions except (X) so
long as TMC qualifies, or has taken all actions necessary to qualify as a REIT,
during any fiscal year of TMC, the Borrower may pay cash dividends to TMC and
other holders of the OP Units with respect to any period ending on a date set
forth above to the extent necessary for TMC to distribute, and TMC may so
distribute, cash dividends to its shareholders in an aggregate amount not to
exceed the Permitted REIT Distributions, and (Y) Borrower and TMC may pay cash
dividends sufficient only to pay the minimum dividends payable to the holders of
the Series A Preferred Interests.

        (g)    Minimum Fixed Charge Coverage Ratio.    For the immediately
preceding calendar quarter, the ratio of (i) Combined EBITDA to (ii) Fixed
Charges shall not be less than 1.8 to 1.0.

        9.13    Stock Repurchase.    None of Borrower, TMC or any of their
Subsidiaries shall effect an immediate, incidental or ultimate, repurchase of
shares of TMC or OP Units except as such repurchase relates to Series A
Preferred Interests or any redemption of limited partnership interests in
Borrower in exchange for shares of common stock of TMC.

        9.14    Prohibition on Creation of Lien.    From and after the date
hereof, except as set forth herein, neither the Borrower nor TMC will, and will
not permit any Subsidiary, to enter into any agreement containing any provision
prohibiting the creation or assumption of any Lien upon its properties (other
than with respect to prohibitions on subordinate liens set forth in a mortgage
on a particular property or restrictions on the pledge of interests in joint
ventures contained in the applicable joint venture agreement), revenues or
assets, whether now owned or hereafter acquired, or restricting the ability of
the Borrower or TMC to amend or modify this Agreement or any of the other Loan
Documents.

        9.15    Restriction on Prepayment of Indebtedness.    Without the prior
written consent of the Administrative Agent, neither TMC, Borrower nor any of
their respective Subsidiaries shall prepay, redeem or purchase the principal
amount, in whole or in part, of any Indebtedness other than the Obligations
after the occurrence of any Event of Default; provided, however, that this
Section 9.15 shall

61

--------------------------------------------------------------------------------


not prohibit the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of
Section 9.10.

ARTICLE X

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

        10.1    Events of Default.    Each of the following occurrences shall
constitute an Event of Default under this Agreement:

        (a)    Failure to Make Payments When Due.    The Borrower shall fail to
pay (a) any principal payment of the Obligations or reimbursement obligations
with respect to any Letter of Credit when due or (b) any interest payment on the
Obligations, and in the case of clause (b) only, such failure shall continue for
a period of five days.

        (b)    Breach of Certain Covenants.    The Borrower shall fail duly and
punctually to perform or observe or cause the performance or observance of any
agreement, covenant or obligation binding on such Person under Sections 7.3,
8.1, 8.2, 8.3, 8.6, 8.9, 9.1, 9.2, 9.3, 9.4, 9.5, 9.6, 9.9, 9.10, 9.13, 9.14 or
9.15.

        (c)    Breach of Representation or Warranty.    Any representation or
warranty made by the Borrower to the Administrative Agent or any other Lender
herein or by the Borrower, TMC or any of their respective Subsidiaries in any of
the other Loan Documents, in any Letter of Credit Request, or in any statement
or certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made or repeated.

        (d)    Other Defaults.    Except as set forth in the next sentence, the
Borrower shall default in the performance of or compliance with any term
contained in this Agreement (other than as identified in paragraphs (a), (b) or
(c) of this Section 10.1), or any default or event of default (other than as
identified in paragraphs (a), (b) or (c) of this Section 10.1) shall occur under
any of the other Loan Documents, and such default or event of default shall
continue for thirty (30) days after receipt of written notice from the
Administrative Agent thereof; provided, however, that if such default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall promptly commence to cure such
default within such thirty (30) day period and thereafter diligently and
expeditiously proceed to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such default, such additional period not to exceed
thirty (30) days; provided further that so long as Borrower has complied with
the foregoing cure provisions, an Event of Default shall not be deemed to have
occurred with respect to Section 9.12 if Borrower shall cure such default within
an additional period not to exceed thirty (30) days (such that for such
provision only Borrower shall have a maximum aggregate potential cure period of
ninety (90) days).

        (e)    Acceleration of Other Indebtedness.    Any material breach,
default or event of default shall occur, or any other condition shall exist,
under any instrument, agreement or indenture pertaining to any recourse
Indebtedness (other than the Obligations) of the Borrower or TMC or their
Subsidiaries aggregating $20,000,000 or more; or any such recourse Indebtedness
aggregating $20,000,000 or more shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Borrower or TMC or any of their Subsidiaries (other
than by a regularly scheduled required prepayment or a voluntary prepayment made
at Borrower's option) prior to the stated maturity thereof.

62

--------------------------------------------------------------------------------




        (f)    Involuntary Bankruptcy; Appointment of Receiver, Etc.    

          (i)  An involuntary case shall be commenced against the Borrower or
TMC or any of their Subsidiaries or Affiliates to which individually or in the
aggregate as to such Subsidiaries and Affiliates more than $50,000,000 of the
Capitalization Value is attributable, and the petition shall not be dismissed,
stayed or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or TMC or any of their respective Subsidiaries
or Affiliates in an involuntary case, under any applicable bankruptcy,
insolvency or other similar law now or hereinafter in effect; or any other
similar relief shall be granted under any applicable federal, state, local or
foreign law; or the board of directors of TMC or the partners of the Borrower or
the board of directors, partners or similar manager of any of TMC's or the
Borrower's Subsidiaries or Affiliates to which individually or in the aggregate
as to such Subsidiaries and Affiliates more than $50,000,000 of the
Capitalization Value is attributable (or any committee thereof) adopts any
resolution or otherwise authorizes any action to approve any of the foregoing.

        (ii)  a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Borrower or TMC or any of their
respective Subsidiaries or Affiliates to which individually or in the aggregate
as to such Subsidiaries and Affiliates more than $50,000,000 of the
Capitalization Value is attributable, or over all or a substantial part of the
Property of any of TMC, the Borrower or any of such Subsidiaries or Affiliates
shall be entered; or an interim receiver, trustee or other custodian of any of
TMC, the Borrower or any of such Subsidiaries or Affiliates or of all or a
substantial part of the Property of any of TMC, the Borrower or any of such
Subsidiaries or Affiliates shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the Property of any
of TMC, the Borrower or any of such Subsidiaries or Affiliates shall be issued
and any such event shall not be stayed, dismissed, bonded or discharged within
sixty (60) days after entry, appointment or issuance; or the respective board of
directors of any of TMC, the Borrower or partners of the Borrower or the board
of directors, partners or similar manager of TMC or any of the Borrowers' or
TMC's Subsidiaries or Affiliates to which individually or in the aggregate as to
such Subsidiaries and Affiliates more than $50,000,000 of the Capitalization
Value is attributable (or any committee thereof) adopts any resolution or
otherwise authorizes any action to approve any of the foregoing.

        (g)    Voluntary Bankruptcy; Appointment of Receiver, Etc.    Any of
TMC, the Borrower, or any of their respective Subsidiaries or Affiliates to
which individually or in the aggregate as to such Subsidiaries and Affiliates
more than $50,000,000 of the Capitalization Value is attributable, shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its Property; or any of TMC, the Borrower or
any of such Subsidiaries or Affiliates to which individually or in the aggregate
as to such Subsidiaries and Affiliates more than $50,000,000 of the
Capitalization Value is attributable shall make any assignment for the benefit
of creditors or shall be unable or fail, or admit in writing its inability, to
pay its debts as such debts become due.

        (h)    Judgments and Unpermitted Liens.    

          (i)  Any money judgment (other than a money judgment covered by
insurance as to which the insurance company has acknowledged coverage), writ or
warrant of attachment, or

63

--------------------------------------------------------------------------------

similar process against the Borrower or TMC or any of their respective
Subsidiaries or any of their respective assets involving in any event an amount
individually or in the aggregate in excess of $20,000,000 (other than with
respect to Claims arising out of non-recourse Indebtedness) is entered and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder.

        (ii)  a federal, state, local or foreign tax Lien (other than a Lien
permitted by Section 9.2 of this Agreement or a Lien relating to taxes being
contested pursuant to Section 8.4 of this Agreement) is filed against the
Borrower or TMC which is not discharged of record, bonded over or otherwise
secured to the satisfaction of the Administrative Agent within thirty (30) days
after the filing thereof or the date upon which the Administrative Agent
receives actual knowledge of the filing thereof for an amount which, either
separately or when aggregated with the amount of any judgments described in
clause (i) above and/or the amount of the Environmental Lien Claims described in
clause (iii) below, equals or exceeds $20,000,000.

        (iii)  An Environmental Lien is filed against any Real Property with
respect to Claims in an amount which, either separately or when aggregated with
the amount of any judgments described in clause (i) above and/or the amount of
the tax Liens described in clause (ii) above, equals or exceeds $15,000,000.

        (i)    Dissolution.    Any order, judgment or decree shall be entered
against the Borrower or TMC decreeing its involuntary dissolution or split up;
or the Borrower or TMC shall otherwise dissolve or cease to exist except as
specifically permitted by this Agreement.

        (j)    Loan Documents.    At any time, for any reason, any Loan Document
ceases to be in full force and effect or the Borrower or TMC seeks to repudiate
its obligations thereunder.

        (k)    ERISA Termination Event.    Any ERISA Termination Event occurs
which the Administrative Agent reasonably believes could subject either the
Borrower or TMC or any ERISA Affiliate to liability in excess of $1,000,000.

        (l)    Waiver Application.    The plan administrator of any Benefit Plan
applies under Section 412(d) of the Internal Revenue Code for a waiver of the
minimum funding standards of Section 412(a) of the Internal Revenue Code and the
Administrative Agent reasonably believes that the substantial business hardship
upon which the application for the waiver is based could subject either the
Borrower or TMC or any ERISA Affiliate to liability in excess of $1,000,000.

        (m)    Certain Defaults Pertaining to TMC.    TMC shall fail to
(i) maintain its status as a REIT for federal income tax purposes, (ii) continue
as the sole general partner of the Borrower and control the management and
direction of the Borrower, (iii) comply in all material respects with all
Requirements of Law applicable to it and its businesses and Properties, in each
case where the failure to so comply individually or in the aggregate will have
or is reasonably likely to have a Material Adverse Effect, (iv) remain listed on
the New York Stock Exchange or other national stock exchange, or (v) file all
tax returns and reports required to be filed by it with any Governmental
Authority as and when required to be filed or to pay any taxes, assessments,
fees or other governmental charges upon it or its Property, assets, receipts,
sales, use, payroll, employment, licenses, income, or franchises which are shown
in such returns, reports or similar statements to be due and payable as and when
due and payable, except for taxes, assessments, fees and other governmental
charges (A) that are being contested by TMC in good faith by an appropriate
proceeding diligently pursued, (B) for which adequate reserves have been made on
its books and records, and (C) the amounts the non-payment of which would not,
individually or in the aggregate, result in a Material Adverse Effect.

64

--------------------------------------------------------------------------------




        (n)    Merger or Liquidation of the Borrower.    Either the Borrower or
TMC shall merge or liquidate with or into any other Person other than an
Affiliate and, as a result thereof and after giving effect thereto, (i) the
Borrower or TMC, as the case may be, is not the surviving Person or (ii) such
merger or liquidation would effect an acquisition of or Investment in any Person
not otherwise permitted under the terms of this Agreement.

        (o)    Term Loan Agreement.    The occurrence of an "Event of Default"
as defined in the Term Loan Agreement.

        (p)    Change in Control.    The occurrence of a Change in Control.

        (q)    Put Option.    Any holder of the Series A Preferred Interests
shall exercise any right or option to require TMC or Borrower to redeem,
repurchase or otherwise prepay any of such Series A Preferred Interests, or
shall have any right to exercise such right or option.

An Event of Default shall be deemed "continuing" until cured or waived in
writing in accordance with Section 13.7.

        10.2    Rights and Remedies.    

        (a)    Acceleration and Termination.    Upon the occurrence of any Event
of Default described in Sections 10.1(f) or 10.1(g), the Revolving Credit
Commitments and the obligation to issue Letters of Credit shall automatically
and immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Obligations and shall automatically become immediately
due and payable, without presentment, demand, or protest or other requirements
of any kind (including, without limitation, valuation and appraisement,
diligence, presentment, notice of intent to demand or accelerate and of
acceleration), all of which are hereby expressly waived by the Borrower; and
upon the occurrence and during the continuance of any other Event of Default,
the Administrative Agent may, in Administrative Agent's reasonable discretion,
and shall, at the request of the Requisite Lenders, by written notice to the
Borrower, (i) declare that the Revolving Credit Commitments are terminated,
whereupon the Revolving Credit Commitments and the obligation of each Lender to
make any Loan or issue any Letter of Credit hereunder shall immediately
terminate, and/or (ii) declare the unpaid principal amount of and any and all
accrued and unpaid interest on the obligations to be, and the same shall
thereupon be, immediately due and payable, without any other presentment,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and of acceleration), all of which are hereby expressly
waived by the Borrower. Administrative Agent may also exercise its rights and
remedies pursuant to Section 3.2(b)(iii). In case any one or more of the Events
of Default shall have occurred and be continuing, and whether or not the
Administrative Agent or the Requisite Lenders shall have accelerated the
maturity of the Loans pursuant to Section 10.2(a), the Administrative Agent on
behalf of the Lenders may, and upon direction from the Requisite Lenders shall,
proceed to protect and enforce their rights and remedies under this Agreement,
the Notes or any of the other Loan Documents by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations are evidenced, including to
the full extent permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right.

        (b)    Rescission.    If at any time after termination of the Revolving
Credit Commitments and/or acceleration of the maturity of the Loans, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Loans or with respect to Letters of Credit which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent

65

--------------------------------------------------------------------------------




permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than nonpayment
of principal of and accrued interest on the Loans due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 13.7,
then upon the written consent of the Requisite Lenders and written notice to the
Borrower, the termination of the Revolving Credit Commitments and/or the
acceleration and the consequences thereof may be rescinded and annulled; but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right or remedy consequent thereon. The provisions of
the preceding sentence are intended merely to bind the Lenders to a decision
which may be made at the election of the Requisite Lenders; they are not
intended to benefit the Borrower and do not give the Borrower the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.

        (c)    Enforcement.    The Borrower acknowledges that in the event the
Borrower or TMC or any of their respective Subsidiaries fails to perform,
observe or discharge any of their respective obligations or liabilities under
this Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent and the other Lenders; therefore,
the Borrower agrees that the Administrative Agent and the other Lenders shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

ARTICLE XI

THE AGENT

        11.1    Appointment.    (a) Each Lender hereby designates and appoints
Fleet as the Administrative Agent of such Lender under this Agreement, and each
Lender hereby irrevocably authorizes Administrative Agent to take such actions
on its behalf under the provisions of this Agreement and the Loan Documents and
to exercise such powers as are set forth herein or therein together with such
other powers as are reasonably incidental thereto. The Administrative Agent
hereby agrees that it shall administer this Agreement and the other Loan
Documents and service the Loans with the same degree of care as Administrative
Agent would use in servicing a loan of similar size and type for its own
account. The Administrative Agent agrees to act as such on the express
conditions contained in this Article XI. The Administrative Agent may exercise
its powers and execute its duties by or through employees or agents and shall be
entitled to take, and to rely on, advice of counsel concerning all matters
pertaining to its rights and duties under this Agreement and the other Loan
Documents. The Administrative Agent may utilize the services of such Persons as
the Administrative Agent may reasonably determine, and all reasonable fees and
expenses of any such Persons shall be paid by the Borrower. Neither the
Administrative Agent nor any of its shareholders, directors, officers or
employees nor any other Person assisting them in their duties nor any agent, or
employee thereof, shall be liable to any of the Lenders for any waiver, consent
or approval given or any action taken, or omitted to be taken, in good faith by
it or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Administrative Agent or such
other Person, as the case may be, may be liable for losses due to its willful
misconduct or gross negligence. For the purposes of carrying out the provisions
and exercising the rights, remedies, powers and privileges granted by or
referred to in this Agreement and the Loan Documents, each of the Lenders,
subject to the other terms of this Agreement and the Loan Documents, hereby
irrevocably constitutes and appoints the Administrative Agent to enforce the
Loan Documents and to exercise such powers, rights and remedies under this
Agreement and the Loan Documents as are delegated to Administrative Agent by the
terms hereof or thereof, together with all such powers, rights and remedies as
are reasonably incidental thereto, on behalf of and for the benefit of the
Lenders.

66

--------------------------------------------------------------------------------

        (b)  The provisions of this Article XI are solely for the benefit of the
Administrative Agent and the other Lenders, and neither Borrower nor TMC nor any
of their respective Subsidiaries shall have any rights to rely on or enforce any
of the provisions hereof (provided that the Borrower may rely on the authority
granted to the Administrative Agent by each Lender pursuant to Section 11.1 and
shall be entitled to enforce Sections 11.7 and 11.8 of this Agreement). In
performing its respective functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency, trustee or fiduciary with or for the Borrower or TMC or any of their
respective Subsidiaries. The Administrative Agent may perform any of its duties
hereunder, or under the Loan Documents, by or through agents or employees.

        11.2    Nature of Duties.    The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement or
in the Loan Documents. The duties of the Administrative Agent shall be
mechanical and administrative in nature. The Administrative Agent shall not have
by reason of this Agreement a fiduciary, trustee or agency relationship in
respect of any Holder. Nothing in this Agreement or any of the Loan Documents,
expressed or implied, is intended to or shall be construed to impose upon the
Administrative Agent any obligations in respect of this Agreement or any of the
Loan Documents except as expressly set forth herein or therein. The
Administrative Agent hereby agrees that its duties shall include providing
copies of documents received by the Administrative Agent from the Borrower
pursuant to this Agreement which are reasonably requested by any Lender and
promptly notifying each Lender upon its obtaining actual knowledge of the
occurrence of any Event of Default hereunder.

        11.3    Right to Request Instructions.    The Administrative Agent may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of any of the Loan Documents the Administrative
Agent is permitted or required to take or to grant, and, except where an action
or approval is expressly required under this Article XI or Section 10.2 hereof,
such Administrative Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received (or,
pursuant to Section 13.7(d), be deemed to have received) such instructions from
those Lenders from whom Administrative Agent is required to obtain such
instructions for the pertinent matter in accordance with the Loan Documents.
Without limiting the generality of the foregoing, the Administrative Agent shall
take any action, or refrain from taking any action, which is permitted by the
terms of the Loan Documents upon receipt (or, pursuant to Section 13.7(d),
deemed receipt) of instructions from those Lenders from whom the Administrative
Agent is required to obtain such instructions for the pertinent matter in
accordance with the Loan Documents; provided, that no Holder shall have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under the Loan Documents
in accordance with the instructions (or deemed instructions) of the Requisite
Lenders or, where required by the express terms of this Agreement, a greater
proportion of the Lenders.

        11.4    Reliance.    The Administrative Agent shall be entitled to rely
upon any written notices, statements, certificates, orders or other documents or
any telephone message believed by it in good faith to be genuine and correct and
to have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it.

        11.5    Indemnification.    To the extent that the Administrative Agent
is not reimbursed and indemnified by the Borrower, the Lenders will reimburse
and indemnify the Administrative Agent in its capacity as Administrative Agent
and not in its capacity as Lender hereunder, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs,

67

--------------------------------------------------------------------------------


expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it in any way relating to or arising out of
the Loan Documents or any action taken or omitted by such Administrative Agent
under the Loan Documents, in proportion to each Lender's Pro Rata Share;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements resulting from Administrative Agent's gross
negligence of willful misconduct. The Administrative Agent agrees to refund to
the Lenders any of the foregoing amounts paid to it by the Lenders which amounts
are subsequently recovered by the Administrative Agent from the Borrower or any
other Person on behalf of the Borrower. The obligations of the Lenders under
this Section 11.5 shall survive the payment in full of the Loans and all other
Obligations and the termination of this Agreement.

        11.6    Administrative Agent Individually.    With respect to its Pro
Rata Share of the Revolving Credit Commitments hereunder, if any, and the Loans
made by it or Letters of Credit issued by it, if any, the Administrative Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender. The terms "Lenders" or "Requisite Lenders" or any similar
terms shall, unless the context clearly otherwise indicates, include Fleet in
its individual capacity as a Lender or as one of the Requisite Lenders. Fleet
and each of its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of banking, trust or other business with the
Borrower, TMC or any of their respective Subsidiaries as if Fleet were not
acting as the Administrative Agent pursuant hereto.

        11.7    Successor Administrative Agent.    

        (a)    Resignation and Removal.    The Administrative Agent may resign
from the performance of all its functions and duties hereunder at any time by
giving at least thirty (30) Business Days' prior written notice to the Borrower
and the other Lenders, unless applicable law requires a shorter notice period or
that there be no notice period, in which instance such applicable law shall
control. Any Administrative Agent may be removed at the direction of the
Requisite Lenders, in the event of the gross negligence or willful misconduct of
Administrative Agent. Such resignation or removal shall take effect upon the
acceptance by a successor Administrative Agent of appointment pursuant to this
Section 11.7.

        (b)    Appointment by Requisite Lenders.    Upon any such resignation or
removal becoming effective, the Lenders shall have the right to appoint a
successor Administrative Agent selected from among the Lenders, which successor
Administrative Agent, so long as no Event of Default has occurred and is
continuing, shall be subject to approval by the Borrower (which approval shall
not be unreasonably withheld).

        (c)    Appointment by Retiring Administrative Agent. If a successor
Administrative Agent shall not have been appointed within the thirty
(30) Business Day or shorter period provided in paragraph (a) of this
Section 11.7, the retiring Administrative Agent shall then appoint a successor
Administrative Agent who shall serve as Administrative Agent until such time, if
any, as the Lenders appoint a successor Administrative Agent as provided above.

        (d)    Rights of the Successor and Retiring Administrative
Agents.    Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations as
Administrative Agent under this Agreement. After any retiring Administrative
Agent's resignation hereunder as Administrative Agent, the provisions of this
Article XI shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.

68

--------------------------------------------------------------------------------

        11.8    Relations Among the Lenders.    Each Lender agrees that it will
not take any legal action, nor institute any actions or proceedings, against the
Borrower or any other obligor hereunder with respect to any of the Obligations,
without the prior written consent of all of the Lenders. Without limiting the
generality of the foregoing, no Lender may accelerate or otherwise enforce its
portion of the Obligations, or unilaterally terminate its Revolving Credit
Commitment, except in accordance with Section 10.2(a) .

        11.9    Notices.    Promptly upon receipt, Administrative Agent shall
forward to each Lender (i) a copy of all notices of default or other formal
notices sent or received by Administrative Agent in accordance with Section 13.8
hereof, (ii) copies of all financial statements, certificates and other
information sent by Borrower pursuant to Article VII, and (iii) any other
document or notice received by Administrative Agent from Borrower or TMC
pursuant to this Agreement and requested in writing by any Lender.

        11.10    No Representations.    The Administrative Agent shall not be
responsible for the execution, validity or enforceability of this Agreement, the
Notes, any of the other Loan Documents or any instrument at any time
constituting, or intended to constitute, collateral security for the Notes, or
for the value of any such collateral security or for the validity,
enforceability or collectability of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrower or TMC or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any other of the Loan Documents. The Administrative
Agent shall not be bound to ascertain whether any notice, consent, waiver or
request delivered to it by the Borrower or TMC or any holder of any of the Notes
shall have been duly authorized or is true, accurate and complete. The
Administrative Agent has not made nor does it now make any representations or
warranties, express or implied, nor does it assume any liability to the Lenders,
with respect to the creditworthiness or financial condition of the Borrower, TMC
or any of their respective Subsidiaries, or the value of any assets of such
Persons. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents.

        11.11    Co-Agents.    The Co-Documentation Agents, the Syndication
Agent and Lead Arranger shall not have any additional rights or obligations
under the Loan Documents, except for those rights, if any, as a Lender.

ARTICLE XII

YIELD PROTECTION

        12.1    Taxes.    

        (a)    Payment of Taxes.    Any and all payments by the Borrower
hereunder or under any Note or other document evidencing any Obligations shall
be made, in accordance with Section 3.2, free and clear of and without reduction
for any and all present or future taxes, levies, imposts, deductions, charges,
withholdings, and all stamp or documentary taxes, excise taxes, ad valorem taxes
and other taxes imposed on the value of the Property, charges or levies which
arise from the execution, delivery or registration, or from payment or
performance under, or otherwise with respect to, any of the Loan Documents or
the Revolving Credit Commitments and all other liabilities with respect thereto
excluding, in the case of each Lender, taxes imposed on or measured

69

--------------------------------------------------------------------------------

by net income or overall gross receipts and capital and franchise taxes imposed
on it by (i) the United States, (ii) the Governmental Authority of the
jurisdiction in which such Lender's Applicable Lending Office is located or any
political subdivision thereof or (iii) the Governmental Authority in which such
Person is organized, managed and controlled or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges and
withholdings being hereinafter referred to as "Taxes"). If the Borrower shall be
required by law to withhold or deduct any Taxes from or in respect of any sum
payable hereunder or under any such Note or document to any Lender, (x) the sum
payable to such Lender shall be increased as may be necessary so that after
making all required withholding or deductions (including withholding or
deductions applicable to additional sums payable under this Section 12.1) such
Lender receives an amount equal to the sum it would have received had no such
withholding or deductions been made, (y) the Borrower shall make such
withholding or deductions, and (z) the Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with applicable law. Notwithstanding the foregoing, in the event that
any Lender is or becomes so subject to such Taxes, at the Borrower's sole
election, the Borrower may identify an Eligible Assignee not so subject to such
Taxes to whom the Lender which is so subject shall assign its interest in the
Loans at par pursuant to the terms of an Assignment and Acceptance substantially
in the form attached as Exhibit A.

        (b)    Indemnification.    The Borrower will indemnify each Lender
against, and reimburse each on demand for, the full amount of all Taxes
(including, without limitation, any Taxes imposed by any Governmental Authority
on amounts payable under this Section 12.1 resulting therefrom) incurred or paid
by such Lender or any of their respective Affiliates and any liability
(including penalties, interest, and out-of-pocket expenses paid to third
parties) arising therefrom or with respect thereto, whether or not such Taxes
were lawfully payable. A certificate as to any additional amount payable to any
Person under this Section 12.1 submitted by it to the Borrower shall, absent
manifest error, be final, conclusive and binding upon all parties hereto. Each
Lender agrees to the extent it is able, within a reasonable time after receiving
a written request from the Borrower, to provide the Borrower and the
Administrative Agent with such certificates as are reasonably required, and take
such other actions as are reasonably necessary to claim such exemptions as such
Lender may be entitled to claim in respect of all or a portion of any Taxes
which are otherwise required to be paid or deducted or withheld pursuant to this
Section 12.1 in respect of any payments under this Agreement or under the Notes.

        (c)    Receipts.    Within thirty (30) days after the date of any
payment of Taxes by the Borrower, it will furnish to the Administrative Agent,
at its address referred to in Section 13.8, the original or a certified copy of
a receipt evidencing payment thereof.

        (d)    Foreign Bank Certifications.    (i) Each Lender that is not
created or organized under the laws of the United States or a political
subdivision thereof shall deliver to the Borrower and the Administrative Agent
on the Closing Date or the date on which such Lender becomes a Lender pursuant
to Section 13.1 hereof, to the extent it is legally able to do so, a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender to the effect that such Lender is eligible to receive payments hereunder
and under the Notes without deduction or withholding of United States federal
income tax (I) under the provisions of an applicable tax treaty concluded by the
United States (in which case the certificate shall be accompanied by two duly
completed copies of IRS Form 1001 (or any successor or substitute form or
forms)) or (II) under Sections 1442(c)(1) and 1442(a) of the Internal Revenue
Code (in which case the certificate shall be accompanied by two duly completed
copies of IRS Form 4224 (or any successor or substitute form or forms)).

        (ii)  Upon written request of Administrative Agent or as otherwise
required hereunder, each Lender further agrees to deliver to the Borrower and
the Administrative Agent from

70

--------------------------------------------------------------------------------

time to time a true and accurate certificate executed in duplicate by a duly
authorized officer of such Lender before or promptly upon the occurrence of any
event requiring a change in the most recent certificate previously delivered by
it to the Borrower and the Administrative Agent pursuant to this
Section 12.1(d). Each certificate required to be delivered pursuant to this
Section 12.1(d)(ii) shall certify as to one of the following:

        (A)  that such Lender can continue to receive payments hereunder and
under the Notes without deduction or withholding of United States federal income
tax;

        (B)  that such Lender cannot continue to receive payments hereunder and
under the Notes without deduction or withholding of United States federal income
tax as specified therein but does not require additional payments pursuant to
Section 12.1(a) because it is entitled to recover the full amount of any such
deduction or withholding from a source other than the Borrower; or

        (C)  that such Lender is no longer capable of receiving payments
hereunder and under the Notes without deduction or withholding of United States
federal income tax as specified therein and that it is not capable of recovering
the full amount of the same from a source other than the Borrower.

Each Lender agrees to deliver to the Borrower and the Administrative Agent
further duly completed copies of the above-mentioned IRS forms on or before the
earlier of (x) the date that any such form expires or becomes obsolete or
otherwise is required to be resubmitted as a condition to obtaining an exemption
from withholding from United States federal income tax and (y) fifteen (15) days
after the occurrence of any event requiring a change in the most recent form
previously delivered by such Lender to the Borrower and Administrative Agent,
unless any change in treaty, law, regulation, or official interpretation thereof
which would render such form inapplicable or which would prevent the Lender from
duly completing and delivering such form has occurred prior to the date on which
any such delivery would otherwise be required and the Lender promptly advises
the Borrower that it is not capable of receiving payments hereunder and under
the Notes without any deduction or withholding of United States federal income
tax.

        12.2    Increased Capital.    If after the date hereof any Lender
determines that (i) the adoption or implementation of or any change in or in the
interpretation or administration of any law or regulation or any guideline or
request from any central bank or other Governmental Authority or quasi-
governmental authority exercising jurisdiction, power or control over any Lender
or banks or financial institutions generally (whether or not having the force of
law), compliance with which affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (ii) the amount of such capital is increased by or
based upon the making or maintenance by any Lender of its Loans, the issuance of
Letters of Credit, any Lender's participation in or obligation to participate in
the Loans, Letters of Credit or other advances made hereunder or the existence
of any Lender's obligation to make Loans or to issue Letters of Credit, then, in
any such case, within thirty (30) days after written demand by such Lender (with
a copy of such demand to the Administrative Agent), the Borrower shall pay to
the Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation therefore. Such demand shall be accompanied by a
statement as to the amount of such compensation and include a brief summary of
the basis for such demand. Such statement shall be conclusive and binding for
all purposes, absent manifest error. Notwithstanding the foregoing, in the event
of any such demand, at the Borrower's sole election, the Borrower may identify
an Eligible Assignee not making such a demand to whom the demanding Lender shall
assign its interest in the Loans at par pursuant to the terms of an Assignment
and Acceptance substantially in the form attached as Exhibit A.

71

--------------------------------------------------------------------------------


        12.3    Change in Legal Restrictions.    If after the date hereof any
Lender determines that the adoption or implementation of or any change in or in
the interpretation or administration of any law or regulation or any guideline
or request from any central bank or other Governmental Authority or quasi-
governmental authority exercising jurisdiction, power or control over any
Lender, or over banks or financial institutions generally (whether or not having
the force of law), compliance with which:

        (a)  does or will subject a Lender (or its Applicable Lending Office or
LIBOR Affiliate) to charges (other than taxes) of any kind which such Lender
reasonably determines to be applicable to the Revolving Credit Commitments of
the Lenders to make LIBOR Rate Loans or change the basis of taxation of payments
to that Lender of principal, fees, interest, or any other amount payable
hereunder with respect to LIBOR Rate Loans; or

        (b)  does or will impose, modify, or hold applicable, in the reasonable
determination of a Lender, any reserve (other than reserves taken into account
in calculating the LIBOR Rate), special deposit, compulsory loan, FDIC insurance
or similar requirement against assets held by, or deposits or other liabilities
in or for the account of, advances or loans by, commitments made, or other
credit extended by, or any other acquisition of funds by, a Lender or any
Applicable Lending Office or LIBOR Affiliate of that Lender;

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining the Loans or its Revolving Credit Commitment or
to reduce any amount receivable thereunder; then, in any such case, within
thirty (30) days after written demand by such Lender (with a copy of such demand
to the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender, from time to time as specified by such Lender,
such amount or amounts as may be necessary to compensate such Lender or its
LIBOR Affiliate for any such additional cost incurred or reduced amount
received. Such demand shall be accompanied by a statement as to the amount of
such compensation and include a brief summary of the basis for such demand. Such
statement shall be conclusive and binding for all purposes, absent manifest
error. Notwithstanding the foregoing, in the event of any such demand, at the
Borrower's sole election, the Borrower may identify an Eligible Assignee not
making such a demand to whom the demanding Lender shall assign its interest in
the Loans at par pursuant to the terms of an Assignment and Acceptance
substantially in the form attached as Exhibit A.

ARTICLE XIII

MISCELLANEOUS

        13.1    Assignments.    

        (a)    Assignments.    No assignments of any Lender's rights or
obligations under this Agreement shall be made except in accordance with this
Section 13.1. Each Lender may assign to one or more Eligible Assignees all of
its rights and obligations under this Agreement in accordance with the
provisions of this Section 13.1. Each Lender, or on its behalf and at its
request, the Administrative Agent, shall promptly provide written notice to the
Borrower of any assignment of such Lender's rights or obligations under this
Section 13.1.

        (b)    Limitations on Assignments.    Each assignment shall be subject
to the following conditions: (i) each assignment shall be of all of the
assigning Lender's rights and obligations under this Agreement and shall be in a
minimum principal amount of $5,000,000, (ii) each such assignment shall be to an
Eligible Assignee with, so long as no Event of Default has occurred and is
continuing, the consent of the Administrative Agent and the Borrower, such
consent not to be unreasonably withheld (provided that the consent of the
Administrative Agent and the Borrower shall not be required with respect to an
assignment to an Eligible Assignee described in clause (i) of the definition
thereof), and (iii) the parties to each such assignment shall execute and
deliver to

72

--------------------------------------------------------------------------------




the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance. If after the occurrence and continuance of an Event
of Default the Administrative Agent does not hold any portion of the Loan, such
Administrative Agent shall offer to resign as Administrative Agent hereunder.
Upon such execution, delivery, acceptance and recording in the Register, from
and after the effective date specified in each Assignment and Acceptance and
agreed to by the Administrative Agent, (a) the assignee thereunder shall, in
addition to any rights and obligations hereunder held by it immediately prior to
such effective date, if any, have the rights and obligations hereunder that have
been assigned to it pursuant to such Assignment and Acceptance and shall, to the
fullest extent permitted by law, have the same rights and benefits hereunder as
if it were an original Lender hereunder, (B) the assigning Lender shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement and the assigning Lender shall (if all of
its Revolving Credit Commitment is being assigned) cease to be a party hereto
and (C) the Borrower shall execute and deliver to the assignee thereunder and
the assignor (to the extent the assignor retains a Revolving Credit Commitment)
a Note evidencing its obligations to such assignee with respect to the Loans
upon the cancellation or amendment of the original thereby being replaced.
Notwithstanding anything herein to the contrary, in the event that the
Administrative Agent shall at any time hold a Revolving Credit Commitment less
than $25,000,000, then such Administrative Agent shall promptly provide written
notice thereof to the Lenders and the Requisite Lenders shall have the right, to
be exercised within fifteen (15) days of delivery of such notice by such
Administrative Agent, to elect to remove such Administrative Agent as
Administrative Agent and replace such Administrative Agent, subject to the terms
of Section 11.7

        (c)    The Register.    The Administrative Agent shall maintain at its
address referred to in Section 13.8 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register (the "Register") for the
recordation of the names and addresses of the Lenders, the Revolving Credit
Commitment of, and the principal amount of the Loans under the Revolving Credit
Commitments owing to, each Lender from time to time and whether such Lender is
an original Lender or the assignee of another Lender pursuant to an Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, TMC and each of their
respective Subsidiaries, the Administrative Agent and the other Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

        (d)    Fee.    Upon its receipt of an Assignment and Acceptance executed
by the assigning Lender and an Eligible Assignee and a processing and
recordation fee of $2,500 (payable by the assignee to the Administrative Agent),
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in compliance with this Agreement and in substantially the form
of Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the other Lenders. Notwithstanding the foregoing,
there shall be no processing or recordation fee due in connection with an
assignment by a Lender to an Affiliate of such Lender.

        (e)    Information Regarding the Borrower.    Any Lender may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 13.1, disclose to the assignee,
participant, proposed assignee or proposed participant any information relating
to the Borrower, TMC or their respective Subsidiaries furnished to such Lender
by the Administrative Agent or by or on behalf of the Borrower or TMC; provided
that prior to any such disclosure, such assignee, participant, proposed assignee
or proposed participant shall agree, in writing, to preserve

73

--------------------------------------------------------------------------------




in accordance with Section 13.20 the confidentiality of any confidential
information described therein.

        (f)    Lenders' Creation of Security Interests.    Notwithstanding any
other provision set forth in this Agreement, any Lender may at any time create a
security interest in all of its rights under this Agreement (including, without
limitation, Obligations owing to it and any Note held by it) in favor of any
Federal Reserve bank in accordance with Regulation A of the Federal Reserve
Board.

        (g)    Participations.    Each Lender may sell participations to one or
more Eligible Assignee or Approved Fund in all or a portion of such Lender's
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower, (b) such sale and
participation shall not entitle such participant to any rights or privileges
under this Agreement or the Loan Documents (including, without limitation, the
right to approve waivers, amendments or modifications), (c) such participant
shall have no direct rights against the Borrower or TMC except the rights
granted to the Lenders pursuant to Section 13.5, (d) such sale is effected in
accordance with all applicable laws. Any Lender which sells a participation
shall promptly notify the Administrative Agent of such sale and the identity of
the purchaser of such interest.

        13.2    Expenses.    

        (a)    Generally.    The Borrower agrees upon demand to pay, or
reimburse the Administrative Agent for all of its respective reasonable external
audit and investigation expenses and for the reasonable fees, expenses and
disbursements of Long, Aldridge & Norman LLP (but not of other legal counsel)
and for all other reasonable out-of pocket costs and expenses of every type and
nature incurred by the Administrative Agent in connection with (i) the audit and
investigation of the Consolidated Businesses, the Real Properties and other
Properties of the Consolidated Businesses in connection with the preparation,
negotiation, and execution of the Loan Documents; (ii) the preparation,
negotiation, execution, syndication and interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any of the conditions set forth in Article V) , the Loan Documents, and the
making of the Loans hereunder or the issuance of Letters of Credit; (iii) the
ongoing administration of this Agreement and the Loans, including consultation
with attorneys in connection therewith and with respect to the Administrative
Agent's rights and responsibilities under this Agreement and the other Loan
Documents; (iv) the protection, collection or enforcement of any of the
Obligations or the enforcement of any of the Loan Documents; (v) the
commencement, defense or intervention in any court proceeding relating in any
way to the Obligations, the Borrower, TMC, this Agreement or any of the other
Loan Documents; (vi) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent or any other
Lender is served or deposition or other proceeding in which any Lender is called
to testify, in each case, relating in any way to the Obligations, a Real
Property, the Borrower, TMC, any of the Consolidated Businesses, this Agreement
or any of the other Loan Documents; and (vii) any amendments, consents, waivers,
assignments, restatements, or supplements to any of the Loan Documents and the
preparation, negotiation, and execution of the same.

        (b)    After Default.    The Borrower further agrees to pay or reimburse
the Administrative Agent and each of the Lenders upon demand for all
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys' fees (including allocated costs of internal counsel and costs of
settlement) incurred by such entity after the occurrence of an Event of Default
(i) in enforcing any Loan Document or obligation or any security therefor or
exercising or enforcing any other right or remedy available by reason of such
Event of Default; (ii) in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
"work-out" or in any insolvency or bankruptcy proceeding; (iii) in commencing,

74

--------------------------------------------------------------------------------




defending or intervening in any litigation or in filing a petition, complaint,
answer, motion or other pleadings in any legal proceeding relating to the
Obligations, a Real Property, any of the Consolidated Businesses and related to
or arising out of the transactions contemplated hereby or by any of the other
Loan Documents; and (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clauses (i) through
(iii) above.

        13.3    Indemnity.    The Borrower further agrees (a) to defend,
protect, indemnify, and hold harmless the Administrative Agent and each and all
of the other Lenders and each of their respective officers, directors,
employees, attorneys and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the "Indemnitees") from and
against any and all liabilities, obligations, losses (other than loss of
profits), damages, penalties, actions, judgments, suits, claims, costs,
reasonable expenses and disbursements of any kind or nature whatsoever
(excluding any taxes and including, without limitation, the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), imposed on, incurred by, or
asserted against such Indemnitees in any manner relating to or arising out of
this Agreement or the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans or the issuance of Letters
of Credit hereunder, the management of such Loans, the use or intended use of
the proceeds of the Loans or Letters of Credit hereunder, or any of the other
transactions contemplated by the Loan Documents (collectively, the "Indemnified
Matters"); provided, however, the Borrower shall have no obligation to an
Indemnitee thereunder with respect to Indemnified Matters caused by or resulting
from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment; and (b) not to assert any claim against any of the Indemnitees, on any
theory of liability, for consequential or punitive damages arising out of, or in
any way in connection with, the Revolving Credit Commitments, the Revolving
Credit Obligations, or the other matters governed by this Agreement and the
other Loan Documents except with respect to the willful and intentional
misconduct of such Indemnitee. To the extent that the undertaking to indemnify,
pay and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

        13.4    Change in Accounting Principles.    If any change in the
accounting principles used in the preparation of the most recent financial
statements referred to in Section 7.1 or 7.2 are hereafter required or permitted
by the rules, regulations, pronouncements and opinions of the Financial
Accounting Standards Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) and are
adopted by the Borrower or TMC with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the covenants, standards or terms found in Article IX, the
parties hereto agree to enter into negotiations in order to amend such
provisions so as to equitably reflect such changes with the desired result that
the criteria for evaluating compliance with such covenants, standards and terms
by the Borrower and TMC shall be the same after such changes as if such changes
had not been made; provided, however, that no change in GAAP that would affect
the method of calculation of any of the covenants, standards or terms shall be
given effect in such calculations until such provisions are amended, in a manner
satisfactory to the Administrative Agent and the Borrower, to so reflect such
change in accounting principles.

        13.5    Setoff.    In addition to any rights now or hereafter granted
under applicable law, upon the occurrence and during the continuance of any
Event of Default, each Lender is hereby authorized by the Borrower at any time
or from time to time, without notice to any Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
deposits (general or

75

--------------------------------------------------------------------------------


special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured (but not including trust accounts)) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of the Borrower against and on account of the Obligations
of the Borrower then due to such Lender, including, but not limited to, all
Loans and all claims of any nature or description arising out of or in
connection with this Agreement, irrespective of whether or not (i) such Lender
shall have made any demand hereunder or (ii) the Administrative Agent, at the
request or with the consent of the Requisite Lenders, shall have declared the
principal of and interest on the Loans and other amounts due hereunder to be due
and payable as permitted by Article X and even though such obligations may be
contingent or unmatured. Each Lender agrees that it shall not, without the
express consent of the Requisite Lenders, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of the Requisite Lenders, exercise
its setoff rights hereunder against any accounts of the Borrower now or
hereafter maintained with such Lender.

        13.6    Ratable Sharing.    The Lenders agree among themselves that
(i) with respect to all amounts received by them which are applicable to the
payment of the Obligations equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their Pro
Rata Shares, whether received by voluntary payment, by the exercise of the right
of setoff or banker's lien, by counterclaim or cross-action or by the
enforcement of any or all of the Obligations, (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim, setoff,
banker's lien or otherwise, receive payment of a proportion of the aggregate
amount of the Obligations held by it, which is greater than the amount which
such Lender is entitled to receive hereunder, the Lender receiving such excess
payment shall purchase, without recourse or warranty, an undivided interest and
participation (which it shall be deemed to have done simultaneously upon the
receipt of such payment) in such Obligations owed to the others so that all such
recoveries with respect to such Obligations shall be applied ratably in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such party to the extent necessary to
adjust for such recovery, but without interest except to the extent the
purchasing party is required to pay interest in connection with such recovery.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 13.6 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 13.5, the
right of setoff) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

        13.7    Amendments and Waivers.    

        (a)    General Provisions.    Unless otherwise provided for or required
in this Agreement, no amendment or modification of any provision of this
Agreement or any of the other Loan Documents shall be effective without the
written agreement of the Requisite Lenders (which the Requisite Lenders shall
have the right to grant or withhold in their sole discretion) and the Borrower;
provided, however, that Borrower's agreement shall not be required for any
amendment or modification of Sections 11.1 through 11.8 (other than such
Sections thereof on which the Borrower is entitled to rely or which the Borrower
is entitled to enforce). No termination or waiver of any provision of this
Agreement or any of the other Loan Documents, or consent to any departure by the
Borrower or TMC therefrom, other than those specifically reserved to the
Administrative Agent or the other Lenders, shall be effective without the
written concurrence of the Requisite Lenders, which the Requisite Lenders shall
have the right to grant or withhold in their sole discretion. All amendments,
waivers and consents not specifically reserved to the Administrative Agent or
the other Lenders in Section 13.7(b), 13.7(c), and in other provisions of this
Agreement shall require only the approval of the Requisite Lenders. Any waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given. In the event that any Lender fails to fund its
Pro Rata Share of any Loan requested by the

76

--------------------------------------------------------------------------------

Borrower which such Lender is obligated to fund under the terms of this
Agreement, to perform its obligations under Section 2.4 of this Agreement, or to
pay any other amount payable by such Lender, then in addition to the other
rights and remedies that may be available to Administrative Agent or the
Borrower, such Lender's right to participate in the administration of the Loan
Documents, including, without limitation, any rights to consent to or direct any
action or inaction of Administrative Agent pursuant to this Agreement or the
other Loan Documents, or to be taken into account in the calculation of
Requisite Lenders, or to exercise rights under Section 13.7(b), shall be
suspended during the pendency of such failure. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. Any such action by the Requisite
Lenders shall be binding upon all of the Lenders and the Administrative Agent.

        (b)    Amendments, Consents and Waivers by All Lenders.    Any
amendment, modification, termination, waiver or consent with respect to any of
the following provisions of this Agreement shall be effective only by a written
agreement, signed by each Lender:

          (i)  increase in the amount of a Lender's Revolving Credit Commitment,

        (ii)  reduction of the principal of, rate or amount of interest on the
Loans or any fees or other amounts payable to the Lenders (other than by the
payment or prepayment thereof), and

        (iii)  postponement or extension of any date fixed for any payment of
principal of, or interest on, the Loans or any fees or other amounts payable to
the Lenders (except with respect to any modifications of the application
provisions relating to prepayments of Loans and other Obligations which are
governed by Section 3.2(b)).

        (iv)  postponement of the Revolving Credit Termination Date, or increase
in the Maximum Revolving Credit Amount to any amount in excess of $175,000,000,

        (v)  change in the definition of Requisite Lenders or in the aggregate
Pro Rata Share of the Lenders which shall be required for the Lenders or any of
them to take action hereunder or under the other Loan Documents,

        (vi)  amendment of Section 13.6 or this Section 13.7,

      (vii)  assignment of any right or interest in or under this Agreement or
any of the other Loan Documents by the Borrower, and

      (viii)  release of the Guaranty.

        (c)    Administrative Agent Authority.    The Administrative Agent may,
but shall have no obligation to, with the written concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that Lender.
Notwithstanding anything to the contrary contained in this Section 13.7, no
amendment, modification, waiver or consent shall affect the rights or duties of
the Administrative Agent as Administrative Agent under this Agreement and the
other Loan Documents, unless made in writing and signed by the Administrative
Agent in addition to the Lenders required above to take such action, and no
amendment, modification, waiver or consent shall affect the rights or duties of
the Issuing Lender under this Agreement and the other Loan Documents, unless
made in writing, and signed by the Issuing Lender in addition to the Lenders
required above to take such action. Notwithstanding anything herein to the
contrary, in the event that the Borrower shall have requested, in writing, that
any Lender agree to an amendment, modification, waiver or consent with respect
to any particular provision or provisions of this Agreement or the other Loan
Documents, and such Lender shall have failed to state, in writing, that it
either agrees or disagrees (in full or in part) with all such requests (in the
case of its statement of agreement, subject to satisfactory documentation and
such other reasonable

77

--------------------------------------------------------------------------------

conditions it may specify) within ten (10) Business Days after such request,
then such Lender hereby irrevocably authorizes the Administrative Agent to agree
or disagree, in full or in part, and in the Administrative Agent's sole
discretion, to such requests on behalf of such Lender as such Lender's
attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender's duly
authorized agent for such purposes.

        13.8    Notices.    Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, sent by facsimile transmission or by
courier service or United States certified mail and shall be deemed to have been
given when delivered in person or by courier service, upon receipt of a
facsimile transmission, or three (3) Business Days after deposit in the United
States mail with postage prepaid and properly addressed. Notices to the
Administrative Agent pursuant to Articles II, III or XI shall not be effective
until received by the Administrative Agent. For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 13.8) shall be as set forth below each party's name
on the signature pages hereof or the signature page of any applicable Assignment
and Acceptance, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties to this Agreement.

        13.9    Survival of Warranties and Agreements.    All representations
and warranties made herein and all obligations of the Borrower in respect of
taxes, indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and the other Loan Documents, the making and
repayment of the Loans and the termination of this Agreement and shall not be
limited in any way by the passage of time or occurrence of any event.
Notwithstanding the foregoing, however, such representations, warranties and
obligations shall terminate and be of no further force and effect two years
after payment in full of the Loans.

        13.10    Failure or Indulgence Not Waiver; Remedies
Cumulative.    Subject to the terms of Section 13.7(d) of this Agreement, no
failure or delay on the part of the Administrative Agent or any other Lender in
the exercise of any power, right or privilege under any of the Loan Documents
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing under
the Loan Documents are cumulative to and not exclusive of any rights or remedies
otherwise available.

        13.11    Marshaling; Payments Set Aside.    None of the Administrative
Agent or any other Lender shall be under any obligation to marshal any assets in
favor of the Borrower or any other party or against or in payment of any or all
of the Obligations. To the extent that the Borrower makes a payment or payments
to the Administrative Agent or any other Lender or any such person exercises its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all right
and remedies therefor shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or setoff had not
occurred.

        13.12    Severability.    In case any provision in or obligation under
this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

        13.13    Headings.    Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

78

--------------------------------------------------------------------------------


        13.14    Governing Law.    THIS AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES.

        13.15    Limitation of Liability.    No claim may be made by any Lender,
the Administrative Agent, or any other Person against any Lender (acting in any
capacity hereunder) or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any consequential or punitive damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith, except with respect to the
willful and intentional misconduct of such Lender; and each Lender and the
Administrative Agent hereby waives, releases and agrees not to sue upon any such
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. In addition, no claim may be made by any
Lender, the Administrative Agent, or any other Person against any directors,
officers or trustees of the Borrower or TMC or their respective Subsidiaries.

        13.16    Successors and Assigns.    This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
their successors and permitted assigns. Notwithstanding the foregoing, Borrower
may not assign or transfer any of its rights or obligations under any of the
Loan Documents without the prior written consent of each of the Lenders.

        13.17    Certain Consents and Waivers.    

        (a)    Personal Jurisdiction.    (i) EACH OF THE LENDERS AND BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR COMMONWEALTH OF MASSACHUSETTS
COURT OR FEDERAL COURT SITTING IN NEW YORK, NEW YORK OR BOSTON, MASSACHUSETTS,
AND ANY COURT HAVING JURISDICTION OVER APPEALS OF MATTERS HEARD IN SUCH COURTS,
IN ANY ACTION OR PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE BORROWER (IN SUCH CAPACITY,
THE "PROCESS AGENT") AGREES TO ACCEPT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. EACH OF THE LENDERS AND THE
BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE LENDERS (AS TO COURTS IN NEW
YORK STATE AND COMMONWEALTH OF MASSACHUSETTS ONLY) AND THE BORROWER, WITH
RESPECT TO COURTS IN NEW YORK AND MASSACHUSETTS, WAIVES IN ALL DISPUTES ANY
OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

        (ii)  THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO PROCEED AGAINST THE BORROWER OR ITS PROPERTY

79

--------------------------------------------------------------------------------

IN A COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO ENABLE THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED
IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER. THE BORROWER AGREES
THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT
BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY LENDER. THE BORROWER WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS
SECTION.

        (b)    Service of Process.    EACH OF THE LENDERS (WITH RESPECT TO NEW
YORK STATE AND COMMONWEALTH OF MASSACHUSETTS ONLY AND THE BORROWER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT (FOR BORROWER) OR THE
BORROWER'S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME EFFECTIVE UPON
RECEIPT. EACH OF THE LENDERS (WITH RESPECT TO NEW YORK STATE AND COMMONWEALTH OF
MASSACHUSETTS ONLY) AND THE BORROWER, WITH RESPECT TO COURTS IN NEW YORK AND
COMMONWEALTH OF MASSACHUSETTS, IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE OTHER LENDERS OR THE BORROWER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

        (c)    Waiver of Jury Trial.    EACH OF THE ADMINISTRATIVE AGENT AND THE
OTHER LENDERS AND THE BORROWER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

        13.18    Counterparts; Effectiveness; Inconsistencies.    This Agreement
and any amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement shall become effective against the Borrower and
each Lender on the Closing Date. This Agreement and each of the other Loan
Documents shall be construed to the extent reasonable to be consistent one with
the other, but to the extent that the terms and conditions of this Agreement are
actually inconsistent with the terms and conditions of any other Loan Document,
this Agreement shall govern. In the event the Lenders enter into any co-lender
agreement with the Administrative Agent pertaining to the Lenders' respective
rights with respect to voting on any matter referenced in this Agreement or the
other Loan Documents on which the Lenders have a right to vote under the terms
of this Agreement or the other Loan Documents, such co-lender agreement shall be
construed to the extent reasonable to be consistent with this Agreement and the
other Loan Documents, but to the extent that the terms and conditions of such
co-lender agreement are actually inconsistent with the terms and conditions of
this Agreement and/or the other Loan Documents, such co-lender agreement shall
govern. Notwithstanding the foregoing, any rights reserved to the Administrative
Agent under this Agreement and the other Loan Documents shall not be varied or
in any way affected by such co-lender agreement and the rights and obligations
of the Borrower under the Loan Documents will not be varied.

80

--------------------------------------------------------------------------------

        13.19    Limitation on Agreements.    All agreements between the
Borrower, the Administrative Agent and each Lender in the Loan Documents are
hereby expressly limited so that in no event shall any of the Loans or other
amounts payable by the Borrower under any of the Loan Documents be directly or
indirectly secured (within the meaning of Regulation U) by Margin Stock.

        13.20    Confidentiality.    Subject to Section 13.1(q), the Lenders
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement, and identified as such by the Borrower, in accordance with such
Lender's customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may share such information with its Affiliates, officers, directors,
employees, accountants, attorneys and other advisors in accordance with such
Lender's customary procedures for handling confidential information of this
nature and provided further that such Person shall hold such information
confidential) and in any event the Lenders may make disclosure reasonably
required by a bona fide offeree, transferee or participant in connection with
the contemplated transfer or as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process and shall
require any such offeree or transferee to agree (and require any of its
offerees, transferees or participants to agree) to comply with this
Section 13.20. In no event shall any Lender be obligated or required to return
any materials furnished by the Borrower; provided, however, each offeree shall
be required to agree that if it does not become a transferee it shall return all
materials furnished to it by the Borrower or any Lender in connection with this
Agreement. This Section 13.20 and any and all confidentiality agreements entered
into between any Lender and the Borrower shall survive the execution of this
Agreement. Nonpublic information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by such Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to Borrower, or is disclosed with the prior approval of
Borrower. Nothing herein shall prohibit the disclosure of nonpublic information
to the extent necessary to enforce the Loan Documents.

        13.21    Disclaimers.    The Administrative Agent and the other Lenders
shall not be liable to any contractor, subcontractor, supplier, laborer,
architect, engineer, tenant or other party for services performed or materials
supplied in connection with any work performed on the Real Properties, including
any TI Work. The Administrative Agent and the other Lenders shall not be liable
for any debts or claims accruing in favor of any such parties against the
Borrower or others or against any of the Real Properties. Borrower is not nor
shall be an agent of any of the Administrative Agent or the other Lenders for
any purposes and none of the Lenders nor the Administrative Agent shall be
deemed partners or joint venturers with the Borrower or any of its Affiliates as
a result of the consummation of the transaction contemplated by this Agreement.
None of the Administrative Agent or the other Lenders shall be deemed to be in
privity of contract with any contractor or provider of services to any Real
Property, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third-party
beneficiary status or recognition of same by any of the Administrative Agent or
the other Lenders, and the Borrower agrees to hold the Administrative Agent and
the other Lenders harmless from any of the damages and expenses resulting from
such a construction of the relationship of the parties or any assertion thereof
solely to the extent, if any, that the Borrower has requested that the
Administrative Agent or any other Lender deal directly with or make any payments
directly to such a contractor or provider of services.

        13.22    Entire Agreement.    This Agreement, taken together with all of
the other Loan Documents, embodies the entire agreement and understanding among
the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

        13.23    Replacement Notes.    Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction,

81

--------------------------------------------------------------------------------


upon delivery of an indemnity agreement reasonably satisfactory to Borrower or,
in the case of any such mutilation, upon surrender and cancellation of the
applicable Note, Borrower will execute and deliver, in lieu thereof, a
replacement Note, identical in form and substance to the applicable Note and
dated as of the date of the applicable Note and upon such execution and delivery
all references in the Loan Documents to such Note shall be deemed to refer to
such replacement Note.

        IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.


THE BORROWER:
 
THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By:
 
THE MILLS CORPORATION,
a Delaware corporation,
its General Partner
 
 
 
 
By:
 
/s/  KENNETH R. PARENT      

--------------------------------------------------------------------------------

        Name:   Kenneth R. Parent         Title:   Executive Vice President and
Chief Financial Officer
 
 
Notice Address:
The Mills Limited Partnership
1300 Wilson Boulevard, Suite 400
Arlington, VA 22209
Attn: Thomas E. Frost
Facsimile: (703) 526-5198

82

--------------------------------------------------------------------------------

TMC (for purposes of its agreements
contained herein):   THE MILLS CORPORATION, a Delaware corporation
 
 
By:
 
/s/  KENNETH R. PARENT      

--------------------------------------------------------------------------------

        Name:   Kenneth R. Parent         Title:   Executive Vice President and
Chief Financial Officer
 
 
Notice Address:
The Mills Limited Partnership
1300 Wilson Boulevard, Suite 400
Arlington, VA 22209
Attn: Thomas E. Frost
Facsimile: (703) 526-5198

83

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:   FLEET NATIONAL BANK
 
 
By
 
/s/  MARGARET A. MULCAHY      

--------------------------------------------------------------------------------

        Name:   Margaret A. Mulcahy         Title:   Director
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
100 Federal Street, 9th Floor
Mail Stop MA DE 10009A
Boston, Massachusetts 02110
Attn: Margaret A. Mulcahy
Facsimile: 617/434-6355

Pro Rata Share: 15.8571428571%
Revolving Credit Commitment: $27,750,000

84

--------------------------------------------------------------------------------

LENDER:   COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES
 
 
By
 
/s/  CHRISTIAN BERRY      

--------------------------------------------------------------------------------

        Name:   Christian Berry         Title:   Assistant Vice President
 
 
By
 
/s/  STEVE ROSAMILIA      

--------------------------------------------------------------------------------

        Name:   Steve Rosamilia         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
Commerzbank AG
2 World Financial Center
New York, NY 10281
Attn: Christian Berry, Assistant Vice President
Facsimile: 212/400-5773
Pro Rata Share: 15.8571428571%
Revolving Credit Commitment: $27,750,000
 
 
 
 

85

--------------------------------------------------------------------------------

LENDER:   JP MORGAN CHASE BANK
 
 
By
 
/s/  JOHN MIX      

--------------------------------------------------------------------------------

        Name:   John Mix         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
270 Park Avenue, 31st Floor
New York, NY 10017
Attn: John Mix
Facsimile: 212/270-3513
Pro Rata Share: 12.0000000000%
Revolving Credit Commitment: $21,000,000
 
 
 
 

86

--------------------------------------------------------------------------------

LENDER:   DRESDNER BANK, AG, NEW YORK BRANCH
 
 
By
 
/s/  MAUREEN SLENTZ      

--------------------------------------------------------------------------------

        Name:   Maureen Slentz         Title:   Director
 
 
By
 
/s/  RYAN HUDDLESTUN      

--------------------------------------------------------------------------------

        Name:   Ryan Huddlestun         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
75 Wall Street
Credit Admin., 33rd Floor
New York, NY 10005
Attn: Joyanna Dennis, Account Administrator
Facsimile: 212/429-2130
Pro Rata Share: 14.2857142857%
Revolving Credit Commitment: $25,000,000
 
 
 
 

87

--------------------------------------------------------------------------------

LENDER:   BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH
 
 
By
 
 
 
          /s/  LARNEY BISBANO      

--------------------------------------------------------------------------------

        Name:   Larney Bisbano         Title:   Director
 
 
By
 
 
 
          /s/  CHRISTINE ELICK      

--------------------------------------------------------------------------------

        Name:   Christine Elick         Title:   Director
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
622 3rd Avenue
New York, NY 100171
Attn: Larry Bisbano
Facsimile: 212/672-5527
Pro Rata Share: 10.5714285714%
Revolving Credit Commitment: $18,500,000
 
 
 
 
 
 

88

--------------------------------------------------------------------------------

LENDER:   MORGAN STANLEY SENIOR FUNDING, INC.
 
 
By
 
/s/  JAAP L. TONCKENS      

--------------------------------------------------------------------------------

        Name:   Jaap L. Tonckens         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
Morgan Stanley Senior Funding, Inc.
1585 Broadway, 10th Floor
New York, NY 10036
Attn: Jaap L. Tonckens
Facsimile: Fax: 212/761 0322
Pro Rata Share: 0%
Revolving Credit Commitment: $0
 
 
 
 
 
 

89

--------------------------------------------------------------------------------

LENDER:   PB CAPITAL CORPORATION
 
 
By
 
/s/  GEORGE LORA      

--------------------------------------------------------------------------------

        Name:   George Lora         Title:   Vice President
 
 
By
 
/s/  MICHAEL SHIELDS      

--------------------------------------------------------------------------------

        Name:   Michael Shields         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
590 Madison Avenue
New York, NY 10022
Attn: Michael Shields
Facsimile: 212/756-5536
Pro Rata Share: 14.2857142857%
Revolving Credit Commitment: $25,000,000
 
 
 
 
 
 

90

--------------------------------------------------------------------------------

LENDER:   SOVEREIGN BANK
 
 
By
 
/s/  T. GREGORY DONOHUE      

--------------------------------------------------------------------------------

        Name:   T. Gregory Donohue         Title:   Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
75 State Street
MA 1 SST 04 11
Boston, MA 02109
Attn: T. Gregory Donohue
Facsimile: 617/757-5653
Pro Rata Share: 8.5714285714%
Revolving Credit Commitment: $15,000,000
 
 
 
 
 
 

91

--------------------------------------------------------------------------------

LENDER:   BRANCH BANKING AND TRUST CO.
 
 
By
 
/s/  RONALD P. GUDBRANDSEN      

--------------------------------------------------------------------------------

        Name:   Ronald P. Gudbrandsen         Title:   Senior Vice President
 
 
Notice Address, Domestic Lending Office
and LIBOR Lending Office:
1909 K Street, N.W., Second Floor
Washington, D.C. 20006-1152
Attn: Ronald P. Gudbrandsen
Facsimile: 202/835-9287
Pro Rata Share: 8.5714285714%
Revolving Credit Commitment: $15,000,000

 
 
 
 

92

--------------------------------------------------------------------------------



QuickLinks


REVOLVING CREDIT AGREEMENT
TABLE OF CONTENTS
